Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 1 of 89            FILED
                                                                    2020 Oct-28 AM 10:22
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




                    EXHIBIT PP
     Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 2 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY             1–4
                                                       Page 1                                                    Page 3
·1· · · · · ·IN THE UNITED STATES DISTRICT COURT                ·1· ·APPEARANCES:

·2· · · · · ·FOR THE NORTHERN DISTRICT OF ALABAMA               ·2· · · · ON BEHALF OF THE PLAINTIFF:

·3· · · · · · · · · NORTHEASTERN DIVISION                       ·3· · · · CAINE O'REAR III, ESQUIRE and

·4                                                              ·4· · · · LARRY D. BLUST, ESQUIRE

·5· ·NUCLEAR DEVELOPMENT, LLC,· ·|                              ·5· · · · (Appearing via Zoom Hookup)

·6· · · · Plaintiff,· · · · · · ·|                              ·6· · · · · · ·Hand Arundall Harrison Sale LLC

·7· ·-vs-· · · · · · · · · · · · | CIVIL ACTION CASE NUMBER     ·7· · · · · · ·P.O. Box 123

·8· ·TENNESSEE VALLEY AUTHORITY· | 5:18-cv-01983-LCB            ·8· · · · · · ·Mobile, AL 36601

·9· · · · Defendant· · · · · · · |                              ·9· · · · · · ·Telephone(251)432-5511

10· ·____________________________|_________________________     10· · · · · · ·E-mail:· corear@handfirm.com

11                                                              11

12                                                              12

13· · · · · · · Zoom Deposition of Stephen G. Burns             13· · · · ON BEHALF OF THE DEFENDANT:

14· · · · · · · · · · · · · Baltimore, MD                       14· · · · MATTHEW H. LEMBKE, ESQUIRE

15· · · · · · · · · ·Wednesday August 19, 2020                  15· · · · (Appearing via Zoom Hookup)

16· · · · · · · · · · · · · ·10:00 a.m.                         16· · · · · · ·Bradley, Arant, Boult, Cummings LLP

17                                                              17· · · · · · ·1819 5th Avenue North

18· ·Job No:· J5882449                                          18· · · · · · ·Birmingham, AL 35203

19· ·Pages:· ·1-349                                             19· · · · · · ·Telephone(817)870-1717

20· ·Reported by:· Kenneth Norris                               20· · · · · · ·E-mail:· dluningham@watsoncaraway.com

21                                                              21


                                                       Page 2                                                    Page 4
·1· · · · Deposition of Stephen G. Burns                        ·1· ·ON BEHALF OF THE DEFENDANT, TENNESSEE VALLEY

·2· · · · Taken via Zoom                                        ·2· ·AUTHORITY:

·3                                                              ·3· ·STEVEN C. CHIN, ESQUIRE

·4                                                              ·4· ·(Appearing via Zoom Hookup)

·5                                                              ·5· · · · Office of the General Counsel

·6                                                              ·6· · · · Tennessee Valley Authority

·7                                                              ·7· · · · 400 West Summit Hill Drive, WT6

·8                                                              ·8· · · · Knoxville, Tennessee 37902

·9                                                              ·9· · · · Telephone(817)870-1717

10· · · · · · ·Pursuant to Notice, before Kenneth Norris, a     10· · · · E-mail:· scchin@tva.gov

11· ·Professional Reporter and Notary Public in and for the     11

12· ·State of Maryland.                                         12

13                                                              13

14                                                              14

15                                                              15

16                                                              16

17                                                              17

18                                                              18

19                                                              19

20                                                              20

21                                                              21




                                                                                         800.211.DEPO (3376)
                                                                                         EsquireSolutions.com             YVer1f
     Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 3 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY             5–8
                                                      Page 5                                                            Page 7
·1· · · · · · ·CONTENTS                                        ·1· · · · · · · · · Tim Matthews, dated

·2· ·EXAMINATION OF Stephen G. Burns· · · · · · · · · ·Page    ·2· · · · · · · · · October 18, 2018

·3· · · · By Mr. O'Rear III0· · · · · · · · · · · · 8,324      ·3· ·Exhibit 210· · Speech presented by Stephen Burns· 310

·4· · · · By Mr. Lembke· · · · · · · · · · · · · · · ·342      ·4· · · · · · · · · Dated April 30th, 2015

·5                                                             ·5· ·Exhibit 211· · Speech presented by Stephen Burns· 313

·6                                                             ·6· · · · · · · · · Dated March 8th, 2016

·7                                                             ·7

·8                                                             ·8

·9                                                             ·9

10· ·Exhibits· · · · · · · · · · · · · · · · · · · · · Page    10

11· ·Exhibit· 82· · Letter dated November 13,· · · · · ·54     11

12· · · · · · · · · 2018 from Nuclear Development              12

13· · · · · · · · · Containing the application for             13

14· · · · · · · · · An order approving the                     14

15· · · · · · · · · Construction permit transfers              15

16· ·Exhibit· 200· ·E-mail exchange· · · · · · · · · · ·73     16

17· ·Exhibit· 202· ·Deposition of James Chardos· · · · 138     17

18· ·Exhibit· 122· ·Expert report: Belleforte· · · · · 149     18

19· · · · · · · · · Nuclear power plant-NRC                    19

20· · · · · · · · · Requirements                               20

21· ·Exhibit· 203· ·42 USC Section 2014, the· · · · · ·165     21


                                                      Page 6                                                            Page 8
·1· · · · · · · · · Definition section of the                  ·1· · · · · · · · · P R O C E E D I N G S
·2· · · · · · · · · Atomic Energy Act                          ·2· ·Whereupon,
·3· ·Exhibit· ·204· Nuclear Regulatory Commission· · · 165     ·3· · · · · · · · · · ·Stephen G. Burns
·4· · · · · · · · · Improvements for Production and            ·4· ·A witness of lawful age, after being duly sworn to
·5· · · · · · · · · Utilization Facilities                     ·5· ·tell the truth, the whole truth and nothing but the
·6· · · · · · · · · Transitioning to Decommissioning           ·6· ·truth, testified as follows:
·7· ·Exhibit· ·205· 10 CFR 50.5· · · · · · · · · · · · 201     ·7· · · · · · · · · · · ·EXAMINATION:
·8· ·Exhibit· ·132· Zimmer decision· · · · · · · · · · 242     ·8· ·BY MR. O'REAR:
·9· ·Exhibit· ·130· Letter dated 9/14/2006 from· · · · 251     ·9· · · · Q.· ·Good morning, Mr. Burns.
10· · · · · · · · · Ms. Haney to Mr. Singer                    10· · · · · · ·MR. LEMBKE:· Let me note for the record we
11· ·Exhibit· ·131· One-paged document dated· · · · · ·252     11· ·reserve the right to read and sign.
12· · · · · · · · · February 18, 2009                          12· · · · · · ·And am I correct that this is not being
13· ·Exhibit· ·206· Letter from TVA to the NRC· · · · ·257     13· ·recorded by video?
14· · · · · · · · · Dated April 6th, 2006                      14· · · · · · ·MR. O'REAR:· That's correct.
15· ·Exhibit· ·207· Letter from TVA to the NRC· · · · ·261     15· · · · · · ·MR. LEMBKE:· Okay.
16· · · · · · · · · Dated June 29, 2006                        16· ·BY MR. O'REAR:
17· ·Exhibit· ·208· Letter dated 8/22/2006 from· · · · 272     17· · · · Q.· ·Good morning, Mr. Burns.· My name's Caine
18· · · · · · · · · The NRC to Mr. Singer at TVA               18· ·O'Rear.· I represent Nuclear Development in this
19· ·Exhibit· ·129· Proposal on decommissioning· · · · 294     19· ·lawsuit.· How are you doing?
20· ·Exhibit· ·201· Letter from Stephen Burns· · · · · 297     20· · · · A.· ·Great, thanks.
21· ·Exhibit· · 14· E-mail from Chris Chandler to· · · 308     21· · · · Q.· ·Why don't you state your full name for us?


                                                                                               800.211.DEPO (3376)
                                                                                               EsquireSolutions.com              YVer1f
      Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 4 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY            9–12
                                                           Page 9                                                                Page 11
·1· · · · A.· ·My name's Stephen Gilbert Burns.                     ·1· ·It's probably about 35 years since I took a
·2· · · · Q.· ·And where are you located right now?                 ·2· ·deposition.
·3· · · · A.· ·I'm in my home at -- or apartment at 3016            ·3· · · · Q.· ·Okay.· But you're familiar with the rules of
·4· ·Tilden Street Northwest, Washington, D.C., 20008.              ·4· ·a deposition, how they proceed?
·5· · · · Q.· ·Is that your permanent residence?                    ·5· · · · A.· ·Generally yes, I would say so.
·6· · · · A.· ·It is.                                               ·6· · · · Q.· ·Do you have any questions for me before we
·7· · · · Q.· ·Do you have any other residences?                    ·7· ·begin your examination?
·8· · · · A.· ·No.                                                  ·8· · · · · · ·MR. LEMBKE:· Object.· I mean, that's a vague
·9· · · · Q.· ·What was your address when you worked with           ·9· ·question.
10· ·the NRC?                                                       10· ·BY MR. O'REAR:
11· · · · A.· ·Well, my address when I was a commissioner           11· · · · Q.· ·Okay.· Did you -- that's fine.
12· ·was this address.· Although I bought this apartment in         12· · · · · · ·Let's talk about your experience at the NRC
13· ·late 2000- -- or late 2014.· And for about                     13· ·briefly.
14· ·three months I was living with some friends in the             14· · · · · · ·I note you received your law degree in 1978
15· ·area.· But when I was at the NRC as an attorney and            15· ·and then you went to work right out of law school for
16· ·when I retired in 2012, I had been at my residence in          16· ·the NRC.· Is that correct?
17· ·Silver Spring, Maryland from about 1988 through                17· · · · A.· ·That's correct.
18· ·2012 -- through 2012.· Excuse me.                              18· · · · Q.· ·And in looking at Exhibit 199 -- do you have
19· · · · Q.· ·Okay.· Well, my question really was                  19· ·that before you?
20· ·intended -- what was your business address when you 20· · · · A.· ·Yes.
21· ·were at the NRC?                                               21· · · · Q.· ·Is that your report that you presented in

                                                     Page 10                                                                     Page 12
·1· · · · A.· ·Well, my business address would have been at  ·1· ·this case?
·2· ·the NRC headquarters which is 11555 Rockville Pike,            ·2· · · · A.· ·Yes, it is.
·3· ·Rockville, Maryland.· And I'm a little uncertain of            ·3· · · · Q.· ·And do Paragraphs 2, three, four and five
·4· ·the zip code.· I think it's 20852.                             ·4· ·describe your experience at the NRC?
·5· · · · Q.· ·But did you have an office there for the             ·5· · · · A.· ·Yes, at the NRC.· But I -- yes, yes, yes. I
·6· ·entire time you were with the NRC?                             ·6· ·think it also talks about my experience at the
·7· · · · A.· ·Yes.· From -- basically from 1988 on.                ·7· ·Organization For Economic Development and Cooperation,
·8· ·Before then, the NRC -- when I first started working           ·8· ·a nuclear energy agency in Paris.
·9· ·for the NRC, the agency was spread out over about 12           ·9· · · · Q.· ·All right.· Generally it looks like you had
10· ·buildings.· I was working in a building in Bethesda,           10· ·various positions at the NRC from 1978 through 1994.
11· ·Maryland.                                                      11· ·And that in 1994, you became associate general
12· · · · · · ·And then when I worked for -- was an                 12· ·counsel.· Is that correct?
13· ·assistant to one of the commissioners in the late              13· · · · A.· ·That's correct.
14· ·'80s, I worked from the commission -- the commission's 14· · · · Q.· ·Did you have any particular area of
15· ·headquarters which was at 1717 H Street Northwest.             15· ·responsibility when you were associate general
16· · · · Q.· ·Okay.· Thank you.· Have you ever given a             16· ·counsel?
17· ·deposition?                                                    17· · · · A.· ·Yes.· Basically I was responsible for the
18· · · · A.· ·I think so, but it's been about 25 or                18· ·legal staff who provided advice and representation to
19· ·30 years.                                                      19· ·staff supporting the technical offices, the Office of
20· · · · Q.· ·Have you ever taken a deposition?                    20· ·Nuclear Reactor Regulation, Nuclear Materials Safety
21· · · · A.· ·Yes.· And that's been longer ago than that.          21· ·and Safeguards as well as the personnel in contracting



                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com                 YVer1f
     Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 5 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          13–16
                                                         Page 13                                                           Page 15
·1· ·matters, so the administrative side.                          ·1· ·his name offhand.
·2· · · · Q.· ·Okay.· So are you limiting your answer --           ·2· · · · · · ·And then there were others; Luis Raez and
·3· ·was it all administrative or are you saying it was            ·3· ·Bill Borchard and -- yeah, I think Bill Borchard was
·4· ·both?                                                         ·4· ·still with EDO when I left in 2012, or when I was
·5· · · · A.· ·No, it was both.                                    ·5· ·deputy -- up through my deputy service.
·6· · · · Q.· ·So it would be the staff and administrative?        ·6· · · · Q.· ·Then you served as general counsel from
·7· · · · A.· ·Staff and administration.                           ·7· ·2009 -- April 2009 to April 2012?
·8· · · · · · ·That -- hence the title.· You can see it in         ·8· · · · A.· ·That's correct.
·9· ·the title of associate general counsel for hearings           ·9· · · · Q.· ·Okay.· Were you appointed as general
10· ·and enforcement and administration.                           10· ·counsel?· How did that occur?
11· · · · Q.· ·Then you became deputy general counsel in 11· · · · A.· ·Yes.· The commission has the responsibility
12· ·1998?                                                         12· ·for appointing the general counsel.· So it's
13· · · · A.· ·Correct.                                            13· ·basically, it's a vote of the commissioners.· You're
14· · · · Q.· ·Served in that position until March of 2009.        14· ·nominated by the chairman and then a majority has to
15· ·Is that correct?                                              15· ·approve you in that position.· It's one of several
16· · · · A.· ·March.· It may have been April 2009, into           16· ·positions within the Agency that require that kind of
17· ·April.                                                        17· ·appointment.
18· · · · Q.· ·What was your area of responsibility as             18· · · · Q.· ·And when you were appointed, was it for a
19· ·deputy general counsel?                                       19· ·specific term or was it an indefinite term?
20· · · · A.· ·As deputy general counsel I was the --              20· · · · A.· ·No, it was indefinite.
21· ·basically the chief advisor to the executive director         21· · · · Q.· ·And then you left.· Why did you leave in

                                                     Page 14                                                               Page 16
·1· ·for operations at the NRC, who is the senior staff      ·1· ·April of 2012?
·2· ·person who has -- he's like the chief operating               ·2· · · · A.· ·I left to take the position at the OCD, the
·3· ·officer at the NRC.· He was responsible for almost all        ·3· ·nuclear reactor agency in Paris.· A friend of mine who
·4· ·of the -- all of the technical offices as well as             ·4· ·was the deputy director general there had encouraged
·5· ·personnel, administration, things like that.· So I was        ·5· ·me to apply.· I had done some work with them.· It
·6· ·his chief legal advisor providing legal support.              ·6· ·sounded like an interesting opportunity, so I decided
·7· · · · · · ·I also -- and because of the need to                ·7· ·to apply.· I was offered the position.· And so I
·8· ·maintain separation of functions within the Agency on         ·8· ·retired from federal service at that time and I left.
·9· ·adjudicatory matters, I was basically the senior              ·9· · · · Q.· ·And so you made the Paris stand.· Is that
10· ·counsel who oversaw the staff, the legal staff who            10· ·right?
11· ·represented the technical offices in NRC                      11· · · · A.· ·That's correct.
12· ·adjudications.                                                12· · · · Q.· ·All right.· And that was a political
13· · · · · · ·We had to do that because the general               13· ·appointment, is that correct?
14· ·counsel would be the advisor to the Commission which 14· · · · A.· ·No, that's not a political appointment.
15· ·often would sit in an adjudicatory role.                      15· · · · Q.· ·Then how were you selected for that
16· · · · Q.· ·And who was the executive director of               16· ·position?
17· ·operations when you were deputy general counsel?              17· · · · A.· ·As the head of legal affairs in Paris?
18· · · · A.· ·When I was deputy general counsel, there            18· · · · Q.· ·Yes.
19· ·were several -- several -- I think there was Joseph           19· · · · A.· ·Okay.· I was -- I applied for the position.
20· ·Talon and it was followed by -- I'm losing it.· It's          20· ·So I submitted an application into the OECD.· I was
21· ·Bill -- he wound up over at the UAE.· I can't remember        21· ·interviewed for it and then I was selected by -- you


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com             YVer1f
     Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 6 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          17–20
                                                       Page 17                                                                 Page 19
·1· ·go through an interview process.· Then I think I was      ·1· · · · A.· ·That is correct.
·2· ·selected by the director general or deputy director                ·2· · · · Q.· ·And then what was the reason for her leaving
·3· ·general.                                                           ·3· ·the chairmanship at that time?
·4· · · · Q.· ·And then you became a commissioner on                    ·4· · · · A.· ·She ended her service as a commissioner.
·5· ·November the 5th, 2014?                                            ·5· ·She had taken a full time position on the faculty of
·6· · · · A.· ·That's correct.                                          ·6· ·one of the schools at the George Washington
·7· · · · Q.· ·And that is a political appointment,                     ·7· ·University.
·8· ·correct?                                                           ·8· · · · Q.· ·And you served as chairman until January of
·9· · · · A.· ·Political appointment.· You're nominated by              ·9· ·2017, correct?
10· ·the president and must be confirmed by the center.                 10· · · · A.· ·Yes.
11· · · · Q.· ·You were nominated by President Obama?                   11· · · · Q.· ·And who became chairman after you?
12· · · · A.· ·That's correct.                                          12· · · · A.· ·Christine Svinicki.· I can spell it.
13· · · · Q.· ·Okay.· You served as commissioner through                13· · · · Q.· ·Spell it for the court reporter.
14· ·April 30th, 2019, correct?                                         14· · · · A.· ·It's S-V-I-N-I-C-K-I.
15· · · · A.· ·Correct.                                                 15· · · · Q.· ·And was she chairman at the time you left
16· · · · Q.· ·Is the full term a five-year term?                       16· ·the Commission?
17· · · · A.· ·The full term is a five-year term, but -- so             17· · · · A.· ·Yes, and she still is the chairman.
18· ·my term would have gone through June 2019.· However,               18· · · · Q.· ·What were you engaged to be an expert
19· ·depending on the appointment process, you may never -- 19· ·witness in this case?
20· ·many commissioners do not serve a five-year term.                  20· · · · A.· ·It would have been in March of this year.
21· · · · · · ·For example, the term I went into had                    21· · · · Q.· ·Okay.· So that would be approximately

                                                              Page 18                                                          Page 20
·1· ·started running in July of 2014.· But I wasn't                     ·1· ·10 months after you left the NRC?
·2· ·confirmed until -- I wasn't even nominated until late              ·2· · · · A.· ·Yes.· That's about right.
·3· ·July 2014, and then I was confirmed sometime in                    ·3· · · · Q.· ·Are you a member of any bar association?
·4· ·September, in mid-September.· And then I worked out                ·4· · · · A.· ·I'm a member of the District of Columbia
·5· ·when I would start service because I had to wrap                   ·5· ·Bar.
·6· ·things up in Paris in my old position.                             ·6· · · · Q.· ·Are you a member of any other bar, of any
·7· · · · Q.· ·So the term was for a place and not                      ·7· ·Court?
·8· ·necessarily for an individual.· Is that correct?                   ·8· · · · A.· ·I was admitted to the D.C. Circuit Court of
·9· · · · A.· ·That's correct.· That's correct.                         ·9· ·Appeals and the D.C. Court Of Appeals but I've never
10· · · · Q.· ·Who was chairman of the Commission when you 10· ·appeared before either of them.
11· ·were appointed commissioner?                                       11· · · · · · ·Oh, I see -- correct that.
12· · · · A.· ·Allison Macfarlane.                                      12· · · · · · ·My name's been on briefs in front of the
13· · · · Q.· ·And was she chairman the entire time before              13· ·D.C. circuit as general counsel.
14· ·you became chairman?                                               14· · · · Q.· ·But you're currently a member of the D.C.
15· · · · A.· ·I'm not sure I understand.· From what -- I               15· ·bar.· Is that correct?
16· ·need to understand the point in time.                              16· · · · A.· ·I'm an active member of the D.C. bar.
17· · · · Q.· ·Okay.· You became chairman at January of                 17· · · · Q.· ·And are you licensed to practice law in
18· ·2015?                                                              18· ·Alabama?
19· · · · A.· ·Correct.                                                 19· · · · A.· ·No, I am not.
20· · · · Q.· ·Between November 2014 and January 2015, she 20· · · · Q.· ·Have you ever served as an expert witness in
21· ·was the chairman.· Is that correct?                                21· ·other cases?


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com             YVer1f
     Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 7 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          21–24
                                                           Page 21                                                              Page 23
·1· · · · A.· ·No, I have not.                                       ·1· ·because many of them would have been.
·2· · · · Q.· ·And when I say case, either judicial or               ·2· · · · Q.· ·Okay.· Do you recall any at this point?
·3· ·administrative?                                                 ·3· · · · A.· ·I don't have a particular recollection of
·4· · · · A.· ·No, I have not.                                       ·4· ·particular cases because this would have been some
·5· · · · Q.· ·While you were at the NRC, did you ever               ·5· ·time ago.
·6· ·personally work on any construction permit transfer             ·6· · · · Q.· ·Can you tell us what the duties of the
·7· ·application?                                                    ·7· ·commissioners of the NRC are?
·8· · · · A.· ·I don't have a particular recollection of             ·8· · · · A.· ·The basic duties of the commissioner are,
·9· ·working on a construction permit transfer application.          ·9· ·you can encapsulate them in three concepts; policy
10· ·I did work on issues related to construction permits            10· ·making, rule making and adjudication.· Those are the
11· ·and enforcement matters related to the oversight of             11· ·basic responsibilities in terms of the those types of
12· ·construction.                                                   12· ·matters that would come up to the Commission.
13· · · · Q.· ·When you were at the NRC, did you ever                13· · · · · · ·The other thing would be in some areas with
14· ·personally work on any operating license transfer               14· ·respect to administration.· As I noted before in my
15· ·applications?                                                   15· ·appointment as general counsel, that is a duty or a
16· · · · A.· ·Yes, I did work on some of those.                     16· ·power of the commissioners, to appoint certain
17· · · · Q.· ·Tell us about those.                                  17· ·officials.
18· · · · A.· ·Some of those involved a -- well, some of             18· · · · · · ·That's the duties of the commissioner.
19· ·them were what I would call more usual transfers and            19· · · · Q.· ·Now, with respect to all three of the
20· ·the others arose out of bankruptcy proceedings.· I can 20· ·duties; you said policy formation, rule making and
21· ·recall, for example, bankruptcy proceedings involving, 21· ·adjudications.· Could each of those include issues

                                                 Page 22                                                                        Page 24
·1· ·for example, small cooperatives who had gone into   ·1· ·involving licensing?
·2· ·reorganization, and because they might be either                ·2· · · · A.· ·Yes.· And that -- that's what -- in a sense
·3· ·leaving the licensure or the licensing framework over           ·3· ·that's what an adjudication encapsulates.· So yes,
·4· ·which they were controlled or because they were                 ·4· ·commissioners do have responsibility for licensing but
·5· ·reorganized into a new entity, that would require NRC           ·5· ·that is generally at a high level, it's not day to day
·6· ·review and approval.                                            ·6· ·administration of a licensing -- requests or transfer
·7· · · · Q.· ·Did you work on any operational license               ·7· ·request or things like that.
·8· ·transfer applications involving a transfer from one             ·8· · · · Q.· ·Describe the adjudication process -- the
·9· ·entity to another pursuant to the negotiated contract?          ·9· ·administrative adjudication process within the NRC.
10· · · · A.· ·I don't -- I don't know.· Because usually             10· · · · A.· ·Under the Atomic Energy Act, basically in
11· ·when we are reviewing the transfer, we're not so much 11· ·Section 189, it describes those actions of the
12· ·looking at the underlying contract.· We're looking              12· ·Commission which are subject to a potential hearing,
13· ·at --                                                           13· ·and that basically licensing and whether that's for
14· · · · Q.· ·Are you aware of one that involved an                 14· ·nuclear reactors or materials, radioactive --
15· ·underlying contract whether you looked at it or not?            15· ·materials licensees or users of radioactive material.
16· · · · A.· ·I'm sorry.· Repeat.                                   16· · · · · · ·In some instances, for example, in the
17· · · · Q.· ·Were you involved in any such transaction             17· ·initial issuance of a construction permit or a
18· ·involving an operational licence transfer pursuant to           18· ·combined -- under the newer process, a combined
19· ·a negotiated contract between the parties whether you 19· ·license, the statute requires a hearing.· In fact in
20· ·looked at the contract or not?                                  20· ·those circumstances, the Commission itself in recent
21· · · · A.· ·Well, I think that the answer would be yes            21· ·years has held that man -- so called mandatory


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com                  YVer1f
     Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 8 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          25–28
                                                             Page 25                                                        Page 27
·1· ·hearing.                                                          ·1· ·to the -- actually the late 1950s and it was modified
·2· · · · · · ·But otherwise what you have is a process                ·2· ·around 1962 -- is that the statute requires the Agency
·3· ·which the NRC will issue a notice of certain licensing            ·3· ·to hold a hearing.· It doesn't say what it needs to
·4· ·actions, it will invite potential hearings or request             ·4· ·be.
·5· ·for a hearing and in a licensing matter, typically                ·5· · · · · · ·Now, in practice what has happened with the
·6· ·that's going to be what we call an intervener or                  ·6· ·mandatory hearing processes is that the Agency has
·7· ·public interest group.· It might be a State or a local            ·7· ·focused on certain aspects of the application that
·8· ·government who have issues that they want to have                 ·8· ·might be interesting.· For example, I can think of --
·9· ·heard at that -- in that proceeding.                              ·9· ·I think maybe it was with one of the Vogtles or the
10· · · · · · ·The Commission -- in the adjudicatory                   10· ·Summer plant where -- which were using the AP 1000
11· ·process you also have enforcement actions and certain             11· ·design.
12· ·enforcement actions, particularly civil penalties and             12· · · · · · ·The AP 1000 design, the baseline design is I
13· ·orders carry with it an opportunity for hearing.· And             13· ·think for a less seismically active area than the
14· ·most of -- enforcement hearings in that -- in those               14· ·areas where Vogtle and Summer were located.· So I
15· ·circumstances would be one where the hearing has been 15· ·think one of the issues -- if I recall one of the
16· ·requested by a licensee who's subject to the order,               16· ·issues was decided it would be interesting to hear at
17· ·who objects to the order, objects to the sanction.                17· ·the so called mandatory hearing, would be how the
18· · · · Q.· ·Now, are these hearings before the                      18· ·seismicity parameters were adjusted to adapt to the
19· ·Commission?                                                       19· ·standard design of the AP 1000.
20· · · · A.· ·Not all of them.· Most of it -- the                     20· · · · · · ·But again, the issues can be -- they can be
21· ·Commission has -- the Atomic Safety and Licensing                 21· ·offered up by the staff or I think even the applicant

                                                      Page 26                                                     Page 28
·1· ·Board, which is a panel of judges -- administrative      ·1· ·can know the process.· And again, this is in effect a
·2· ·judges that are within the Agency.· It's combined of              ·2· ·non-contested type hearing but it's required to be
·3· ·both lawyers and technical people, and they're the                ·3· ·done under the staff.
·4· ·ones for the most part who carry out in effect the                ·4· · · · Q.· ·Were there any hearings regarding
·5· ·trial level hearing.                                              ·5· ·construction permits at Bellefonte?
·6· · · · · · ·The Commission is in effect the appellate               ·6· · · · A.· ·Yes, there were as I recall from looking at
·7· ·body within the Agency and so may hear appeals from -- ·7· ·the history of the plant.
·8· ·from decisions of the board by the various parties.               ·8· · · · Q.· ·Were you involved in any of those?
·9· · · · · · ·As I said, though, perhaps the one exception            ·9· · · · A.· ·No, that was before I came to the NRC.
10· ·to referring those hearing requests to a license or a             10· · · · Q.· ·So that was before 1978?
11· ·hearing originating before the licensing board is with            11· · · · A.· ·Correct.
12· ·respect to the so called mandatory hearing required               12· · · · Q.· ·That was with respect to the original
13· ·with -- under either a construction permit or under               13· ·issuance of the construction permit?
14· ·the combined license, under 10 CFR 50.2.                          14· · · · A.· ·That's correct.
15· · · · Q.· ·And what hearings are mandatory regarding               15· · · · Q.· ·Would that have been about in 1974?
16· ·construction permits?                                             16· · · · A.· ·Yes.· Since 1974.· And I believe my report
17· · · · A.· ·Could you repeat that?                                  17· ·references the decision of the licensing board and the
18· · · · Q.· ·Yes.· What are the issues that require a                18· ·-- in effect the sewage plant review of the -- system
19· ·hearing on a construction permit?                                 19· ·appeal board on the Bellefonte permit.
20· · · · A.· ·There's no specific set of issues that's                20· · · · Q.· ·Are you aware of any other hearings relating
21· ·required.· The statute -- and this goes back -- back              21· ·to the Bellefonte construction permit?


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com          YVer1f
     Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 9 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          29–32
                                                         Page 29                                                    Page 31
·1· · · · A.· ·No. I think the only -- I don't know of any       ·1· ·program offices.· They may be, for example, the
·2· ·hearings that were actually conducted. I think there     ·2· ·director of NRR might issue an order for a violation
·3· ·were challenges to the reinstatement of the              ·3· ·or to address violations or poor performance but the
·4· ·construction permit in, I think that was in 2009 --      ·4· ·director also can impose new requirements based on a
·5· ·2008 or 2009.· But -- and I think -- but I think those   ·5· ·perception of the need to act according to safety.
·6· ·were dismissed for basically either lack of standing     ·6· · · · · · ·But for the most part, those actions are
·7· ·or lack of acceptable contention.                        ·7· ·taken at a staff level.· There may be some instances
·8· · · · Q.· ·Is the NRC an independent regulatory           ·8· ·in which there's a communication or coordination with
·9· ·Commission of the federal government?                    ·9· ·the Commission.
10· · · · A.· ·Yes, it is.                                    10· · · · Q.· ·What is the role of the director of Nuclear
11· · · · Q.· ·Is it required by law to be independent of     11· ·Reactor Regulation in the enforcement process?
12· ·the entities that it regulates?                          12· · · · A.· ·Again, it depends on what the nature of the
13· · · · A.· ·Yes, it is.· And it's structured that way.     13· ·enforcement -- the violation may be.
14· · · · Q.· ·And the NRC regulates TVA's activities with    14· · · · · · ·I would say my understanding is that if you
15· ·respect to its nuclear related facilities.· Is that      15· ·have a violation coming out of an inspection, those
16· ·correct?                                                 16· ·are generally going to be handled through regional
17· · · · A.· ·Correct.                                       17· ·office that was responsible for the inspection.
18· · · · Q.· ·And do you say, is the NRC independent of      18· · · · · · ·Where the NRR may have a view on it, and so
19· ·TVA?                                                     19· ·staff -- there may be staff interaction, at the staff
20· · · · A.· ·Yes, it is.                                    20· ·level within NRR.· The director would probably be
21· · · · Q.· ·You mentioned enforcement actions as part of 21· ·informed at more significant levels.

                                                    Page 30                                                               Page 32
·1· ·the adjudication process.· Who handles the enforcement ·1· · · · · · ·And under what's called the reactor
·2· ·actions as the prosecutor of sorts?                      ·2· ·oversight process, which is a -- it's basically the
·3· · · · A.· ·The process, it can depend on the level of     ·3· ·approach that the NRC has taken to oversight and
·4· ·the action, enforcement action taken.                    ·4· ·enforcement of reactors -- basically operating
·5· · · · · · ·There is an Office of Enforcement that         ·5· ·reactors since about 2001.· The director is involved
·6· ·reports to the executive director for operations and     ·6· ·with like an annual assessment process about how the
·7· ·that office coordinates with regional offices and with   ·7· ·-- how a reactor, operating reactors are doing.· And
·8· ·the program offices, that would be Nuclear Reactor       ·8· ·so he or she would have impact or input into that
·9· ·Regulation and Nuclear Material Safety and Safeguard.    ·9· ·evaluation as to whether or not in heightened scrutiny
10· · · · · · ·But in a number of instances, so that the      10· ·it's warranted because of poor performance at a
11· ·level of an action may be taken by a different level     11· ·reactor site.
12· ·official.· So historically I'd notice a violation if     12· · · · Q.· ·And then, you used the term "order" earlier.
13· ·it were identified in an inspection carried out by a     13· ·Is that a term of art within the Agency?
14· ·regional office; one of the four regional offices.       14· · · · A.· ·Well, I don't think so.· I don't think so.
15· ·And· would be issued by the regional office, an          15· ·The -- I think the provision for orders are in Section
16· ·official in that regional office.                        16· ·2.202 of the 10 CFR.
17· · · · · · ·Civil penalty, this has changed over the       17· · · · · · ·And so what it talks to -- when I use the
18· ·years since I was sort of directly counsel.· But I       18· ·term "order," I'm often referring to it can be an
19· ·think the civil penalties are often issued through the   19· ·order to modify, suspended or revoke a license or to,
20· ·Office of Enforcement.                                   20· ·as the other area I mentioned, it might be the
21· · · · · · ·Orders may be issued by the directors of the   21· ·circumstance in which you are imposing a new


                                                                                              800.211.DEPO (3376)
                                                                                              EsquireSolutions.com                  YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 10 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          33–36
                                                   Page 33                                                                       Page 35
·1· ·requirement to address some safety issue, or you might ·1· ·Commission.· Is that correct?
·2· ·be requiring the licensee to undertake some study or           ·2· · · · A.· ·No.· It's focused on sanctioning or imposing
·3· ·evaluation and report back to the Agency.                      ·3· ·requirements on a particular licensee or a set of
·4· · · · Q.· ·Well, is "order" a term for the disposition          ·4· ·licensees.· And in my experience, there have been
·5· ·of an enforcement matter?· In other words, it can be           ·5· ·circumstances in which the entire set of licensees in
·6· ·any disposition.· Is that correct?                             ·6· ·a particular area have received an order.
·7· · · · A.· ·No.· No, I would not agree with that.· It is         ·7· · · · Q.· ·But I asked you if that was correct, and you
·8· ·a high level -- if you want to use the word                    ·8· ·said no.· So let me restate it.
·9· ·"sanction," it's a high level sanction.                        ·9· · · · · · ·The issuance of an order by a director such
10· · · · · · ·It is typically and perhaps in this respect,         10· ·as the director of Nuclear Reactor Regulation is not
11· ·I really don't know that it's a "term of art."· But it         11· ·part of the rulemaking process of the Commission.· Is
12· ·is typically used, an order is issued to modify,               12· ·that correct?
13· ·suspend or revoke a license, or for such other action          13· · · · A.· ·I would agree that it is not undertaken
14· ·that may be appropriate.                                       14· ·through the rulemaking process.
15· · · · · · ·So, for example, you do not issue a notice           15· · · · Q.· ·And an order issued by a director is not
16· ·of violation by -- typically by an order if there's no         16· ·action by the Commission.· Is that correct?
17· ·additional sanction other than noting a violation.             17· · · · A.· ·No, I wouldn't agree with that.· From the
18· · · · Q.· ·Can the director of Nuclear Reactor                  18· ·standpoint the director has delegated authority from
19· ·Regulation issue orders?                                       19· ·the Commission to act on matters that are within the
20· · · · A.· ·Yes.· Since the beginning of my career there         20· ·director's jurisdiction.
21· ·at the NRC, that has been a function of the director           21· · · · Q.· ·Well, orders issued by directors can be

                                                          Page 34                                                                Page 36
·1· ·-- of the director.                                            ·1· ·taken to the Commission.· Is that correct?
·2· · · · Q.· ·When that director issues an order or a              ·2· · · · A.· ·They can be appealed to the -- well, they
·3· ·decision, is that order or decision considered a rule          ·3· ·can be appealed to the Commission if a third party or
·4· ·of the Commission?                                             ·4· ·a licensee challenges it.· And they would be taken to
·5· · · · A.· ·Well, the order has legal effect.                    ·5· ·the Commission typically after the opportunity for
·6· · · · Q.· ·No.· Is it considered a rule?                        ·6· ·hearing before an atomic safety and licensing board.
·7· · · · · · ·MR. LEMBKE:· Wait a moment.· You didn't let          ·7· · · · Q.· ·But unless there is an appeal to the
·8· ·him finish his answer, Caine.· You need to let him             ·8· ·Commission, an order of the director is not action by
·9· ·finish his answer before you ask your next question.           ·9· ·the Commission.· Is that correct?
10· · · · · · ·THE WITNESS:· Well, as I say, I would -- an          10· · · · A.· ·By the commissioners themselves.· It's not
11· ·order is an enforceable sanction or an enforceable             11· ·action by the commissioners themselves.· It stands as
12· ·requirement on a licensee.· But this is, I think in a          12· ·a valid action of the Nuclear Regulatory Commission.
13· ·classic administrative law dichotomy, you have rules 13· · · · Q.· ·Have you ever visited the Bellefonte site?
14· ·and you have orders.· They both have legal effect.             14· · · · A.· ·No, I have not visited the Bellefonte site.
15· ·BY MR. O'REAR:                                                 15· · · · Q.· ·When you were working as an attorney for the
16· · · · Q.· ·But the order is not a rule of the                   16· ·NRC, did you ever work on any matters related to the
17· ·Commission.· Is that correct?                                  17· ·Bellefonte site?
18· · · · A.· ·No, I would not characterize it as a rule.           18· · · · A.· ·I think when I was deputy general counsel, I
19· ·But it still has legal effect.                                 19· ·may have been aware -- made aware and spoken with my
20· · · · Q.· ·And when a director issues an order, that --         20· ·staff with regard to the Bellefonte -- the TVA's
21· ·the director is not engaging in rulemaking for the             21· ·decision to at that point withdraw the construction



                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com                  YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 11 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          37–40
                                                              Page 37                                                     Page 39
·1· ·permit in whatever -- in the 2005, 2006 time frame.                ·1· ·permits for Bellefonte go before the Commission?
·2· · · · · · ·As general counsel, I was probably -- I have             ·2· · · · A.· ·Yes.· The staff consulted with the
·3· ·some recollection of speaking with my staff at that                ·3· ·Commission and the Commission voted on the
·4· ·time when the legal staff reported to me, when the --              ·4· ·reinstatement.· And I believe there was also an
·5· ·when TVA had initiated the steps to reinstate the                  ·5· ·adjudicatory challenge, I think.· I think the Blue
·6· ·permit.· And in fact, the NRC staff, I don't know                  ·6· ·Ridge group is the one that often intervened or tried
·7· ·whether it was signed by the director of Nuclear                   ·7· ·to intervene on TVA matters.
·8· ·Reactor Regulations or it may have been signed by the              ·8· · · · · · ·I belive they sought to challenge the
·9· ·executive director for operations, came to the                     ·9· ·reinstatement, and there may have been some
10· ·Commission and in that circumstance asked the                      10· ·adjudication or adjudicatory orders on that.· That I
11· ·Commission to reflect its view that it thought it was              11· ·just don't recall.
12· ·a lawful and an appropriate step to reinstate the                  12· · · · Q.· ·Did you advise the Commission with respect
13· ·permit.                                                            13· ·to the reinstatement matter?
14· · · · · · ·And so, I would have been aware of that and              14· · · · A.· ·Yes.· Because, again, my office was
15· ·I may have been consulted by some of the commissioners 15· ·responsible for concurring in the paper that the staff
16· ·on it at the time.                                                 16· ·sent to the Commission, and I would have been
17· · · · Q.· ·You said this was when you were general                  17· ·available to commissioners and their staffs to discuss
18· ·counsel?                                                           18· ·where it is.
19· · · · A.· ·Correct.· So this was sometime -- I think it             19· · · · · · ·I don't have a particular recollection of
20· ·was in the 2009 time frame.                                        20· ·discussions with commissioners, but I certainly was
21· · · · Q.· ·Have you been involved in any other matters              21· ·aware of it because it was an unusual circumstance.

                                                              Page 38                                                     Page 40
·1· ·regarding the Bellefonte plant while you were at the               ·1· · · · Q.· ·The Blue Ridge group is an environmental
·2· ·NRC?                                                               ·2· ·group?
·3· · · · A.· ·Not that I'm aware of.                                   ·3· · · · A.· ·Yes, I think it's like Blue Ridge
·4· · · · Q.· ·What matters were pending before the NRC                 ·4· ·Environmental, yeah, and I forget the last name.· But
·5· ·while you were there that you may have had official                ·5· ·it's yeah, an environmental group generally that
·6· ·responsibility for but did not personally participate              ·6· ·intervened or attempted to intervene on a number of
·7· ·in?                                                                ·7· ·TVA matters.
·8· · · · · · ·MR. LEMBKE:· Objection to the form, vague. ` ·8· · · · Q.· ·Were you involved in the hearing regarding
·9· ·BY MR. O'REAR:                                                     ·9· ·that adjudication initiated by the Blue Ridge
10· · · · Q.· ·Well, do you recall any matters at the NRC               10· ·Environmental group?
11· ·that you may have had supervisory or official                      11· · · · A.· ·I don't know.
12· ·responsibility over but did not personally participate 12· · · · · · ·MR. LEMBKE:· Hold on.· Hold on.· Objection
13· ·in that related to the Bellefonte plant site?                      13· ·to the form.· It's a lack of foundation.
14· · · · A.· ·In what time frame?                                      14· · · · · · ·I don't think he testified there
15· · · · Q.· ·At any time you were there.                              15· ·definitively was such a hearing.
16· · · · A.· ·Other than the two I mentioned; the initial              16· · · · · · ·MR. O'REAR:· I believe he said there was
17· ·withdrawal of the permit and then the request for                  17· ·some adjudicatory process.
18· ·reinstatement, I had no other supervisory                          18· · · · · · ·MR. LEMBKE:· No, he didn't.· He said there
19· ·responsibility -- or I don't recall any particular                 19· ·may have been.
20· ·matters.                                                           20· · · · · · ·MR. O'REAR:· All right.
21· · · · Q.· ·Did the reinstatement of the construction                21· ·BY MR. O'REAR:


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com          YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 12 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          41–44
                                                          Page 41                                                        Page 43
·1· · · · Q.· ·Tell us what you recall about that.                  ·1· · · · A.· ·So was I aware then of the TVA decision?
·2· · · · A.· ·As I said, I don't -- I have a vague                 ·2· · · · Q.· ·Yes.
·3· ·recollection that the Blue Ridge group may have filed          ·3· · · · A.· ·I don't have any particular recollection one
·4· ·a challenge.· I don't have any particular recollection         ·4· ·way or the other.
·5· ·beyond that.                                                   ·5· · · · Q.· ·Were you aware of it at any time prior to
·6· · · · · · ·That challenge, if there had been a                  ·6· ·your leaving the Commission?
·7· ·challenge, it would have been either referred to a             ·7· · · · A.· ·Well, I think the answer to that is yes,
·8· ·licensing board.· It's possible it came to the                 ·8· ·because while we did not as commissioners have any
·9· ·Commission.· I don't recall.· And part of that may be          ·9· ·particular action before us with respect to a
10· ·the timing.· Because depending on when it came, I              10· ·potential transfer of the site and its construction
11· ·might have been gone.                                          11· ·permit, we were aware of that.· We were aware that --
12· · · · Q.· ·You might have been gone, meaning you left           12· ·that in effect what that means is, you know,
13· ·in 2012?                                                       13· ·implicitly if not knowing even explicitly, which I
14· · · · A.· ·Yes, yes.                                            14· ·think we did, that TVA was not planning to pursue
15· · · · Q.· ·Okay.· My question -- let me state the               15· ·itself the completion of construction of the facility.
16· ·question this way.                                             16· ·And I will note, we did have a drop-in visit from
17· · · · · · ·Were you involved in any matters relating to         17· ·Nuclear Development.
18· ·the Bellefonte plant while you were commissioner?              18· · · · Q.· ·Was there any discussion at the Commission
19· · · · A.· ·No.· There was nothing that came to the              19· ·level or among the commissioners regarding TVA's
20· ·Commission for its determination or action when I was 20· ·decision to sell the Bellefonte site?
21· ·a commissioner.                                                21· · · · · · ·MR. LEMBKE:· Objection, compound question.

                                                     Page 42                                                                  Page 44
·1· · · · Q.· ·Were there any matters pending before the     ·1· ·BY MR. O'REAR:
·2· ·NRC regarding the Bellefonte plant while you were a            ·2· · · · Q.· ·Was there any discussion among your
·3· ·commissioner?                                                  ·3· ·commissioners about TVA's decision to sell the
·4· · · · A.· ·Well, I believe that the Nuclear                     ·4· ·Bellefonte site?
·5· ·Development's application was filed with the staff in          ·5· · · · A.· ·Not that I'm -- not that I can recall.
·6· ·November of 2018.· So I was still -- I was a                   ·6· · · · Q.· ·Did you have any communications with anyone
·7· ·commissioner then, but that was not something that             ·7· ·at TVA about the decision to sell the Bellefonte site?
·8· ·came -- that was not before the commissioners at that          ·8· · · · A.· ·Not that I can recall.
·9· ·time.                                                          ·9· · · · Q.· ·Do you think you may have?
10· · · · Q.· ·Okay.· And that application that was filed           10· · · · A.· ·No, I don't.
11· ·while you were a commissioner remains pending today. 11· · · · Q.· ·You said there was a drop-in meeting with
12· ·Is that correct?                                               12· ·the -- with Nuclear Development representatives?
13· · · · A.· ·That's my understanding.                             13· · · · A.· ·That's correct.
14· · · · Q.· ·Were you aware that TVA in April of 2016             14· · · · Q.· ·And when did that happen?
15· ·decided to declare the Bellefonte plant as surplus             15· · · · A.· ·I believe it was in -- it was in early 2017.
16· ·property to sell it?                                           16· ·I think it was like April 2017.
17· · · · A.· ·In terms -- I'm not sure I understand. I             17· · · · · · ·The reason I say that, because I know I was
18· ·understand the subject of the question, but I'm not            18· ·removed by Mr. Trump as chairman by that time.
19· ·sure I understand the time frame you're talking about.         19· · · · Q.· ·Okay.· So you were actually removed as
20· · · · Q.· ·The time frame is May or April -- excuse             20· ·chairman by President Trump?
21· ·me -- of 2016.                                                 21· · · · A.· ·Right, that's the president's authority.


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com               YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 13 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          45–48
                                                             Page 45                                                      Page 47
·1· · · · Q.· ·Right.· But that's why you moved from the               ·1· ·weekly or biweekly meetings mentioned it.· But I don't
·2· ·chairmanship to --                                                ·2· ·have any particular recollection.
·3· · · · A.· ·That's correct.· Because you have -- you                ·3· · · · Q.· ·And who was the executive director of
·4· ·have the term and the term runs until it expires or               ·4· ·operations at that time?
·5· ·unless you're removed.                                            ·5· · · · A.· ·At that point it was Victor McCree, M-C,
·6· · · · Q.· ·Okay.· And, so, you recall the drop-in                  ·6· ·C-R-E-E.
·7· ·meeting occurred after that?                                      ·7· · · · Q.· ·Okay.· Do you know -- do you recall anything
·8· · · · A.· ·Yes, as I say, I recall it was early spring.            ·8· ·being discussed in particular?
·9· ·I think it was April of 2017.                                     ·9· · · · A.· ·No, I do not.
10· · · · Q.· ·Okay.· I'll ask youabout that in a few                  10· · · · Q.· ·Do you recall any discussion within the NRC
11· ·minutes.· Let me ask you this.                                    11· ·about whether this was a good thing or not that TVA
12· · · · · · ·Were you aware that TVA actually entered                12· ·was selling the Bellefonte site to a potential
13· ·into a contract in 2016 with Nuclear Development to 13· ·merchant operator?
14· ·sell the Bellefonte site?                                         14· · · · A.· ·Could you repeat that?
15· · · · · · ·MR. LEMBKE:· Where, when?                               15· · · · Q.· ·Did you have any communications with anyone
16· · · · · · ·MR. O'REAR:· Ever aware.                                16· ·within the NRC about whether this was a good thing or
17· · · · · · ·MR. LEMBKE:· Even today?                                17· ·not a good thing, that TVA would be selling the
18· · · · · · ·MR. O'REAR:· No.                                        18· ·Bellefonte site to a merchant operator?
19· ·BY MR. O'REAR:                                                    19· · · · A.· ·No.· That is not -- that kind of framework
20· · · · Q.· ·While you were at the NRC?                              20· ·is not something that would have come up, whether it
21· · · · A.· ·Well, I think -- you know, I couldn't                   21· ·was good or bad.

                                                   Page 46                                                       Page 48
·1· ·pinpoint when I might have become aware of it or      ·1· · · · Q.· ·While you were at the NRC, were you aware
·2· ·exactly what I became aware of.                                   ·2· ·that there was a closing date scheduled for the sale
·3· · · · · · ·I certainly think probably in that drop-in              ·3· ·of the plant to Nuclear Development in November of
·4· ·meeting, Nuclear Development probably communicated ·4· ·2018?
·5· ·that.                                                             ·5· · · · A.· ·I don't have any particular recollection of
·6· · · · Q.· ·That there was a contract?                              ·6· ·discussing that or noting that.· I think probably the,
·7· · · · A.· ·No.· There was some sort of an arrangement.             ·7· ·you know, people in the Agency and I may well have
·8· · · · Q.· ·Did you ever -- while you were at the NRC,              ·8· ·received some communication of it in November of 2018,
·9· ·did you ever see the contract between Nuclear                     ·9· ·but I don't have any particular recollection.
10· ·Development and TVA?                                              10· · · · Q.· ·And if someone in the Agency had received a
11· · · · A.· ·No.                                                     11· ·communication, who would the communication have been
12· · · · Q.· ·Did you have any communications with anyone             12· ·from?
13· ·at TVA about the contract that had been entered into              13· · · · · · ·MR. LEMBKE:· Objection, calls for
14· ·with Nuclear Development?                                         14· ·speculation.
15· · · · A.· ·No.                                                     15· · · · · · ·MR. O'REAR:· Well, he recalls some
16· · · · Q.· ·Did you have any communications with any                16· ·communication.
17· ·staff of the NRC about -- while you were at NRC, with             17· ·BY MR. O'REAR:
18· ·the staff of NRC about TVA's decision to sell the                 18· · · · Q.· ·Who would it have been from?
19· ·Bellefonte site?                                                  19· · · · · · ·MR. LEMBKE:· No, he -- no, wait a minute.
20· · · · A.· ·I don't recall any.· It is conceivable that             20· ·Object to the form.· That misstates his testimony.· He
21· ·the executive director for operations in one of our               21· ·said he didn't recall any communications.



                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com         YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 14 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          49–52
                                                           Page 49                                                     Page 51
·1· ·BY MR. O'REAR:                                                  ·1· · · · Q.· ·Have you seen the document before today?
·2· · · · Q.· ·I thought you said that there may have been           ·2· · · · A.· ·Yes, I believe I have.
·3· ·some communication about that.· Did you not?                    ·3· · · · Q.· ·All right.· And can you identify it as a
·4· · · · A.· ·As I say, I don't recall any particular               ·4· ·summary of a public meeting NRC held on August the
·5· ·communication.· Staff -- it conceivably may have had            ·5· ·14th, 2018 regarding the Bellefonte site, Nuclear
·6· ·information relayed by the staff, the NRC staff.· But           ·6· ·Development's desire to submit a request for transfer
·7· ·I -- again, I don't have any particular recollection.           ·7· ·of the construction permit?
·8· · · · Q.· ·Were you aware that Nuclear Development sued ·8· · · · A.· ·Well, that's how the memo describes itself
·9· ·TVA for breach of contract for refusing to close while          ·9· ·as a meeting -- a meeting on the pre-submittal of an
10· ·you were at the NRC?                                            10· ·application.· A pre-submittal of a request. A
11· · · · · · ·MR. LEMBKE:· Okay.· You can go ahead.                 11· ·transfer, I should say.
12· · · · · · ·THE WITNESS:· Actually I don't have any               12· · · · Q.· ·And when did you first see this document?
13· ·particular recollection of learning of a suit between           13· · · · A.· ·I probably first saw it when I was doing
14· ·the two parties.                                                14· ·some of my research for the expert report.
15· ·BY MR. O'REAR:                                                  15· · · · Q.· ·Okay.· So it is your testimony you did not
16· · · · Q.· ·Is it correct to say that while you were at           16· ·see this memo while you were a commissioner at the
17· ·the NRC, you have no recollection of knowing that               17· ·NRC?
18· ·there was a lawsuit between TVA and Nuclear                     18· · · · A.· ·I don't recall seeing it then.· And I think
19· ·Development over the contract?                                  19· ·looking at the general distribution on Page 2, it is
20· · · · A.· ·What I'm saying is I had no particular                20· ·not something that typically would go to the -- come
21· ·awareness of the lawsuit between the two parties.               21· ·up to the Commission.

                                                           Page 50                                                         Page 52
·1· · · · Q.· ·At any time while you were at the NRC?                ·1· · · · Q.· ·Were you aware that a public meeting -- that
·2· · · · A.· ·Yes, I don't -- I just don't recall it.               ·2· ·this public meeting had occurred while you were a
·3· · · · Q.· ·If you would look at your exhibits there,             ·3· ·commissioner at the NRC?
·4· ·the next exhibit should be Exhibit 11.                          ·4· · · · A.· ·I don't think I was aware of that.
·5· · · · A.· ·Yes.                                                  ·5· · · · Q.· ·Did you have any discussion of a public
·6· · · · Q.· ·You see that?                                         ·6· ·meeting that the NRC conducted in August of 2018
·7· · · · A.· ·Yes, I do.                                            ·7· ·regarding Bellefonte with anyone at the NRC?
·8· · · · Q.· ·Can you identify Exhibit 11 as a                      ·8· · · · · · ·MR. LEMBKE:· While he was at the NRC?
·9· ·September 4, 2018 memorandum from the NRC from Mr. ·9· · · · · · ·MR. O'REAR:· Yes, in a discussion with
10· ·Billy Gleaves, a project manager that contains a                10· ·anyone at the NRC.
11· ·summary of a public meeting that occurred on August             11· · · · · · ·THE WITNESS:· I don't recall any discussion
12· ·the 14th, 2018?                                                 12· ·of it.
13· · · · · · ·MR. LEMBKE:· I'm going to object to the               13· ·BY MR. O'REAR:
14· ·form, lack of foundation.                                       14· · · · Q.· ·Okay.· I note there were 16 attendees at the
15· · · · · · ·MR. O'REAR:· I'm asking him if he can                 15· ·meeting from the NRC.· It notes that David Roth, OGC,
16· ·identify it as such.                                            16· ·was present.
17· · · · · · ·MR. LEMBKE:· Well, you haven't established            17· · · · A.· ·Correct.
18· ·that he's ever seen this document before.                       18· · · · Q.· ·Was he the general counsel?
19· · · · · · ·MR. O'REAR:· Well, he can answer.                     19· · · · A.· ·No.
20· · · · · · ·THE WITNESS:· What's the question, again?             20· · · · Q.· ·Just in the Office of General Counsel?
21· ·BY MR. O'REAR:                                                  21· · · · A.· ·The Office of General Counsel.· He might



                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com            YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 15 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          53–56
                                                      Page 53                                                                Page 55
·1· ·have had some supervisory role at that point.· I just      ·1· · · · A.· ·I don't recall any particular discussion
·2· ·don't recall.                                              ·2· ·about the application.· And actually at this point in
·3· · · · Q.· ·Have you ever had any discussions with him ·3· ·time, I'm not sure I recall -- at this point in time,
·4· ·about this meeting?                                        ·4· ·Mr. McCree was no longer the executive director for
·5· · · · A.· ·No.                                              ·5· ·operations.
·6· · · · Q.· ·Have you ever had a discussion with him          ·6· · · · Q.· ·Okay.· Did you have any -- well, when he was
·7· ·about the Bellefonte site in general?                      ·7· ·director -- executive director of operations, did you
·8· · · · A.· ·No.                                              ·8· ·have any communication with him regarding the
·9· · · · · · ·MR. LEMBKE:· If this is a point, let's take      ·9· ·Bellefonte site?
10· ·a short break.                                             10· · · · A.· ·I don't recall any particular communication
11· · · · · · ·MR. O'REAR:· Okay.· Let's do that.               11· ·with him.
12· · · · · · ·MR. LEMBKE:· Great.                              12· · · · Q.· ·Are you aware that he met with officials of
13· · · · · · ·MR. O'REAR:· How long?· Five minutes?            13· ·Nuclear Development prior to your drop-in meeting with
14· · · · · · ·MR. LEMBKE:· Five minutes is fine.               14· ·them?
15· · · · · · ·MR. O'REAR:· Thanks.                             15· · · · A.· ·Aware now or aware then?
16· · · · · · ·(Whereupon, a recess ensued.)                    16· · · · Q.· ·Were you aware then?
17· · · · · · ·MR. O'REAR:· Back on the record.                 17· · · · A.· ·I don't have any particular recollection of
18· ·BY MR. O'REAR:                                             18· ·being made aware of his meeting, if he had meetings or
19· · · · Q.· ·Mr. Burns, would you look at Exhibit 82 that 19· ·whatever they were with Nuclear Development.
20· ·should be in your stack there?                             20· · · · · · ·I mean, my only -- the only thing I recall
21· · · · · · ·(Burns Exhibit No. 82 was marked for             21· ·is the drop-in visit, which happened as I think in

                                                      Page 54                                                                Page 56
·1· ·identification.)                                           ·1· ·March or April of 2017.
·2· · · · · · ·THE WITNESS:· Yes, I have it.                    ·2· · · · Q.· ·Okay.· Well, tell us what you remember about
·3· ·BY MR. O'REAR:                                             ·3· ·that?
·4· · · · Q.· ·If you would turn to the second page, it is      ·4· · · · A.· ·The drop-in meeting?
·5· ·a letter dated November 13, 2018 from Nuclear              ·5· · · · Q.· ·Yes.
·6· ·Development containing the application for an order        ·6· · · · A.· ·About all I recall of that, it was drop-in.
·7· ·approving the construction permit transfers.· Do you       ·7· ·I think Mr. Blust, I think Mr. McCollum, there may
·8· ·see that?                                                  ·8· ·have been one other person there, I don't remember.
·9· · · · A.· ·Yes, I see that.                                 ·9· ·But it was just a brief meeting, probably somewhere on
10· · · · Q.· ·Did you ever see this application while you      10· ·the order of 20 to 30 minutes, where they were
11· ·were at the NRC?                                           11· ·introducing themselves and indicating they -- their
12· · · · A.· ·I don't recall seeing it.                        12· ·plan.· They were planning to acquire the Bellefonte
13· · · · Q.· ·When do you recall first seeing it?              13· ·project and they were hoping to continue it to
14· · · · A.· ·I probably first saw it when I started doing     14· ·completion of construction.
15· ·some of the work as an expert for TVA.                     15· · · · Q.· ·Did you express to them support for the
16· · · · Q.· ·And did you have any discussion while you        16· ·Bellefonte project that they envisioned?
17· ·were at the NRC with anyone at the NRC about the           17· · · · A.· ·No, I would not have done that.· Not in that
18· ·application?                                               18· ·type of context.
19· · · · A.· ·No.                                              19· · · · Q.· ·Did you know during that meeting that they
20· · · · Q.· ·Have you ever talked to Victor McCree about 20· ·had entered into a contract with TVA to purchase the
21· ·the application?                                           21· ·site?


                                                                                                 800.211.DEPO (3376)
                                                                                                 EsquireSolutions.com                  YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 16 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          57–60
                                                             Page 57                                                     Page 59
·1· · · · A.· ·Again, I don't recall particularly what was             ·1· ·the Commission at that time were then Chairman
·2· ·related during the meeting other than at the high                 ·2· ·Svinicki and Commissioner Baran, B-A-R-A-N.
·3· ·level I recall, yes, their attention was to proceed to            ·3· · · · Q.· ·Okay.· And do you know that they met with
·4· ·obtain the Bellefonte site and to proceed with its                ·4· ·them?
·5· ·construction and hopefully bring it into operation as             ·5· · · · A.· ·I believe that's the case.
·6· ·an operable nuclear power station.                                ·6· · · · Q.· ·Did you have any discussions with
·7· · · · Q.· ·And so in order to proceed with                         ·7· ·Commissioner Svinicki or Commissioner Baran about
·8· ·construction, they would need construction permits,               ·8· ·their meetings with Nuclear Development?
·9· ·correct?                                                          ·9· · · · A.· ·Not that I recall.
10· · · · A.· ·Correct.                                                10· · · · Q.· ·Do you know whether any of the commissioners
11· · · · Q.· ·And so was there a discussion by them that              11· ·asked Nuclear Development for support in Congress for
12· ·they intended to file an application with the NRC for             12· ·proposed budgets for the NRC?
13· ·transfer of the construction permit?                              13· · · · A.· ·I have no knowledge of that.
14· · · · A.· ·Well, I think it -- again, at a high level              14· · · · Q.· ·And you had no such discussions.· Is that
15· ·they would have communicated that they were intending             15· ·correct?
16· ·to obtain construction permits because they have to               16· · · · A.· ·I --
17· ·have construction permits to do anything on the site.             17· · · · · · ·MR. LEMBKE:· Objection, asked and answered.
18· · · · Q.· ·And what, if anything, did you say to the               18· · · · · · ·You can answer it again.
19· ·Nuclear Development representatives when you met with 19· · · · · · ·THE WITNESS:· As I said, that is not
20· ·them?                                                             20· ·typically something I would do.
21· · · · A.· ·I don't have any recollection of particular             21· ·BY MR. O'REAR:

                                                             Page 58                                                                Page 60
·1· ·things I may have said.                                           ·1· · · · Q.· ·Okay.· Well, whether it's typically

·2· · · · Q.· ·Did you have any discussion with them about             ·2· ·something you would do or not, your answer is no.· Is

·3· ·the NRC's budget requirements?                                    ·3· ·that correct?

·4· · · · A.· ·I don't recall discussing the budget aspect             ·4· · · · A.· ·No.

·5· ·of it.                                                            ·5· · · · Q.· ·Did you have any discussions with Nuclear

·6· · · · Q.· ·Did you have any discussion with them in                ·6· ·Development about the fees it would be required to pay

·7· ·which you asked for their assistance in encouraging               ·7· ·the NRC for submitting an application for transfer of

·8· ·Congress to approve an NRC budget?                                ·8· ·construction permit?

·9· · · · A.· ·I don't recall doing that and that's not                ·9· · · · A.· ·I don't recall any such discussion.

10· ·typically something I would do.                                   10· · · · Q.· ·Let me make sure I understand your answer to

11· · · · Q.· ·Did you have any communications -- were you 11· ·this.
12· ·aware that they were having meetings with other                   12· · · · · · ·Are you saying you were not aware that

13· ·commissioners on the same day?                                    13· ·representatives of Nuclear Development had met with

14· · · · A.· ·I -- basically, yes.· Whether it was going              14· ·NRC -- NRC staff personnel prior to their meeting with

15· ·to all happen that same day.· But generally in these              15· ·the commissioners?

16· ·types of meetings, if you're coming in to see one                 16· · · · A.· ·No, I think I had an awareness that there

17· ·commissioner, you're coming in to see all.· So I think            17· ·was engagement between Nuclear Development and the NRC

18· ·I was generally aware that that was happening.                    18· ·staff.· But I don't have, you know, any particular

19· · · · Q.· ·Do you know what other commissioners they               19· ·recollection of what was communicated to me or, you

20· ·met with that day?                                                20· ·know, details -- the details of the meeting.· I just,

21· · · · A.· ·Well, the only two other commissioners on               21· ·I don't have a recollection of that.



                                                                                                           800.211.DEPO (3376)
                                                                                                           EsquireSolutions.com               YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 17 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          61–64
                                                         Page 61                                                      Page 63
·1· · · · Q.· ·And is it your testimony that after you met       ·1· ·like, and probably some work with respect to -- well,
·2· ·with the Nuclear Development representatives, that you           ·2· ·not probably, I know some work with respect to Watts
·3· ·don't recall any communications with NRC staff about             ·3· ·Bar and the completion of the Watts Bar Unit One, back
·4· ·Nuclear Development or Bellefonte?                               ·4· ·in the 1990s.· And then sort of taking Watts Bar two
·5· · · · A.· ·I don't recall of any.· I don't, you know,             ·5· ·out of the deferred status and completing it. I
·6· ·there is nothing that I can -- to the extent I recall            ·6· ·visited Watts Bar as a commissioner fairly early in my
·7· ·anything of the meeting that would have prompted me to ·7· ·term and that's probably -- that's probably it.
·8· ·reach out to the staff at that point.                            ·8· · · · Q.· ·What was the purpose for your visit to Watts
·9· · · · Q.· ·Well, I'm just asking for any communication            ·9· ·Bar when you were a commissioner?
10· ·whether you reached out to them or they reached out to 10· · · · A.· ·The purpose is, one of the things
11· ·you?                                                             11· ·commissioners do and here I take lead from my boss in
12· · · · A.· ·Not that I recall.                                     12· ·the late 1980's, Admiral Carr, who basically made it
13· · · · Q.· ·Now, when you were at the NRC over the                 13· ·his practice, that he was the one that sort of started
14· ·entire period of time that you were there, did you               14· ·the Commission tradition of -- he got to every
15· ·have a high volume of communications with TVA                    15· ·operating nuclear power plant.· And so I think what
16· ·regarding matters before the NRC?                                16· ·commissioners have done since then -- I never got to
17· · · · A.· ·I'm not sure I understand what you mean by a           17· ·that level -- but commissioners as part of our sort of
18· ·high volume.                                                     18· ·making sure we understand what's going on in the
19· · · · Q.· ·Okay.· What I was trying to get some general           19· ·regulating community, we go out and we visit -- we
20· ·sense before I ask the question, tell us about all               20· ·visit plant sites, not only power plants but medical
21· ·your communications with TVA while you were at the               21· ·centers, things like that.

                                                            Page 62                                                       Page 64
·1· ·NRC?                                                             ·1· · · · · · ·So my purpose was here you had Watts Bar
·2· · · · A.· ·And this is over what period?· My entire               ·2· ·unit two which was in the unusual situation that it
·3· ·career?                                                          ·3· ·had -- that basically construction and movement
·4· · · · Q.· ·Yes.                                                   ·4· ·towards operation had been suspended -- actually it
·5· · · · A.· ·Well, I think -- again, we are talking                 ·5· ·may have been in the 1980s.· But certainly, by the
·6· ·about, you know, close to 40 years.                              ·6· ·1990s, and it was moving toward -- it had start --
·7· · · · · · ·There were probably several matters that I             ·7· ·TVA decided to restart the project and it was moving
·8· ·was assigned to early in my career that might have               ·8· ·toward completion.
·9· ·involved either a petition for enforcement action                ·9· · · · · · ·So going out there to see what challenges
10· ·under Section 2206 involved TVA.                                 10· ·they had, see what the progress was, that's what was
11· · · · · · ·I know I do recall being involved in some              11· ·the purpose of the trip.
12· ·what I'll call enforcement matters due to quality                12· · · · · · ·And as I say, that's probably, you know, one
13· ·assurance issues that arose at TVA in the mid -- in              13· ·of a couple dozen trips domestically I made to power
14· ·the mid 1980s.                                                   14· ·plants or other licensed facilities.
15· · · · · · ·So I -- again, so there may have been                  15· · · · Q.· ·And who did you meet with at TVA when you
16· ·communications with TVA counsel at that time.· But,              16· ·were on that trip?
17· ·you know -- well, my recollection is more is working             17· · · · A.· ·He is now gone.· Mike Tardi -- I think it's
18· ·on some matters.                                                 18· ·-- I don't recall -- I got his last name wrong, but he
19· · · · · · ·And sort of since that time -- again, the              19· ·was in the position, it's sort of like the chief -- I
20· ·matters that would have come up with TVA, you know, we 20· ·think he was the chief nuclear officer at the time.
21· ·discussed earlier with respect to Bellefonte and the             21· ·And there were probably some other TVA -- there were



                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com        YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 18 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          65–68
                                                  Page 65                                                                   Page 67
·1· ·certainly some other TVA folks there who were either ·1· ·specific assignments.
·2· ·-- accompanied us on the trip or met with us during          ·2· · · · Q.· ·And you would know whether he worked on any
·3· ·the visit.                                                   ·3· ·licensing matters under you or not?
·4· · · · Q.· ·Was the TVA CEO at that trip?                      ·4· · · · A.· ·Again, I don't have a particular
·5· · · · A.· ·Not that I recall.                                 ·5· ·recollection of where he was assigned within the
·6· · · · Q.· ·Do you know who the CEO was at the time?           ·6· ·office.· As I recall, he began -- came to the Agency
·7· · · · A.· ·Actually no, I don't.                              ·7· ·through our honors program and part of the honors
·8· · · · Q.· ·Do you know Bill Johnson?                          ·8· ·program is it has a structured rotational assignment
·9· · · · A.· ·No.· I may have met him, but I don't really        ·9· ·in different areas of the office through the year. I
10· ·know him.                                                    10· ·don't have a recollection of what those assignments
11· · · · Q.· ·Did you know he was the CEO of TVA for a           11· ·were.
12· ·period of time?                                              12· · · · Q.· ·I believe you testified you were involved in
13· · · · A.· ·Well, I've seen that name as CEO.· And             13· ·the process where TVA sought withdrawal of the
14· ·probably in some of my -- looking at some documents          14· ·construction permits and later sought reinstatement of
15· ·here.                                                        15· ·those permits.· Is that correct?
16· · · · Q.· ·Do you recall ever having any communications 16· · · · A.· ·I would have supervised staff and provided
17· ·with Bill Johnson regarding any matters concerning           17· ·some counsel with respect to legal matters related to
18· ·TVA?                                                         18· ·those issues, yes.
19· · · · A.· ·No, I do not.                                      19· · · · Q.· ·Do you know whether Mr. Chandler worked on
20· · · · Q.· ·Are there any personnel currently at TVA           20· ·any of those issues while he was at the NRC?
21· ·that you're particularly close to?                           21· · · · A.· ·I have no -- no idea.

                                                        Page 66                                                      Page 68
·1· · · · A.· ·No.· There are a few people I know but             ·1· · · · Q.· ·Who at TVA contacted you to be an expert
·2· ·there's no one I would say I'm close to.                     ·2· ·witness in this case?
·3· · · · Q.· ·Who do you know that's presently at TVA?           ·3· · · · A.· ·Initial contact was through Mr. Chandler.
·4· · · · A.· ·I know Joe Shea and I know Chris Chandler.         ·4· · · · Q.· ·Now, Mr. Shea worked for the NRC for a long
·5· ·But actually -- you know, I've obviously met Mr. Chin        ·5· ·while, did he not?
·6· ·and Mr. Alif in this process.                                ·6· · · · A.· ·Yes, he did.
·7· · · · Q.· ·And Mr. Chandler formerly worked at the NRC.       ·7· · · · Q.· ·And did you work with Mr. Shea while he was
·8· ·Is that correct?                                             ·8· ·at the NRC?
·9· · · · A.· ·Mr. Chin?· Not that --                             ·9· · · · A.· ·I would have had some interactions with him.
10· · · · Q.· ·Mr. Chandler, not Mr. Chin.                        10· ·He was in the NRC's regional office in Atlanta and I
11· · · · A.· ·Chandler?· Mr. Chandler did work at the NRC.       11· ·believe he also worked in the headquarters office, but
12· · · · Q.· ·Did you know him when he worked at the NRC? 12· ·I don't recall where.
13· · · · A.· ·Yes.                                               13· · · · · · ·So I would have had some interactions with
14· · · · Q.· ·Okay.· Did he work with you or under you           14· ·him on occasion, but nothing in particular that I can
15· ·when he was at the NRC?                                      15· ·recall.
16· · · · A.· ·He would have worked under me because I was 16· · · · Q.· ·Okay.· And he worked with NRC for 19 years.
17· ·the general counsel.· So all staff in the office             17· ·Did you work with him on any licensing matters?
18· ·reported to me ultimately.                                   18· · · · A.· ·I don't recall working on any particular
19· · · · Q.· ·Did he work on any adjudicatory opinions           19· ·licensing matters with him.
20· ·when he was at the NRC?                                      20· · · · Q.· ·Have you communicated with Mr. Shea since
21· · · · A.· ·I don't have any recollection of his               21· ·you left the NRC?


                                                                                                  800.211.DEPO (3376)
                                                                                                  EsquireSolutions.com                YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 19 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          69–72
                                                     Page 69                                                                     Page 71
·1· · · · A.· ·I have had a communication with him, yes.     ·1· ·TVA?
·2· · · · Q.· ·Tell me about that.                                   ·2· · · · A.· ·No, I do not.
·3· · · · A.· ·Well, that communication has nothing to do            ·3· · · · Q.· ·Have you had any discussions with former TVA
·4· ·with the dispute between Nuclear Development and                ·4· ·personnel regarding the Bellefonte site?
·5· ·Tennessee Valley Authority.· He was asking me                   ·5· · · · A.· ·Ever?
·6· ·something with respecting a personnel matter involving ·6· · · · Q.· ·Well, while you were a commissioner, did you
·7· ·himself.                                                        ·7· ·have any communications with former TVA personnel
·8· · · · Q.· ·While you were at the NRC, did you ever have          ·8· ·regarding the Bellefonte site?
·9· ·any communication with Mr. Shea about the Bellefonte            ·9· · · · A.· ·I don't recall any conversations with former
10· ·plant site?                                                     10· ·personnel.
11· · · · A.· ·I have no recollection of any.                        11· · · · Q.· ·Since you've left the NRC, have you had any
12· · · · Q.· ·Well, do you recall whether Mr. Shea                  12· ·conversations or communications with any former TVA
13· ·participated on any kind of drop-in calls with you              13· ·personnel regarding the Bellefonte site?
14· ·when you were a commissioner?                                   14· · · · A.· ·No.
15· · · · A.· ·I don't have any particular recollection of           15· · · · Q.· ·Have you ever communicated with any member
16· ·who would have -- who participated in any drop-ins              16· ·of the TVA board of directors?
17· ·from TVA.                                                       17· · · · A.· ·No.
18· · · · Q.· ·Did TVA have regular drop-ins with the                18· · · · Q.· ·Ever?
19· ·commissioners?                                                  19· · · · A.· ·Right.· I have no recollection of a -- such
20· · · · A.· ·Yes.· I would say perhaps about once a year.          20· ·communication.
21· · · · Q.· ·Okay.· You indicated -- I'm not ask you               21· · · · Q.· ·You have no recollection of meeting with Mr.

                                                           Page 70                                                               Page 72
·1· ·about the detail of it -- but Mr. Shea, did he call             ·1· ·Shea to discuss the Bellefonte site in June of 2017?
·2· ·you regarding a personnel matter after you left the             ·2· · · · A.· ·No, I don't recall that.
·3· ·NRC?                                                            ·3· · · · Q.· ·Did you have any communications with anyone
·4· · · · A.· ·Yes, he contacted me.                                 ·4· ·at TVA while you were at the NRC about the lawsuit,
·5· · · · Q.· ·Okay.· Do you consider yourself --                    ·5· ·this lawsuit between Nuclear Development and TVA?
·6· · · · A.· ·He contacted me by e-mail, and then we spoke          ·6· · · · A.· ·Repeat the question, please.
·7· ·by phone.                                                       ·7· · · · Q.· ·While you were at the NRC, did you have any
·8· · · · Q.· ·Do you consider yourself a friend of Mr.              ·8· ·communications with anyone at TVA about this lawsuit?
·9· ·Shea's?                                                         ·9· · · · A.· ·I don't recall any communications with TVA
10· · · · A.· ·No.                                                   10· ·folks regarding this lawsuit while I was at NRC.
11· · · · Q.· ·Do you consider yourself a friend of Mr.              11· · · · Q.· ·And other than your conversations with Mr.
12· ·Chandler's?                                                     12· ·Ayliffe and Mr. Chandler -- Mr. Chandler, excuse me --
13· · · · A.· ·No.                                                   13· ·have you had any communications since you left the NRC
14· · · · Q.· ·Are you personally acquainted with any other          14· ·with anyone at TVA concerning this lawsuit?· I believe
15· ·current TVA personnel?                                          15· ·you said Mr. Chandler contacted you.
16· · · · · · ·MR. LEMBKE:· Other than Mr. Chandler and Mr. 16· · · · A.· ·It was Mr. Chandler who basically introduced
17· ·Ayliffe?                                                        17· ·me to Mr. Ayliffe.
18· · · · · · ·MR. O'REAR:· Yes, I'm not including them.             18· · · · Q.· ·Anyone else?
19· · · · · · ·THE WITNESS:· Current personnel, no.                  19· · · · A.· ·No.
20· ·BY MR. O'REAR:                                                  20· · · · Q.· ·Okay.· If you would look in your stack of
21· · · · Q.· ·Do you know the current general counsel of            21· ·exhibits -- and I don't think all of these are going



                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com              YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 20 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          73–76
                                                       Page 73                                                                   Page 75
·1· ·to be in exact order -- but I would like for you to       ·1· ·the pocket until the very end of February.
·2· ·find an exhibit that is a pleading in the case                  ·2· · · · · · ·And then after -- so after February 14th,
·3· ·captioned:· Defendant's Unopposed Motion to Amend               ·3· ·when he received my reply he said, well, we can try to
·4· ·Scheduling Order.                                               ·4· ·talk when you come back.· You know, basically I was
·5· · · · A.· ·Yes, I have it.                                       ·5· ·not going to be easily reachable.
·6· · · · Q.· ·All right.                                            ·6· · · · Q.· ·Okay.· Did you have any communications with
·7· · · · · · ·MR. O'REAR:· Now, would you mark that                 ·7· ·him before you -- before you went on your trip --
·8· ·Exhibit 200, please?                                            ·8· ·strike that.
·9· · · · · · ·(Burns Exhibit No. 200 was marked for                 ·9· · · · · · ·So he sent you an e-mail February the 14th,
10· ·identification.)                                                10· ·and then there was a follow up call on that day where
11· · · · · · ·THE WITNESS:· Okay.                                   11· ·you told him you were out of pocket for two weeks?
12· ·BY MR. O'REAR:                                                  12· · · · A.· ·No, no.· It was not a follow up call.
13· · · · Q.· ·And I've asked counsel to mark their own              13· · · · · · ·I returned -- I replied to his e-mail. I
14· ·copies as 200 also.· Okay.                                      14· ·called him.· And so, yeah, I did not speak to him.
15· · · · · · ·We may need to refer to this, but let me ask          15· ·First I said, I'm gone for the next two weeks.· Happy
16· ·you these questions first.· When did Mr. Chandler call 16· ·to chat when I get back.
17· ·you about being an expert witness in this case?                 17· · · · Q.· ·But did you accept the engagement on
18· · · · A.· ·Well, he first e-mailed me and he e-mailed            18· ·February the 14th during this exchange of e-mails?
19· ·me, I think it was about February 14th, 2020.                   19· · · · A.· ·No, I said I'd be happy to talk.· And get --
20· · · · Q.· ·Okay.· What did his e-mail say?                       20· ·you know, obtain more information about what, you
21· · · · A.· ·He asked whether I might be available to              21· ·know, why he was contacting me.

                                                           Page 74                                                               Page 76
·1· ·discuss a matter.· I don't recall specifically how              ·1· · · · Q.· ·Okay.· And, so, on that day you didn't know
·2· ·detailed he was in terms of this, but I think he                ·2· ·anything about the lawsuit at all.· Is that right?
·3· ·identified it, wanted to discuss a matter that TVA was          ·3· · · · A.· ·Again, I don't recall the content
·4· ·in litigation over.                                             ·4· ·specifically of his e-mail.· He may have described in
·5· · · · Q.· ·So did he advise you of -- of the                     ·5· ·general that, you know, there was the issue pending.
·6· ·litigation, who it involved and what the subject was?           ·6· ·So I think it's fair to say I understood that there
·7· · · · A.· ·I don't recall the content of his e-mail.             ·7· ·was a lawsuit at that time.· But more detail than
·8· · · · Q.· ·Okay.· And that was, you say, February the            ·8· ·that, I did not have at that time.
·9· ·14th?                                                           ·9· · · · Q.· ·Okay.· Do you have the e-mail there?
10· · · · A.· ·I think February the 14th.                            10· · · · A.· ·I --
11· · · · Q.· ·2020, this year?                                      11· · · · Q.· ·Is it in there?
12· · · · A.· ·2020.                                                 12· · · · A.· ·I don't know if I still have it or not.
13· · · · Q.· ·All right.· Then you had a conversation with          13· · · · Q.· ·Could you find it?
14· ·him after that?                                                 14· · · · · · ·MR. LEMBKE:· Wait one minute.· This is
15· · · · A.· ·I did.· When he sent the e-mail on                    15· ·inappropriate because you have not served any subpoena
16· ·February 14th, I was sitting basically in the                   16· ·on him or a document request related to it.· So we're
17· ·departure lounge at Dulles Airport on my way to France          17· ·not going to engage in on the spot document discovery.
18· ·because I had an obligation with NEA to teach in their          18· · · · · · ·MR. O'REAR:· I'm just asking him if he has
19· ·nuclear law program for the week, and then my wife and 19· ·it there, if it will refresh his recollection.
20· ·I were going to take another week vacation.· So I was           20· · · · · · ·MR. LEMBKE:· Mr. Burns, let's do -- that's
21· ·going to be out of the country and basically out of             21· ·inappropriate in a deposition.· If you want to present



                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com              YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 21 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          77–80
                                                    Page 77                                                       Page 79
·1· ·a document to him to refresh his recollection you may, ·1· ·e-mail.· Certainly by the time I was returning from
·2· ·but it's not appropriate to have him start rummaging               ·2· ·France or it was actually from Italy at the time a few
·3· ·through files looking for something to refresh his                 ·3· ·days before we had our phone call, I understood that.
·4· ·recollection.                                                      ·4· · · · · · ·He did transmit to me in another e-mail
·5· · · · · · ·MR. O'REAR:· I'm not asking him to rummage.              ·5· ·which is more likely -- it's probably around the 27th
·6· ·If he's got it there, he can answer the question. I                ·6· ·or 28th of February about the time I came back, he
·7· ·think it would be helpful.                                         ·7· ·provided me, I think, some of the initial -- some of
·8· · · · · · ·MR. LEMBKE:· Let's proceed with the                      ·8· ·the pleadings in the case in terms of TVA's motion to
·9· ·question.                                                          ·9· ·dismiss and the ND's reply.
10· · · · · · ·MR. O'REAR:· Are you telling him not to do               10· · · · Q.· ·So you were on this trip and returned on
11· ·that?                                                              11· ·February 28th?
12· · · · · · ·MR. LEMBKE:· I don't think that's                        12· · · · A.· ·I believe it was the 28th.
13· ·appropriate.· He has not been served a subpoena nor 13· · · · Q.· ·And if he sent you materials in the lawsuit
14· ·has there been any document request for that                       14· ·on the 27th or the 28th by e-mail?
15· ·information.                                                       15· · · · A.· ·Correct.
16· · · · · · ·MR. O'REAR:· I understand that.· But I --                16· · · · Q.· ·What did he send you at that time?
17· · · · · · ·MR. LEMBKE:· And so I don't think that's                 17· · · · A.· ·My recollection is he sent me the -- I think
18· ·appropriate to engage in discovery on the spot.                    18· ·TVA's motion -- the defendant's motion to dismiss and
19· · · · · · ·So I'm going to tell him if you want to                  19· ·then the plaintiff's or ND's reply to that.
20· ·serve a subpoena or document request, we'll respond 20· · · · Q.· ·And did Mr. Chandler say anything to you in
21· ·appropriately.· But we're not going to do it without               21· ·any of these e-mails about what he wanted testimony

                                                              Page 78                                                            Page 80
·1· ·such a request.                                                    ·1· ·on?
·2· · · · · · ·MR. O'REAR:· I'm not asking for the                      ·2· · · · A.· ·At that point it was a question whether I
·3· ·document.· I'm asking him to look at the e-mail so                 ·3· ·would be willing to discuss it.
·4· ·that he can answer the question.                                   ·4· · · · Q.· ·But he didn't say what he was seeking your
·5· · · · · · ·MR. LEMBKE:· He is not -- we're not going to             ·5· ·opinion on?
·6· ·do that today.                                                     ·6· · · · A.· ·Well, I think he wanted to discuss it and I
·7· · · · · · ·MR. O'REAR:· All right.                                  ·7· ·think he was looking for my reaction to it.
·8· ·BY MR. O'REAR:                                                     ·8· · · · Q.· ·Thank you.
·9· · · · Q.· ·Do you agree with that, Mr. Burns?                       ·9· · · · A.· ·Well, we weren't discussing -- as I say I
10· · · · A.· ·Yes.                                                     10· ·hesitate to say we were discussing at that particular
11· · · · Q.· ·You're not going to do that?                             11· ·point whether or not I would be willing to serve as an
12· · · · A.· ·Correct.                                                 12· ·expert.
13· · · · Q.· ·Okay.                                                    13· · · · Q.· ·And you didn't know what you were going to
14· · · · · · ·All right.· When you had this initial e-mail             14· ·be serving as an expert on, on what subject?
15· ·exchange with Mr. Chandler, did you know Nuclear                   15· · · · A.· ·Well, by implication the issues that are the
16· ·Development was in a lawsuit with TVA?                             16· ·back and forth in that set of pleadings.· It's on the
17· · · · A.· ·I think I did know that, yes.                            17· ·issue of whether or not TVA could proceed with the
18· · · · Q.· ·Did he tell you that he was calling you                  18· ·transfer of the site without a construction -- with
19· ·about a lawsuit between Nuclear Development and TVA, 19· ·the construction permit authorization having also been
20· ·or he was contacting you about that?                               20· ·approved.
21· · · · A.· ·Again, I don't recall the specifics in that              21· · · · Q.· ·And was that communicated to you by Mr.


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com               YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 22 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          81–84
                                                    Page 81                                                   Page 83
·1· ·Chandler or you're saying you learned that only by     ·1· ·first contacted Mr. Burns, TVA learned that Mr. Burns
·2· ·implication?                                             ·2· ·was on a trip to France from February 14 through
·3· · · · A.· ·Well, I certainly saw it there.· He may have   ·3· ·February 28, 2020."· Do you see that?
·4· ·highlighted that.· I don't have a specific               ·4· · · · A.· ·Yes, I do.
·5· ·recollection of the contents.· These are relatively      ·5· · · · · · ·MR. LEMBKE:· Same objection.
·6· ·short e-mails.                                           ·6· ·BY MR. O'REAR:
·7· · · · Q.· ·And, so, when did you accept that              ·7· · · · Q.· ·Is that a true statement?
·8· ·engagement?                                              ·8· · · · A.· ·It what a true statement?
·9· · · · A.· ·I think I accepted the engagement early the    ·9· · · · Q.· ·That when TVA contacted you, that TVA
10· ·next week.· So I don't know what the dates are on        10· ·learned that you were on a trip from France -- to
11· ·that.· Somewhere from March 3rd to fifth.                11· ·France from February 14th to February 28th?
12· · · · Q.· ·Well, let's look at Exhibit 200 that you       12· · · · · · ·MR. LEMBKE:· Objection, lack of foundation.
13· ·have before you.                                         13· ·BY MR. O'REAR:
14· · · · A.· ·All right.                                     14· · · · Q.· ·You can answer.
15· · · · Q.· ·You have it there?                             15· · · · A.· ·It's essentially correct except for the fact
16· · · · A.· ·I have it.                                     16· ·the that I also went to Italy.
17· · · · Q.· ·Okay.· If you would look on the second page,   17· · · · Q.· ·Okay.· Turn to the next page, Paragraph 6.
18· ·Paragraph 4.· It says, "On or about February 14, 2020, 18· ·It says, "On March 2nd, 2020, Mr. Burns agreed to
19· ·TVA identified Stephen G. Burns as the best person to 19· ·serve as an expert for TVA."
20· ·serve as its expert in this field."· Do you see that     20· · · · · · ·Do you see that?
21· ·sentence?                                                21· · · · A.· ·Yes.

                                                     Page 82                                                             Page 84
·1· · · · · · ·MR. LEMBKE:· Object to the form, lack of      ·1· · · · · · ·MR. LEMBKE:· Same objection.
·2· ·foundation.                                              ·2· ·BY MR. O'REAR:
·3· ·BY MR. O'REAR:                                           ·3· · · · Q.· ·Is that a true statement?
·4· · · · Q.· ·Do you see that?                               ·4· · · · A.· ·I think it is.· As I say, I don't have my
·5· · · · · · ·MR. LEMBKE:· Same objection.                   ·5· ·notes in front of me.· But as I said earlier, my
·6· ·BY MR. O'REAR:                                           ·6· ·agreement was, you know, early in that week of
·7· · · · Q.· ·Do you see that?                               ·7· ·following my return from your Europe.
·8· · · · · · ·You can answer the question.                   ·8· · · · Q.· ·But with that as a true statement, on
·9· · · · · · ·MR. LEMBKE:· Same objection.                   ·9· ·March 2nd, 2020, what did you agree to do for TVA?
10· ·BY MR. O'REAR:                                           10· · · · A.· ·I agreed to prepare an expert report.
11· · · · Q.· ·Do you see that sentence?                      11· · · · Q.· ·All right.
12· · · · · · ·MR. LEMBKE:· Same objection.                   12· · · · A.· ·I prepared the expert report.
13· · · · · · ·You can answer, Mr. Burns.                     13· · · · Q.· ·On what?
14· · · · · · ·THE WITNESS:· Well, I see the sentence on      14· · · · A.· ·On the issues -- well, on the issues that
15· ·the document.· Yes.                                      15· ·are covered in my expert report.· So whether or not I
16· ·BY MR. O'REAR:                                           16· ·believe, based on my experience and analysis that a
17· · · · Q.· ·All right.· And do you know anything about     17· ·transfer of the site without a concurrent transfer or
18· ·how TVA identified you as the best person to serve as 18· ·authorization to transfer the construction permit was
19· ·an expert in this field?                                 19· ·a valid approach.
20· · · · A.· ·No, I do not.                                  20· · · · Q.· ·And had you formed that opinion on March the
21· · · · Q.· ·Look at Paragraph 5.· It says, "When TVA       21· ·2nd, 2020?


                                                                                               800.211.DEPO (3376)
                                                                                               EsquireSolutions.com                YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 23 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          85–88
                                                       Page 85                                                           Page 87
·1· · · · A.· ·Well, I had -- again, based on my experience    ·1· ·this deposition?
·2· ·-- long experience at the NRC and my understanding of ·2· · · · A.· ·That's the rate.
·3· ·how things should work and from the position of a             ·3· · · · Q.· ·You also issued a supplement to your report.
·4· ·regulator, that was my essential conclusion.                  ·4· ·Is that correct?
·5· · · · · · ·Now, as -- when I worked through, you know,         ·5· · · · A.· ·That is correct.
·6· ·documentation, I read other things that were related          ·6· · · · Q.· ·Who asked you to do that?
·7· ·to this, you know, I looked at those things to see            ·7· · · · A.· ·TVA.
·8· ·whether anything changed my mind and it did -- they           ·8· · · · Q.· ·Okay.· What was that assignment?
·9· ·did not.                                                      ·9· · · · · · ·Well, who at TVA -- who at TVA?
10· · · · Q.· ·Did you enter into a written engagement with        10· · · · A.· ·Well, counsel.
11· ·TVA?                                                          11· · · · Q.· ·Which counsel?
12· · · · A.· ·I believe, yeah, I believe-- I believe there        12· · · · A.· ·Well, it would have been Mr. Ayliffe, Mr.
13· ·is or at least an e-mail exchange with respect to an          13· ·Chandler in consultation with Mr. Lembke.
14· ·agreement to serve.                                           14· · · · Q.· ·And what were you asked to do in this second
15· · · · Q.· ·Who was that communication with at TVA?             15· ·engagement?
16· · · · A.· ·That would have been with Mr. Ayliffe.              16· · · · A.· ·In the supplemental report?
17· · · · · · ·And I probably also then -- there was               17· · · · Q.· ·Yes.
18· ·documentation that their administrative officers would        18· · · · A.· ·I addressed matters that were raised by Mr.
19· ·have sent me.                                                 19· ·Matthews in his the deposition, which -- which were
20· · · · Q.· ·Okay.                                               20· ·not -- would not have come up in my original report
21· · · · A.· ·That did not occur until at least later that        21· ·which seemed to need some addressing or rebuttal.

                                                         Page 86                                                         Page 88
·1· ·week.                                                         ·1· · · · Q.· ·Did you enter another engagement letter --
·2· · · · Q.· ·The documentation engagement?                       ·2· · · · A.· ·No.
·3· · · · A.· ·Formality.                                          ·3· · · · Q.· ·-- for that assignment?
·4· · · · Q.· ·Was that a written engagement agreement? ·4· · · · A.· ·No.
·5· · · · A.· ·There was some -- there was some written            ·5· · · · Q.· ·Did you contact the -- is there an ethics
·6· ·document, yes, that I provided to them.                       ·6· ·office at the NRC?
·7· · · · Q.· ·Okay.                                               ·7· · · · A.· ·Yes.· In fact as general counsel, I'm the
·8· · · · A.· ·I don't have that here and I don't recall           ·8· ·designated Agency ethics officer.
·9· ·the specifics of how it's written.                            ·9· · · · Q.· ·You were when you were general counsel?
10· · · · Q.· ·Do you recall anything about that document 10· · · · A.· ·When I was general counsel.
11· ·that defines the scope of your work?                          11· · · · Q.· ·Is the current general counsel the
12· · · · A.· ·Well, again, I don't have a specific                12· ·designated Agency ethics officer?
13· ·recollection of the contents of the document.· The            13· · · · A.· ·Yes.
14· ·scope of the work is as I described it and as set             14· · · · Q.· ·Who is that? `
15· ·forth in my expert report.                                    15· · · · A.· ·Marian Zobler, Z-O-B-L-E-R.
16· · · · Q.· ·And your rate -- I believe you state in your        16· · · · Q.· ·Did you contact her office regarding any
17· ·report is $500 per hour?                                      17· ·advice or consent regarding this request for an
18· · · · A.· ·That's correct.                                     18· ·engagement by TVA?
19· · · · Q.· ·And is that for all of your time?· I mean is        19· · · · A.· ·No, I did not.
20· ·it -- you have no different rate for different                20· · · · Q.· ·Did you research whether or not you were
21· ·functions such as this deposition or preparation for          21· ·precluded from serving as an expert witness in this


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com          YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 24 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          89–92
                                                      Page 89                                                                         Page 91
·1· ·matter based on any federal conflicts, statutes or NRC   ·1· ·off.
·2· ·regulations?                                                       ·2· · · · Q.· ·Well, I'm trying to clarify your answer.
·3· · · · A.· ·I don't know what you mean by research.                  ·3· ·The operative factor for you was whether you
·4· · · · Q.· ·Well, did you check into it?· Did you                    ·4· ·personally conducted any decision making regarding
·5· ·examine that question?                                             ·5· ·Bellefonte or Nuclear Development?
·6· · · · A.· ·I think I considered that question.· I did               ·6· · · · A.· ·Correct.
·7· ·not undertake extensive research on it.                            ·7· · · · Q.· ·And you answered that question that you did
·8· · · · Q.· ·Are you familiar -- you're familiar I guess              ·8· ·not participate in any decision making?
·9· ·since you were the ethics officer at one time, you're              ·9· · · · A.· ·That is correct.
10· ·familiar with Title 18, Section 207 of the United                  10· · · · Q.· ·And that is the factor that led you to
11· ·States Code?· It deals with restrictions on former                 11· ·conclude that you did not have a conflict under any of
12· ·officers and employees of federal agencies from                    12· ·the statutes.· Is that correct?
13· ·accepting certain assignments, engagements after they 13· · · · A.· ·That's correct.
14· ·leave an Agency?                                                   14· · · · Q.· ·Now, you agreed earlier that the NRC is an
15· · · · A.· ·No, I cannot recite to you the text of the               15· ·independent regulatory Agency, correct?
16· ·statute.                                                           16· · · · A.· ·That's correct.
17· · · · Q.· ·Are you familiar with it, having served in               17· · · · Q.· ·And that TVA is one of the organizations it
18· ·that capacity --                                                   18· ·regulates, correct?
19· · · · A.· ·I'm familiar with it but I cannot recite the             19· · · · A.· ·That is correct.
20· ·text of it.                                                        20· · · · Q.· ·You agree that the -- that Nuclear
21· · · · Q.· ·Can you say one way or the other that that               21· ·Development filed its application for approval from

                                                              Page 90                                                                 Page 92
·1· ·statute imposes restrictions on former federal                     ·1· ·the NRC while you were the Commissioner, correct?
·2· ·employees from accepting certain types of engagements ·2· · · · A.· ·That is correct.
·3· ·after leaving federal employment?                                  ·3· · · · Q.· ·And you had a personal meeting with
·4· · · · A.· ·I would need to look at the statute itself               ·4· ·representatives of Nuclear Development at which you
·5· ·before I answer that question.                                     ·5· ·discussed their plan to pursue an application for
·6· · · · Q.· ·Did you consider the obligations under that              ·6· ·transfer of the construction permits, correct?
·7· ·statute before you accepted this engagement?                       ·7· · · · · · ·MR. LEMBKE:· Object to the form, lack of
·8· · · · A.· ·I considered the obligations, whether I had              ·8· ·foundation.· That misstates his prior testimony about
·9· ·-- would have had a conflict regarding prior service               ·9· ·that meeting.
10· ·and I did not believe I did.                                       10· ·BY MR. O'REAR:
11· · · · Q.· ·Okay.· And what are the factors that you                 11· · · · Q.· ·You can answer.
12· ·considered as to whether or not you had a conflict or              12· · · · A.· ·What I said before was they came in, they
13· ·not?                                                               13· ·dropped in, they provided general information about
14· · · · A.· ·The factors I would have considered is                   14· ·what their intentions were.
15· ·whether I had had any decision making with respect to              15· · · · Q.· ·And --
16· ·Nuclear Development and TVA with respect to this                   16· · · · A.· ·That was not a meeting at which either a
17· ·matter.· And I did not.                                            17· ·commissioner would have endorsed, would have supported
18· · · · Q.· ·And so an operative question for you is                  18· ·or objected to what they were doing.· It's purely
19· ·whether you had any -- you conducted any decision                  19· ·informational.· That's the nature of the drop-in
20· ·making.· Is that correct?                                          20· ·meeting.
21· · · · A.· ·Would you repeat that, please?· It got cut               21· · · · · · ·It's not a decision making meeting and it is



                                                                                                           800.211.DEPO (3376)
                                                                                                           EsquireSolutions.com                 YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 25 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY          93–96
                                                       Page 93                                                         Page 95
·1· ·not something in which -- as I said before, in which      ·1· ·what I have been engaged in here.
·2· ·the Commission itself was taking particular action.     ·2· · · · · · ·That would suggest that any federal employee
·3· · · · Q.· ·But is it correct that they did inform you    ·3· ·who leaves federal service could never work on
·4· ·that they intended to pursue an application for         ·4· ·anything that it comes within the scope of the
·5· ·transfer of the construction permits?                   ·5· ·regulatory Agency's authority, and that's simply
·6· · · · · · ·MR. LEMBKE:· Form, lack of foundation,        ·6· ·wrong.
·7· ·misstates prior testimony.                              ·7· · · · Q.· ·Well, not necessarily.
·8· ·BY MR. O'REAR:                                          ·8· · · · · · ·Are you saying that a U.S. attorney could
·9· · · · Q.· ·You may answer.                               ·9· ·leave the U.S. Attorney's Office and defend a party on
10· · · · A.· ·Actually I don't recall the question now.     10· ·an investigation he had participated in?
11· · · · Q.· ·The question is:· Were you informed at that   11· · · · · · ·MR. LEMBKE:· Objection.
12· ·meeting by representatives of Nuclear Development that 12· ·BY MR. O'REAR:
13· ·they intended to pursue an application with the NRC     13· · · · Q.· ·Are you saying that?
14· ·for consent of the transfer of the construction         14· · · · · · ·MR. LEMBKE:· Object to the form.
15· ·permits to Nuclear Development?                         15· · · · · · ·First I move to strike the statement "not
16· · · · · · ·MR. LEMBKE:· Same objection.                  16· ·necessarily."
17· · · · · · ·THE WITNESS:· We were -- I was informed at    17· · · · · · ·Second of all, I object on lack of
18· ·that meeting that they intended to pursue the           18· ·foundation for this question.
19· ·completion of the Bellefonte project with the hope of   19· · · · · · ·MR. O'REAR:· Well, his answer was
20· ·turning it into an operating reactor site.              20· ·nonresponsive and I was asking him if it covered -- if
21· ·BY MR. O'REAR:                                          21· ·it covered the scenario I just mentioned.

                                                     Page 94                                                     Page 96
·1· · · · Q.· ·And would that necessarily have involved      ·1· · · · · · ·MR. LEMBKE:· His answer was certainly
·2· ·receiving transfer of the construction permit?          ·2· ·responsive to the question.
·3· · · · A.· ·They would have had --                        ·3· · · · · · ·I don't have any idea what the basis for
·4· · · · · · ·MR. LEMBKE:· Same objection.                  ·4· ·that is.
·5· ·BY MR. O'REAR:                                          ·5· · · · · · ·MR. O'REAR:· Well, the basis for is that
·6· · · · Q.· ·Go and answer, please.                        ·6· ·it's a completely overbroad statement.· I'm asking him
·7· · · · A.· ·They would have had to get NRC approval,      ·7· ·whether or not there would be exceptions to that
·8· ·that's correct.                                         ·8· ·statement.
·9· · · · Q.· ·Did you consider whether or not you had a     ·9· · · · · · ·MR. LEMBKE:· Same objection.
10· ·conflict because the NRC is currently regulating TVA    10· ·BY MR. O'REAR:
11· ·and was regulating while you were there?                11· · · · Q.· ·All right.· Mr. Burns, did you check with
12· · · · · · ·MR. LEMBKE:· Objection, vague.                12· ·the District of Columbia Bar regarding whether or not
13· · · · · · ·You can answer, if you understand it.         13· ·you had a conflict in accepting this matter?
14· · · · · · ·THE WITNESS:· The question was again,         14· · · · A.· ·No, I did not.
15· ·whether -- you have to repeat the question.             15· · · · Q.· ·Can you tell us what your total fees have
16· ·BY MR. O'REAR:                                          16· ·been to date that you charged for your work for TVA?
17· · · · Q.· ·Did you consider whether you had a conflict   17· · · · A.· ·I've received payment of approximately
18· ·because the NRC is currently regulating TVA and was 18· ·$25,000, and then really had not done any work -- and
19· ·regulating TVA when you were there?                     19· ·that was in May.· And I really haven't done any more
20· · · · A.· ·That I was -- I probably considered that. I   20· ·work since the last few weeks.
21· ·do not believe that it any bar -- poses any bar to      21· · · · · · ·So, I believe I've sort of logged another 20


                                                                                             800.211.DEPO (3376)
                                                                                             EsquireSolutions.com                YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 26 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY         97–100
                                                   Page 97                                                           Page 99
·1· ·to 25 hours.· But have not, you know, sent the invoice ·1· · · · A.· ·Essentially it's an enforcement action above
·2· ·in as of yet.                                                ·2· ·a notice of violation or for reactors now, in the
·3· · · · Q.· ·Okay.                                              ·3· ·reactor oversight process, that goes beyond the
·4· · · · · · ·MR. LEMBKE:· Caine, can we go off the record ·4· ·assessment process within that context.
·5· ·a minute to talk about lunch plans?                          ·5· · · · · · ·So for the most part what that means is
·6· · · · · · ·MR. O'REAR:· Sure.· Well, let me finish this       ·6· ·civil penalty or orders, as I was discussing before
·7· ·line of questions, please.                                   ·7· ·enforcement orders.
·8· ·BY MR. O'REAR:                                               ·8· · · · Q.· ·Let's say over the last 20 years, have you
·9· · · · Q.· ·So you have received payment of $25,000,           ·9· ·been involved in any escalated enforcement actions
10· ·that would be partial payment, correct?                      10· ·against TVA?
11· · · · A.· ·Correct.                                           11· · · · A.· ·Well, as a commissioner, no, I don't believe
12· · · · Q.· ·That would have been for 50 hours of work.         12· ·that any of those -- and that would not be common
13· ·Is that correct?                                             13· ·anyway, that the initiation of the action would come
14· · · · A.· ·Correct.                                           14· ·to the Commission.· So as a commissioner since 2014,
15· · · · Q.· ·And then you say you've logged in an               15· ·no.
16· ·additional 20 to 25 hours of work?                           16· · · · · · ·It is possible.· I just I don't have a
17· · · · A.· ·Correct.                                           17· ·recollection of what actions TVA may have been subject
18· · · · Q.· ·So if that is billed, then that would be an        18· ·to in, say the last 20 years.· You know, again --
19· ·additional 12,000 or so dollars, correct?                    19· · · · Q.· ·You --
20· · · · A.· ·Something like that, yes.                          20· · · · A.· ·Go ahead.
21· · · · Q.· ·So your charges to this date have been             21· · · · · · ·MR. LEMBKE:· No, no.· You should finish.

                                                        Page 98                                                            Page 100
·1· ·roughly $37,000?                                             ·1· ·Finish your answer.
·2· · · · A.· ·Correct.                                           ·2· · · · · · ·THE WITNESS:· As I said before, as both
·3· · · · Q.· ·Okay.· All right.· We can go off the record.       ·3· ·deputy general counsel and as general counsel, you
·4· · · · · · ·(Whereupon, a recess ensued.)                      ·4· ·have responsibility for the supervision of legal staff
·5· · · · · · ·MR. O'REAR:· Back on the record.                   ·5· ·who are providing advice, counsel and representation
·6· ·BY MR. O'REAR:                                               ·6· ·to the NRC technical staff.· And it is, you know, it
·7· · · · Q.· ·Mr. Burns, were you involved personally in         ·7· ·is conceivable that I was briefed on -- on some
·8· ·any enforcement actions against TVA other than the           ·8· ·matters that might have arisen regarding TVA or not.
·9· ·ones you previously mentioned in the deposition?             ·9· ·I just don't have any recollection.
10· · · · A.· ·I didn't -- what ones in my deposition?· I'm       10· ·BY MR. O'REAR:
11· ·sorry.· Other than --                                        11· · · · Q.· ·Were you involved in the NRC citation
12· · · · Q.· ·You mentioned some matters that you were           12· ·alleging dozens of nuclear safety violations at the
13· ·involved in the mid '90s regarding enforcement actions 13· ·Watts Bar nuclear plant by TVA?
14· ·against TVA?                                                 14· · · · · · ·MR. LEMBKE:· Object to the form, lack of
15· · · · A.· ·Yeah, or the mid 1980s.                            15· ·foundation.
16· · · · Q.· ·The mid 1980s?                                     16· · · · · · ·MR. O'REAR:· I'm asking if he was involved.
17· · · · A.· ·Yeah, I'm not aware of any.                        17· · · · · · ·MR. LEMBKE:· Well, you're assuming there is
18· · · · Q.· ·Is there such a term as "escalated                 18· ·such a thing.
19· ·enforcement actions" by the NRC?                             19· ·BY MR. O'REAR:
20· · · · A.· ·Yes, there is.                                     20· · · · Q.· ·Was there?
21· · · · Q.· ·What does that mean?                               21· · · · A.· ·I don't know what time frame you're talking


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com             YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 27 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        101–104
                                                      Page 101                                                           Page 103
·1· ·about.                                                      ·1· · · · A.· ·And when was this?
·2· · · · Q.· ·Well, I'm talking about allegedly in 2015         ·2· · · · Q.· ·I believe it was in 2018.
·3· ·regarding pressurized water levels rising                   ·3· · · · A.· ·I was not involved in it, no.
·4· ·uncontrollably that the NRC citation assessed against       ·4· · · · Q.· ·Were you aware of it?
·5· ·TVA alleging dozens of nuclear safety violations.           ·5· · · · A.· ·I don't have any particular recollection of
·6· ·Were you involved in that?                                  ·6· ·it.
·7· · · · A.· ·No, I was not involved.· As a commissioner        ·7· · · · Q.· ·Okay.· And do you know whether it was
·8· ·that would have been something undertaken by the            ·8· ·pending when you left the NRC?
·9· ·staff.                                                      ·9· · · · A.· ·I don't know what the status was when I
10· · · · Q.· ·And do you know whether or not that matter        10· ·left.
11· ·it still pending before the NRC?                            11· · · · Q.· ·Other than what you've told us so far, can
12· · · · A.· ·I do not know.· I don't know the status of        12· ·you identify any escalated enforcement actions against
13· ·it.· I mean, typically when you issue a citation and        13· ·TVA regarding its nuclear plants that you were
14· ·given that it was done in 2015, you would have been -- 14· ·involved in?
15· ·required corrective action of the licensee and that         15· · · · A.· ·Well, my only specific recollection is from
16· ·would be carried out.· But I'm not aware of the actual      16· ·-- again, from the 1980s when I was in the division
17· ·status of that.                                             17· ·that was responsible for leading staff on enforcement
18· · · · Q.· ·Were you involved in the NRC citation to TVA      18· ·matters, and I believe there was an order issued to
19· ·for violations of whistleblower protection for nuclear      19· ·TVA with respect to having an assessment of what we
20· ·workers at the Sequoyah and Watts Bar plant?                20· ·can now call safety culture.· Basically, the
21· · · · A.· ·And when was that?                                21· ·employees -- the environment for employees.

                                                      Page 102                                                           Page 104
·1· · · · Q.· ·2015 -- '15 to '18.                               ·1· · · · · · ·But that's the only one I have a specific
·2· · · · A.· ·I have awareness that it occurred but I was       ·2· ·recollection of.
·3· ·not involved in that -- undertaking that enforcement        ·3· · · · Q.· ·Okay.· All right.· Let's take a lunch break.
·4· ·action.                                                     ·4· · · · · · ·MR. LEMBKE:· All right.· Why don't we plan
·5· · · · Q.· ·Okay.· What -- how are you aware of it?           ·5· ·to be back around 11:50 Central Time, 12:50 Eastern?
·6· · · · A.· ·Well, the staff informs the Commission of         ·6· · · · · · ·MR. O'REAR:· Okay.
·7· ·significant actions -- of significant enforcement           ·7· · · · · · ·(Whereupon, a recess ensued.)
·8· ·actions it may take.                                        ·8· · · · · · ·(Afternoon session.)
·9· · · · Q.· ·Did the staff likewise inform the Commission ·9· ·BY MR. O'REAR:
10· ·of the safety violations at Watts Bar that we               10· · · · Q.· ·Mr. Burns, we're coming back from a
11· ·previously discussed?                                       11· ·30-minute lunch break.
12· · · · A.· ·I don't have a particular recollection of         12· · · · · · ·Did you review any of the exhibits during
13· ·that.                                                       13· ·the break to prepare for your testimony after lunch?
14· · · · Q.· ·Do you know whether the whistleblower             14· · · · A.· ·No, I did not look at any of the exhibits.
15· ·violation matter is still pending before the NRC?           15· · · · Q.· ·Okay.· Now, we've identified Exhibit 199
16· · · · A.· ·I don't know what might be pending or not.        16· ·which was your original report, correct?
17· · · · Q.· ·Was it pending when you left the NRC?             17· · · · A.· ·Correct.
18· · · · A.· ·I don't have any particular recollection.         18· · · · Q.· ·You have that before you.
19· · · · Q.· ·Were you involved in the citation alleging        19· · · · · · ·Later in your stack I've got your supplement
20· ·violation by TVA corporate management for                   20· ·to the report marked.· We'll identify that as 201.
21· ·discrimination against a Sequoyah employee?                 21· · · · · · ·(Burns Exhibit No. 201 was marked for


                                                                                                  800.211.DEPO (3376)
                                                                                                  EsquireSolutions.com              YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 28 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        105–108
                                                          Page 105                                                              Page 107
·1· ·identification.)                                                ·1· ·else quite honestly.
·2· ·BY MR. O'REAR:                                                  ·2· · · · Q.· ·Okay.· Well, I'm not sure I understood your
·3· · · · Q.· ·But I don't think you need to dig it out              ·3· ·answer.
·4· ·right now.                                                      ·4· · · · · · ·You don't recall anything being given to you
·5· · · · · · ·But let me ask you this about both reports.           ·5· ·by TVA counsel other than the lawsuit depositions,
·6· ·Did you write both of those reports?                            ·6· ·exhibits and pleadings.· Is that correct?
·7· · · · A.· ·Yes, I did.                                           ·7· · · · A.· ·That's correct.
·8· · · · Q.· ·Were any part of those reports written by             ·8· · · · Q.· ·All the other matters that you've listed in
·9· ·someone else?                                                   ·9· ·your reports that you considered were obtained by your
10· · · · A.· ·No.                                                   10· ·own research?
11· · · · Q.· ·Did you have any research assistance on               11· · · · A.· ·Correct.
12· ·these reports?                                                  12· · · · Q.· ·Did you speak with any TVA personnel other
13· · · · A.· ·No.                                                   13· ·than Mr. Lembke, Mr. Ayliffe or Mr. Chandler in the
14· · · · Q.· ·You did all the research yourself?                    14· ·process of gathering information for your report?
15· · · · A.· ·Yes, I mean TVA provided some documents, you 15· · · · A.· ·No.· The only caveat is early at the initial
16· ·know, exhibits in this litigation.· But I -- otherwise          16· ·contact with Mr. Chandler, there may have been a
17· ·the research was mine.                                          17· ·document that he provided.· But I've had no contact
18· · · · Q.· ·Okay.· And did they provide documents that            18· ·with Mr. Chandler since I decided I would proceed with
19· ·you requested or did they just say, well, we want you           19· ·this matter whenever -- was it March 2nd or early
20· ·to consider these documents that we're provided?                20· ·March.
21· · · · A.· ·It's a combination of both.· They provided            21· · · · Q.· ·Okay.· And so your testimony is you had no

                                                   Page 106                                                     Page 108
·1· ·some documents related to the litigation and there     ·1· ·contact with Mr. Chandler since either February --
·2· ·were some circumstances -- I don't have a particular            ·2· ·yeah, February 27th or February 28th when he sent you
·3· ·recollection of which ones -- where I asked for                 ·3· ·those materials?
·4· ·documents.· There might have been a reference to                ·4· · · · A.· ·No, I had contact with Mr. Chandler that may
·5· ·something and it wasn't immediately available to me.            ·5· ·have been March 2nd when we actually had a phone call
·6· · · · · · ·And otherwise, you know, I researched on my           ·6· ·where he introduced me to Mr. Ayliffe.· But after
·7· ·own.                                                            ·7· ·that, I've had no contact with Mr. Chandler.
·8· · · · Q.· ·Other than pleadings and deposition                   ·8· · · · Q.· ·And to reiterate you have had no contact
·9· ·exhibits, did TVA provide you any documents that you            ·9· ·with Mr. Shea in the process of preparing your
10· ·considered and relied on?                                       10· ·reports.· Is that correct?
11· · · · A.· ·I don't think so, because the -- many of the          11· · · · A.· ·That's correct.· I've had no contact with
12· ·deposition exhibits would, for example, would have              12· ·Mr. Shea regarding this report.
13· ·been -- you know, for example, Mr. Repka's report               13· · · · Q.· ·Did you have any communication with Michael
14· ·documents related to the construction permit -- you             14· ·Lepre of the Pillsbury firm --
15· ·know, the construction permits themselves and all.              15· · · · A.· ·No, I did not.
16· ·So, you know, as I say, even the -- I think the Marble          16· · · · Q.· ·-- in this engagement?
17· ·Hill decision which is, you know, basically a publicly          17· · · · A.· ·No.
18· ·available decision of the Nuclear Regulatory                    18· · · · Q.· ·Have you had any communication with anyone
19· ·Commission.· You know, again, that -- I think they may 19· ·connected with the Pillsbury firm concerning their
20· ·have provided that in the letter to Dr. Asperger from           20· ·letter that's an exhibit in this case?
21· ·Acting Director Case.· But I don't recall anything              21· · · · A.· ·No, I have not.



                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com                YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 29 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        109–112
                                                  Page 109                                                   Page 111
·1· · · · Q.· ·Okay.· Did you have any communications with ·1· ·counsel or anyone at TVA orally that was not reduced
·2· ·anyone at the NRC in the process of preparing your            ·2· ·to writing or in a document that you considered in
·3· ·reports?                                                      ·3· ·preparing your report?
·4· · · · A.· ·The only person I would have had contact            ·4· · · · A.· ·Not that I -- not that I recall.· You know,
·5· ·with was someone in the public document room at the           ·5· ·obviously we've had discussions -- I've had
·6· ·NRC, because I was looking for the attachments to             ·6· ·discussions with counsel, but I don't consider that
·7· ·Acting Director Case's letter to Dr. Asperger.· And           ·7· ·responsive to your question.
·8· ·so, I obtained that through the public document               ·8· · · · Q.· ·Well, even in discussions with counsel,
·9· ·services that the NRC provides.                               ·9· ·you're required to reveal any data or facts that were
10· · · · · · ·But I've had no contact with anyone else at         10· ·provided to you by counsel --
11· ·the NRC regarding this matter.                                11· · · · A.· ·Okay.
12· · · · Q.· ·And are those attachments listed in the             12· · · · Q.· ·-- to be considered?
13· ·materials you considered as part of your report?              13· · · · A.· ·And that, I was not provided any data or
14· · · · A.· ·I believe -- I believe so.                          14· ·facts by counsel that are not reflected in the report.
15· · · · Q.· ·Will you check and show us where?                   15· · · · Q.· ·Okay.· All right.· Now, you listed five
16· · · · A.· ·In fact it may not be specifically -- Mr.           16· ·depositions including your supplemental report that
17· ·Case's letter to Dr. Asperger is cited there,                 17· ·you reviewed.· You listed the deposition of Larry
18· ·although -- as the Exhibit D to TVA's brief, but the          18· ·Blust, Chris Chandler, William McCollum, Dave Repka,
19· ·attachment, Dr. -- Mr. Case's letter lists certain            19· ·and Timothy Matthews.· Is that correct?
20· ·attachments and that's what I sought from the NRC             20· · · · A.· ·Correct.
21· ·public document room and they are public documents. 21· · · · Q.· ·I couldn't hear you.· I'm sorry.

                                                        Page 110                                                              Page 112
·1· · · · Q.· ·Well, did you obtain -- did you obtain the        ·1· · · · A.· ·That's correct.
·2· ·attachment?                                                   ·2· · · · Q.· ·Okay.· You've not reviewed any other
·3· · · · A.· ·Yes, I did.                                         ·3· ·depositions in this case.· Is that correct?
·4· · · · Q.· ·But you didn't list them on your matters            ·4· · · · A.· ·That's correct.
·5· ·considered.· Is that correct?                                 ·5· · · · Q.· ·How did you determine to review only those
·6· · · · A.· ·Yes, I did not provide a specific list of           ·6· ·depositions?
·7· ·attachments.· Arguably the letter from Mr. Case to Dr.        ·7· · · · A.· ·Well, the most significantly I reviewed
·8· ·Asperger identifies attachments with it.· So I mean,          ·8· ·David Repka's deposition because it was reflective of
·9· ·that's part of it.                                            ·9· ·his views with respect to the reports he filed.· So
10· · · · Q.· ·But the Exhibit D that you looked at which          10· ·that was most significant.
11· ·was letter filed in court would not have attachments,         11· · · · · · ·I think I reviewed the other -- well, and
12· ·did it?                                                       12· ·also with respect to Tim Matthews and the views that
13· · · · A.· ·I'm not absolutely sure of that but I think         13· ·Tim Matthews was espousing during his deposition that
14· ·the answer is it did not and that's why I sought the          14· ·are addressed in the supplemental report.
15· ·public documents from the NRC public document room. 15· · · · · · ·With respect to Chris Chandler, Larry Blust,
16· · · · Q.· ·Were all of the documents and materials that        16· ·Mr. McCollum, I reviewed I think just for general
17· ·you considered in your reports listed either in               17· ·background.· But they did not figure significantly in
18· ·Exhibit A to the original report or Exhibit A to the          18· ·the report.
19· ·supplemental report?                                          19· · · · Q.· ·They're not cited in your report at all
20· · · · A.· ·Yes.· To the best of my knowledge, yes.             20· ·except in your list of materials reviewed.· Is that
21· · · · Q.· ·Did you receive any information from TVA            21· ·correct?



                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com                 YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 30 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        113–116
                                                            Page 113                                                            Page 115
·1· · · · A.· ·I believe that's correct.                               ·1· · · · Q.· ·Okay.· Is that because you saw the
·2· · · · Q.· ·Is it a fair statement to say that there's              ·2· ·deposition exhibits when you read the depositions?· Is
·3· ·nothing in your report that relies on the deposition              ·3· ·that what you're saying?
·4· ·testimony of Chris Chandler?                                      ·4· · · · A.· ·I may have -- well, some -- I may have -- I
·5· · · · A.· ·Well, I didn't -- I did not make specific               ·5· ·think I was provided some exhibits by TVA.· And then
·6· ·reference to it.· I agree with that.· Again, what I               ·6· ·when I was reading the depositions, there may have
·7· ·did writing the report is to provide citations to                 ·7· ·been exhibits that were identified in the course of
·8· ·either significant decisions or what I thought were               ·8· ·the deposition that I wasn't sure what that was and
·9· ·significant exhibits or other documents that bore most            ·9· ·wanted to take a look at.
10· ·directly on the report.                                           10· · · · · · ·I think that's just the process of, you
11· · · · · · ·But, you know, I would not dismiss any of               11· ·know, putting it together.
12· ·the other things that might have been listed but not              12· · · · Q.· ·Okay.· So if there were other exhibits,
13· ·called out in a specific reference because they did,              13· ·deposition exhibits in the case and you did not review
14· ·you know, provide some of the milieu or the background 14· ·those depositions and you did not receive those other
15· ·for what I was looking at in drafting and creating the            15· ·exhibits from TVA counsel, you wouldn't know anything
16· ·report.                                                           16· ·about whether they existed or not existed, would you?
17· · · · Q.· ·Was there anything in Chris Chandler's                  17· · · · A.· ·Can you repeat the question?· I'm not sure I
18· ·deposition in his testimony that you relied on in                 18· ·understand it.
19· ·forming your opinions?                                            19· · · · Q.· ·All right.· You said you reviewed certain
20· · · · A.· ·I don't think there is anything particular              20· ·depositions and you were provided exhibits by TVA
21· ·in his deposition.· Again, you know, it helps me                  21· ·counsel, and then you had some questions about

                                                  Page 114                                                     Page 116
·1· ·provide, as did the others, provide me context for the ·1· ·exhibits that were not provided in the depositions you
·2· ·circumstances.                                                    ·2· ·read and you asked for those exhibits as well.· Is
·3· · · · Q.· ·Now, you reviewed the deposition exhibits               ·3· ·that correct?
·4· ·that are listed in your Exhibit A, correct?                       ·4· · · · A.· ·Yes, that's correct.
·5· · · · A.· ·Correct.                                                ·5· · · · Q.· ·All right.· But if you didn't review certain
·6· · · · Q.· ·How did you determine to review and consider ·6· ·depositions and those deposition exhibits were not
·7· ·only those exhibits and not other deposition exhibits             ·7· ·provided by TVA counsel, you wouldn't know whether
·8· ·either from the depositions you reviewed or from the              ·8· ·they existed or not, would you?
·9· ·depositions you did not review?                                   ·9· · · · A.· ·I think that's speculative.· It --
10· · · · A.· ·I think in looking from my standpoint, going            10· · · · Q.· ·Well, you wouldn't --
11· ·back and thinking about it in terms of drafting the               11· · · · A.· ·Probably not.· Probably not, but --
12· ·report, these were things that sort of came to the                12· · · · Q.· ·My point is you didn't read all the
13· ·four, because they are things like construction                   13· ·depositions or review all the deposition exhibits in
14· ·permits.· There is some litigation documents between 14· ·this case, did you?
15· ·ND and TVA.                                                       15· · · · A.· ·I have not read every document that has been
16· · · · · · ·It has other, you know, other documentation             16· ·filed or has been exchanged between the parties in
17· ·with respect to the handling of prior transfers and               17· ·this litigation.
18· ·things like that.                                                 18· · · · Q.· ·You've certainly not read every document
19· · · · · · ·So what I was doing is I think from my                  19· ·that's been produced by the parties in this case, have
20· ·standpoint, these had the most influence in terms of              20· ·you?
21· ·coming up with the opinions provided in the report.               21· · · · A.· ·I think that's what I just answered to that.


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com              YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 31 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        117–120
                                                 Page 117                                                      Page 119
·1· ·I have not read every document that's been exchanged ·1· · · · Q.· ·Did you review the contract in question,
·2· ·or prepared by both parties in this case.                  ·2· ·which is in your stack there, it's Exhibit A -- excuse
·3· · · · Q.· ·Well, would you concede there are facts in       ·3· ·me, Exhibit 1?
·4· ·this case which you're not aware of?                       ·4· · · · · · ·It's also marked Exhibit A to the complaint.
·5· · · · · · ·MR. LEMBKE:· Objection, lack of foundation,      ·5· · · · A.· ·Yes, I have.· I have looked at the contract.
·6· ·calls for speculation.                                     ·6· · · · Q.· ·Did you see and consider Section 7(a) of the
·7· · · · · · ·You can answer if you can, Mr. Burns.            ·7· ·contract?· If you'll look at that on Page 8.
·8· · · · · · ·THE WITNESS:· I have no reason -- I have no      ·8· · · · A.· ·Yes, I believe -- yeah, I'm aware of the
·9· ·basis on which to answer that question.                    ·9· ·provision.
10· ·BY MR. O'REAR:                                             10· · · · Q.· ·You're aware of the provision seven -- A7?
11· · · · Q.· ·You think you may have -- you may have           11· · · · A.· ·Yes, I've seen that.· Yes, I've seen that.
12· ·reviewed every fact that's been presented in this          12· ·I've seen it referenced in some of the litigation
13· ·case?                                                      13· ·documents.
14· · · · A.· ·Well, again, I say, what do you mean by fact     14· · · · Q.· ·Okay.· So you were aware when you prepared
15· ·here?· I believe I have reviewed the relevant facts        15· ·your report that the TVA representative and warranted
16· ·related to the opinion I have provided.· Whether there     16· ·in the contract that no NRC authorization consent or
17· ·are other facts related --                                 17· ·approval was necessary to sell the site to Nuclear
18· · · · Q.· ·Well, there --                                   18· ·Development?
19· · · · A.· ·Whether there are other facts relating to        19· · · · · · ·MR. LEMBKE:· Objection to the form,
20· ·the litigation between the two parties, I would            20· ·misstates the evidence.
21· ·concede there undoubtedly are.· But I'm not sure that      21· ·BY MR. O'REAR:

                                                   Page 118                                                             Page 120
·1· ·I have missed some significant matter or factual       ·1· · · · Q.· ·Is that correct?
·2· ·matter.                                                    ·2· · · · · · ·MR. LEMBKE:· Same objection.
·3· · · · Q.· ·When I refer to facts, I'm referring to          ·3· · · · · · ·THE WITNESS:· Well, I'm aware of that
·4· ·testimony or documentary evidence.                         ·4· ·provision, yes.
·5· · · · A.· ·So -- and again, the question is?                ·5· ·BY MR. O'REAR:
·6· · · · Q.· ·Well, I'm going to ask you another question.     ·6· · · · Q.· ·Okay.· You're aware of the provision that
·7· · · · · · ·I believe you stated that you have reviewed      ·7· ·says no authorization consent or approval or other
·8· ·all relevant facts that pertain to your opinion?           ·8· ·order or action or filing with any governmental
·9· · · · A.· ·That's correct.                                  ·9· ·authority is required for the execution and delivery
10· · · · Q.· ·Even though there may be facts out there         10· ·by the TVA of this agreement for the consummation by
11· ·you're unaware of at this moment, right?                   11· ·the TVA of this -- of the transactions contemplated
12· · · · · · ·MR. LEMBKE:· Objection, argumentative.           12· ·hereby?· You're aware of that and were when you formed
13· ·BY MR. O'REAR:                                             13· ·your opinions.· Is that right?
14· · · · Q.· ·Right?                                           14· · · · A.· ·I may have lost myself.
15· · · · · · ·MR. LEMBKE:· Same objection.                     15· · · · · · ·Where is the provision, again?
16· ·BY MR. O'REAR:                                             16· · · · Q.· ·It's on Page 8 of Exhibit 1, Section 7(a)7?
17· · · · Q.· ·You can answer.                                  17· · · · A.· ·Okay.· And your question is?
18· · · · A.· ·I believe I have reviewed the facts that are     18· · · · Q.· ·Well, I just want to make sure you know and
19· ·relevant to the opinion.· If there are other facts, I      19· ·we're talking about the same provision.
20· ·am not aware of any significant fact that would change 20· · · · · · ·I read the second part of subsection seven.
21· ·that opinion.· And no basis to believe that there are.     21· · · · A.· ·Yes, I've seen the provision and I'm aware



                                                                                                800.211.DEPO (3376)
                                                                                                EsquireSolutions.com               YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 32 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        121–124
                                                      Page 121                                                        Page 123
·1· ·of that provision.                                          ·1· ·Section 1(e) by closing, TVA's obligations under this
·2· · · · Q.· ·And did that provision -- was that provision      ·2· ·Section 1(e) shall cease."· Do you see that?
·3· ·a factor one way or the other that you considered in        ·3· · · · A.· ·Yes, I do.
·4· ·forming your opinion?                                       ·4· · · · Q.· ·Did that section of the contract factor in
·5· · · · · · ·MR. LEMBKE:· Objection, vague.                    ·5· ·to your opinion?
·6· ·BY MR. O'REAR:                                              ·6· · · · A.· ·No, because, again, this is a contract
·7· · · · Q.· ·You may answer.                                   ·7· ·between Nuclear Development and TVA and my opinion it
·8· · · · · · ·MR. LEMBKE:· Same objection.                      ·8· ·reflects my judgement with respect to NRC's historic
·9· · · · · · ·THE WITNESS:· The answer -- my answer is          ·9· ·regulatory regime and regulatory authority.
10· ·that provision -- that's a provision in this contract.      10· · · · Q.· ·Were you aware --
11· ·That does not go to my judgement with respect to the        11· · · · A.· ·This could not --
12· ·application of the Nuclear Regulatory Commission's          12· · · · Q.· ·Okay.· Were you aware of the fact that
13· ·regulatory framework.                                       13· ·Nuclear Development paid TVA $22.2 million when the
14· ·BY MR. O'REAR:                                              14· ·contract was signed?
15· · · · Q.· ·Okay.· So are you saying that that provision      15· · · · A.· ·I have no specific awareness of that.
16· ·did not factor into your opinion?                           16· · · · Q.· ·Were you aware that Nuclear Development paid
17· · · · · · ·MR. LEMBKE:· Objection, asked and answered. 17· ·TVA an additional $8 million in maintenance costs and
18· ·BY MR. O'REAR:                                              18· ·fees between the date the contract was signed and the
19· · · · Q.· ·Are you saying that that section did not          19· ·date of the scheduled closing?
20· ·factor into your opinion?                                   20· · · · A.· ·I don't have any particular awareness of
21· · · · · · ·MR. LEMBKE:· Same objection.                      21· ·that.

                                                      Page 122                                                          Page 124
·1· · · · · · ·THE WITNESS:· That --                             ·1· · · · Q.· ·So those facts did not play a part in your
·2· ·BY MR. O'REAR:                                              ·2· ·opinion.· Is that correct?
·3· · · · Q.· ·Pardon me?                                        ·3· · · · A.· ·That's correct.
·4· · · · A.· ·That provision does not reflect on the NRC's      ·4· · · · Q.· ·And you did not review the deposition of TVA
·5· ·regulatory framework or authority.                          ·5· ·CEO Bill Johnson.· Is that correct?
·6· · · · Q.· ·Okay.· If you would turn to Page 3 of the         ·6· · · · A.· ·That's correct, I did not read that one.
·7· ·contract.                                                   ·7· · · · Q.· ·Were you aware of the fact that Mr. Johnson
·8· · · · A.· ·(Witness complies.)                               ·8· ·made the decision not to close the sale to Nuclear
·9· · · · Q.· ·And if you would look at Section 1(e) of the      ·9· ·Development?
10· ·contract in the middle of the page?                         10· · · · A.· ·I'm not sure in what context.· Probably I
11· · · · A.· ·Yes, I see it.                                    11· ·had learned that in terms of the context of my review
12· · · · Q.· ·And did you review that section in the            12· ·with respect to matters involved in this case, but I
13· ·process of preparing your report?                           13· ·didn't have any other, you know, personal knowledge.
14· · · · A.· ·Let me read it again.                             14· · · · Q.· ·Regardless of how you learned it, were you
15· · · · · · ·Yes, I was aware of this provision.· I read       15· ·aware of it when you prepared your report and formed
16· ·this part of the contract.                                  16· ·your opinions?
17· · · · Q.· ·Okay.· Were you specifically aware of the         17· · · · A.· ·Well, I was aware that -- where TVA was on
18· ·last sentence of subsection E which states, "Further 18· ·the matter, yes, when I wrote my opinion.
19· ·if an applicable governmental authority has not             19· · · · Q.· ·Were you aware that Mr. Johnson, the CEO,
20· ·accepted or otherwise allowed the transfer of a             20· ·personally made the decision not to close the sale to
21· ·permit, license or authorization pursuant to this           21· ·Nuclear Development?


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com           YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 33 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        125–128
                                                            Page 125                                                       Page 127
·1· · · · A.· ·I really can't say.                                     ·1· ·interested in this letter were really the first page,
·2· · · · Q.· ·Did you review a video of Mr. Johnson at a              ·2· ·I think.· Well, so many other things.· But I looked at
·3· ·TVA-wide meeting just four days before the closing                ·3· ·it, yes, I looked at it during the review and I
·4· ·day?                                                              ·4· ·considered it.· But more directly it was the Pillsbury
·5· · · · A.· ·No, I did not.                                          ·5· ·letter that I considered more deeply.
·6· · · · Q.· ·Would Mr. Johnson's motivation for making               ·6· · · · Q.· ·Did you know that this letter from Ms. Quirk
·7· ·the decision not to close have mattered to you one way            ·7· ·was not delivered to Nuclear Development until
·8· ·or the other in forming your opinion?                             ·8· ·9:00 p.m. the night before the closing date?
·9· · · · A.· ·No.                                                     ·9· · · · A.· ·Well, I see a 9:00 p.m. date on the e-mail.
10· · · · Q.· ·If you'd look at Exhibit 31, if you can find            10· ·I had no particular knowledge of that.
11· ·it there.                                                         11· · · · Q.· ·Okay.· But you said you looked at or relied
12· · · · A.· ·Yes, I think I've got it.· Yes, I have it.              12· ·on portions of the first page.· If you would look at
13· · · · Q.· ·This exhibit on the first paper is an e-mail            13· ·the first page of her letter --
14· ·from Sherry Quirk, general counsel of TVA to Larry                14· · · · A.· ·Yes.
15· ·Blust, counsel for Nuclear Development dated November 15· · · · Q.· ·Do you see that --
16· ·29, 2018?                                                         16· · · · · · ·MR. LEMBKE:· I object to the form of that
17· · · · A.· ·Correct.                                                17· ·question because it misstates his testimony.
18· · · · Q.· ·Have you ever seen -- and it attaches a                 18· · · · · · ·MR. O'REAR:· Okay.
19· ·letter from Ms. Quirk -- have you seen that exhibit               19· ·BY MR. O'REAR:
20· ·before?                                                           20· · · · Q.· ·Do you see at the end of the first paragraph
21· · · · A.· ·I believe I have.                                       21· ·the reference of acquiring a production facility,

                                                    Page 126                                                               Page 128
·1· · · · Q.· ·Okay.· Sir, and you did not reference this    ·1· ·correct?
·2· ·exhibit in your Exhibit A, did you?                               ·2· · · · A.· ·Yes, I do.
·3· · · · A.· ·I'd have to review Exhibit A.                           ·3· · · · Q.· ·Is it your opinion that the Bellefonte site
·4· · · · · · ·MR. LEMBKE:· Mr. O'Rear, I'd like to direct             ·4· ·is a production facility?
·5· ·you to Number 28 on Exhibit A.                                    ·5· · · · A.· ·It has a production facility on it that is
·6· · · · · · ·MR. O'REAR:· Which number?                              ·6· ·under construction.
·7· · · · · · ·MR. LEMBKE:· Twenty-eight.                              ·7· · · · Q.· ·What is the production facility?
·8· · · · · · ·THE WITNESS:· It's Number 28 but it's got a             ·8· · · · A.· ·It's a production facility as defined in
·9· ·different -- a deposition exhibit number.                         ·9· ·Section 101 of the Atomic Energy Act and the
10· · · · · · ·MR. O'REAR:· Okay.                                      10· ·implementing regulations.· And basically it's one
11· ·BY MR. O'REAR:                                                    11· ·that's capable -- I can't quote it from memory --
12· · · · Q.· ·Did you rely on this letter for any purpose             12· ·capable of producing a nuclear reaction -- one
13· ·in forming your opinion?                                          13· ·designed or used for production or for creating a
14· · · · A.· ·Let me look at it for a moment.                         14· ·nuclear reaction.
15· · · · · · ·Well, the letter references an opinion by               15· · · · Q.· ·I think you're referring to a utilization
16· ·outside counsel, which I presume is Pillsbury, the                16· ·facility definition, aren't you?
17· ·Pillsbury firm which provided opinion to TVA.· And to 17· · · · A.· ·Yes, I am.
18· ·the extent, really the only -- to the extent I did                18· · · · Q.· ·I'm asking you do you agree that this is a
19· ·reference and consider the Pillsbury letter, I guess              19· ·production facility?
20· ·the answer would be indirectly yes.                               20· · · · · · ·Production facility is different from a
21· · · · · · ·Although the only things I would have been              21· ·utilization facility, isn't it?


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com            YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 34 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        129–132
                                                           Page 129                                                            Page 131
·1· · · · A.· ·That's correct.· This is a utilization                 ·1· · · · Q.· ·Well, you know it's true, don't you?
·2· ·facility.                                                        ·2· · · · A.· ·Well, you're ask- -- I'm not going to
·3· · · · Q.· ·So you do not agree with her reference to              ·3· ·speculate as to whether they could, they should or
·4· ·this site as a production facility.· Is that correct?            ·4· ·would.
·5· · · · A.· ·Well, I think it should have used the term             ·5· · · · Q.· ·I'm not asking you if they should.· I'm
·6· ·"utilization."· The basic principle is the same under            ·6· ·asking you if they could have done that, couldn't
·7· ·Section 101 for both, but I see utilization                      ·7· ·they?
·8· ·differently.                                                     ·8· · · · A.· ·As could Nuclear Development.
·9· · · · Q.· ·You mentioned the Pillsbury letter.· Were              ·9· · · · Q.· ·Okay.· And the NRC has a process for
10· ·you aware that the Pillsbury letter was not produced             10· ·handling such requests.· Is that correct?
11· ·by TVA to Nuclear Development until well after the               11· · · · A.· ·Yes, I would say it overstates it to say
12· ·lawsuit was filed?                                               12· ·that there's a process or formality but there could
13· · · · A.· ·I have no knowledge of when it was provided. 13· ·have been -- I imagine there could have been some
14· · · · Q.· ·Does the fact that it -- if it is a fact               14· ·consultation.
15· ·that the letter was not produced prior to the lawsuit            15· · · · Q.· ·Are you aware that TVA ceased all
16· ·being filed or prior to the closing play any factor in           16· ·construction at this site in 1988?
17· ·your opinion?                                                    17· · · · A.· ·Yes, I'm generally aware of that.· What I
18· · · · A.· ·No, it doesn't.· Because the opinion goes to           18· ·perhaps am not as clear on is to what extent -- well,
19· ·the nature, it doesn't go to what the motivations of             19· ·you know, I understand they would have maintained it.
20· ·parties were or their interactions.· It goes to the              20· ·And then when -- after they re-acquired the
21· ·legal question with respect to the status of the                 21· ·construction permit in 2009.· Again, if we're going

                                                       Page 130                                                  Page 132
·1· ·Bellefonte site and the ability of it to be -- and         ·1· ·through the maintenance preservation option, they
·2· ·what context it can be transferred at all.                       ·2· ·would have done some things.
·3· · · · · · ·So that's -- that's what I was looking at.             ·3· · · · · · ·But in terms of construct -- I do understand
·4· · · · Q.· ·Are you aware of the fact that TVA never               ·4· ·that there has been no construction towards actual
·5· ·sought a threshold determination from the NRC before ·5· ·completion, I think since about that time.
·6· ·refusing to close the sale to Nuclear Development?               ·6· · · · Q.· ·All right.· And do you understand that unit
·7· · · · A.· ·I think I'm generally aware of that and my             ·7· ·One has been estimated by TVA itself to be only
·8· ·understanding is neither did Nuclear Development.                ·8· ·55 percent complete?
·9· · · · Q.· ·Well, Nuclear Development didn't contend               ·9· · · · · · ·MR. LEMBKE:· Object to the form.· When?
10· ·that there was any issue, did they?                              10· ·BY MR. O'REAR:
11· · · · A.· ·I really don't know until -- well, actually,           11· · · · Q.· ·In 2010 or prior?
12· ·I'm not sure.· Because even reading Mr. Repka's                  12· · · · A.· ·I'm not aware specifically of what the
13· ·opinion and Mr. Matthew's opinion, you know, this is             13· ·completion percentages were.· I understand they were
14· ·-- there's a bit of wishful thinking about going                 14· ·-- they were fairly far along but there was still a
15· ·forward without the prior approval of the CP transfer.           15· ·lot of work that needed to be done.
16· · · · · · ·I can't really -- I can't speculate as to              16· · · · Q.· ·Well, you don't -- were you made aware that
17· ·that.· All I know is my understanding is neither did.            17· ·TVA estimated that unit two of Bellefonte was only
18· · · · Q.· ·If TVA had a question about the legality of            18· ·35 percent complete?
19· ·the closing, it could have requested a threshold                 19· · · · A.· ·Again, I don't know the -- I don't have a
20· ·determination from the NRC.· Is that correct?                    20· ·recollection of particular percentages.· I know that
21· · · · A.· ·I suppose that's true.                                 21· ·there were -- you know, some substantial construction


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com                YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 35 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        133–136
                                                  Page 133                                                                 Page 135
·1· ·had been done but I don't have an idea of what they   ·1· · · · A.· ·No.
·2· ·were.                                                            ·2· · · · Q.· ·Okay.· And then the last sentence was, "The
·3· · · · · · ·One thing I will add, for example, is the              ·3· ·Bellefonte site contained a second identical unit that
·4· ·NRC used to use Bellefonte as a training bit -- or               ·4· ·was completed to approximately 58 percent in 1988 and
·5· ·visiting for new employees because they were done far            ·5· ·is currently estimated to be 35 percent complete for
·6· ·enough that you get an idea of what a nuclear reactor            ·6· ·the same reasons listed above."· Do you see that?
·7· ·on a nuclear site was.· So they were gone -- they more           ·7· · · · · · ·MR. LEMBKE:· Object to the form, lack of
·8· ·than the groundbreaking, but I -- you know, I                    ·8· ·foundation.
·9· ·understand that there was substantial work that would            ·9· ·BY MR. O'REAR:
10· ·need to be done to complete them.                                10· · · · Q.· ·Do you see that?
11· · · · Q.· ·You have Exhibit 127 before you?· That's               11· · · · A.· ·I see that.
12· ·color photographs on the cover.                                  12· · · · · · ·MR. LEMBKE:· Same objection.
13· · · · · · ·MR. LEMBKE:· It's very small plus the                  13· ·BY MR. O'REAR:
14· ·exhibit Number?                                                  14· · · · Q.· ·Do you have any information that would
15· · · · · · ·THE WITNESS:· Mine is black and white.                 15· ·refute that?
16· ·BY MR. O'REAR:                                                   16· · · · A.· ·No, I don't.
17· · · · Q.· ·The caption of the document's Bellefonte               17· · · · Q.· ·Okay.
18· ·Nuclear Plant Unit One and Common Completion of the 18· · · · · · ·Would it have mattered to you in forming
19· ·Project.                                                         19· ·your opinions to know that Unit One was only 55
20· · · · A.· ·Correct.· Yeah, I have that.                           20· ·percent complete and Unit Two 35 percent complete?
21· · · · Q.· ·Okay.· Have you ever seen that document                21· · · · A.· ·No, it would not.

                                                           Page 134                                                       Page 136
·1· ·before?                                                          ·1· · · · Q.· ·So that would not have been a factor in
·2· · · · A.· ·I'm not specifically aware of it, no. I                ·2· ·forming your opinion that Bellefonte is a utilization
·3· ·don't think I've actually particularly read it before.           ·3· ·facility?
·4· · · · Q.· ·Let me ask you then about something in it.             ·4· · · · · · ·MR. LEMBKE:· Objection, asked and answered.
·5· · · · · · ·Do you see on Page 1, if you would turn                ·5· · · · · · ·MR. O'REAR:· I haven't asked that question.
·6· ·there?                                                           ·6· · · · · · ·THE WITNESS:· Well, I did answer it before
·7· · · · A.· ·Yes.                                                   ·7· ·and the answer is it does not affect my opinion.
·8· · · · Q.· ·And if you would look at the bottom of the             ·8· ·BY MR. O'REAR:
·9· ·page, the last bullet point says, "Unit One was                  ·9· · · · Q.· ·Were you aware that the steam generators in
10· ·90 percent physically complete in 1988 and investment            10· ·Units One and two at Bellefonte have had two-foot by
11· ·recovery effort from 2005 to 2007 removed material and           11· ·two-foot holes cut in them and rendered them
12· ·equipment due to this effort additional scope during             12· ·inoperable and permanently disabled?
13· ·DSEP and planned equipment refurbishment, completion 13· · · · A.· ·I don't have a particular knowledge of that.
14· ·-- current completion estimate is 55 percent."· Do you           14· · · · Q.· ·If you knew that, would that have been a
15· ·see that?                                                        15· ·factor in forming your opinion about whether
16· · · · A.· ·Yes.                                                   16· ·Bellefonte is a utilization facility?
17· · · · · · ·MR. LEMBKE:· I object to the form, lack                17· · · · A.· ·Not under the current circumstances, no.
18· ·foundation.                                                      18· · · · Q.· ·Were you aware that the Bellefonte plant was
19· ·BY MR. O'REAR:                                                   19· ·never put in operation?
20· · · · Q.· ·Do you have any facts that you're aware of             20· · · · A.· ·Yes, I'm aware of that.
21· ·that would refute that?                                          21· · · · Q.· ·And it had never had an operating licensing


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com         YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 36 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        137–140
                                                             Page 137                                                      Page 139
·1· ·from NRC.· Are you aware of that?                                  ·1· · · · Q.· ·I believe he's described as plant manager
·2· · · · A.· ·Yes, I'm aware it has never had an operating             ·2· ·currently.· Were you aware of that?
·3· ·license.                                                           ·3· · · · · · ·MR. LEMBKE:· Object to the form, lack of
·4· · · · Q.· ·Were any of those factors important in                   ·4· ·foundation.
·5· ·forming your opinion that Bellefonte is a utilization              ·5· · · · · · ·THE WITNESS:· No.
·6· ·facility?                                                          ·6· ·BY MR. O'REAR:
·7· · · · A.· ·The first one was what, again?                           ·7· · · · Q.· ·Did you know that Mr. Chardos was the head
·8· · · · Q.· ·That it was never put into operation.                    ·8· ·of the transition team regarding the transfer of the
·9· · · · A.· ·Okay.· So no, it does not.· It is not                    ·9· ·Bellefonte site from TVA to Nuclear Development?
10· ·dispositive with respect to my opinion because                     10· · · · A.· ·I think I've seen that reference, again, in
11· ·operation requires a different license for following               11· ·depositions or some other documents.
12· ·through.· And the process that Bellefonte used which 12· · · · Q.· ·All right.· And let me direct your attention
13· ·is the historic two-step licensing process, and they               13· ·to Page 50 of this deposition, if you would.
14· ·would have needed to go into operation to get an                   14· · · · · · ·I'm referring to the transcript page.· There
15· ·operating license.                                                 15· ·are four pages on one page.
16· · · · · · ·From my standpoint that does not obviate the             16· · · · A.· ·I read the transcript.
17· ·control that the NRC historically has placed over a                17· · · · Q.· ·I'm not referring to the bottom right hand
18· ·site that is under construction, even if it is in                  18· ·corner page.
19· ·involved construction, and that is where my opinion                19· · · · A.· ·Right.· I understand.· I have the page of
20· ·focussed.                                                          20· ·the transcript.
21· · · · · · ·So those factors with respect to lack of                 21· · · · Q.· ·All right.· Let me read a question and

                                                             Page 138                                                        Page 140
·1· ·operation are not dispositive to my opinion.                       ·1· ·answer to you.
·2· · · · Q.· ·All right.· I'd like for you to look at the              ·2· · · · · · ·At the bottom of Page 50 the question is,
·3· ·next exhibit which is Exhibit 202 which will be the                ·3· ·"Would you agree that the Bellefonte plant could not
·4· ·deposition of James Chardos.· You should have that                 ·4· ·been under construction since 1988?"
·5· ·transcript there.                                                  ·5· · · · · · ·Answer, "Yes."
·6· · · · · · ·MR. O'REAR:· And that is Exhibit 202, if you             ·6· · · · · · ·Now, you were unaware of that testimony when
·7· ·could mark it as 202, please.                                      ·7· ·you prepared your report.· Is that correct?
·8· · · · · · ·(Burns Exhibit No. 202 was marked for                    ·8· · · · · · ·MR. LEMBKE:· I object to the form, lack of
·9· ·identification.)                                                   ·9· ·foundation.
10· · · · · · ·THE WITNESS:· I have it.                                 10· · · · · · ·MR. O'REAR:· That he was unaware of it?
11· ·BY MR. O'REAR:                                                     11· · · · · · ·MR. LEMBKE:· No.· You're reading statements
12· · · · Q.· ·Now, you did not list Mr. Chardos'                       12· ·that he's -- had given no indication he's ever seen
13· ·deposition on your report, did you?                                13· ·before.
14· · · · A.· ·No, I did not.                                           14· · · · · · ·MR. O'REAR:· That's what I'm asking him.
15· · · · Q.· ·Do you know who James Chardos is?                        15· ·BY MR. O'REAR:
16· · · · A.· ·I'm not -- I believe -- well, he works for               16· · · · Q.· ·You were unaware of that testimony from the
17· ·the Tennessee Valley Authority.· From references in                17· ·plant manager at Bellefonte when you prepared your
18· ·other depositions, I would characterize him as a sort              18· ·report.· Is that correct?
19· ·of a project manager or contact, but I don't -- I                  19· · · · · · ·MR. LEMBKE:· I object to the form.
20· ·really don't know much about his role other than what 20· · · · · · ·Mr. Chardos did not testify that he was the
21· ·I've read in depositions or other documents.                       21· ·plant manager.· He identified a separate title in his


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com           YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 37 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        141–144
                                                    Page 141                                                 Page 143
·1· ·deposition.· And I also object to the form on the       ·1· · · · · · ·THE REPORTER:· Yes, we're back on the
·2· ·basis of lack of foundation and asked and answered.      ·2· ·record.
·3· ·He's already said he hasn't read this deposition.        ·3· ·BY MR. O'REAR:
·4· ·BY MR. O'REAR:                                           ·4· · · · Q.· ·All right.· Mr. Burns, if you would look at
·5· · · · Q.· ·Okay.· If you -- Mr. Burns, if you knew that   ·5· ·transcript Page 56 of the Chardos deposition.
·6· ·Mr. Chardos had testified to that in his deposition,     ·6· · · · A.· ·I got it.
·7· ·would that have made a difference in your opinion        ·7· · · · Q.· ·I'll read to you the two questions and two
·8· ·expressed in your report?                                ·8· ·answers at the end of that page.
·9· · · · · · ·MR. LEMBKE:· Let me object to the form of      ·9· · · · · · ·It says question -- it says 2110, I think
10· ·the question given that Mr. Chardos' deposition was      10· ·it's supposed to be 2010, "When this report was
11· ·taken on July 10th and the report was issued in --       11· ·prepared."· And it's referring to the report you just
12· ·prior to that.                                           12· ·looked at, which is Exhibit 127 previously.
13· · · · · · ·But, go ahead.                                 13· · · · · · ·It states, "Is it correct to say that the
14· · · · · · ·THE WITNESS:· So again, the question is?       14· ·design was not finished for Bellefonte or that it was
15· ·BY MR. O'REAR:                                           15· ·contemplated to be changed?"
16· · · · Q.· ·If you were aware of that fact as testified    16· · · · · · ·Answer, "The design was not complete in
17· ·by Mr. Chardos, would that have made a difference in 17· ·2010."
18· ·your opinion in your report?                             18· · · · · · ·Question, "Okay.· And what was not complete
19· · · · A.· ·No, it would not have.· Because as I think     19· ·about the design in 2010?"
20· ·I've stated several minutes ago, I'm aware that the      20· · · · · · ·The answer was the control room.· "The main
21· ·Bellefonte -- work on the Bellefonte plant in terms of   21· ·control room was not a complete design."· Do you see

                                                  Page 142                                                               Page 144
·1· ·active construction has been suspended for some time. ·1· ·that?
·2· ·You know, it's now three decades, I guess.· And, you     ·2· · · · · · ·MR. LEMBKE:· Object to the form, lack of
·3· ·know, my understanding even with my encounter when I ·3· ·foundation.
·4· ·was in the General Counsel's Office in the early 2000s   ·4· · · · · · ·THE WITNESS:· Yes.
·5· ·was that there wasn't construction going on at that      ·5· ·BY MR. O'REAR:
·6· ·time.                                                    ·6· · · · Q.· ·If you known those facts when you prepared
·7· · · · · · ·MR. LEMBKE:· I can't hear what the witness     ·7· ·your report, would that have made a difference in your
·8· ·is saying.                                               ·8· ·opinion?
·9· · · · · · ·MR. O'REAR:· I can -- let's go off the         ·9· · · · A.· ·No, it would not have.
10· ·record for a minute.                                     10· · · · Q.· ·Okay.· If you would turn to Page 68 of the
11· · · · · · ·(Whereupon, a recess ensued.)                  11· ·transcript.
12· · · · · · ·MR. O'REAR:· Still with us, Mr. Burns?         12· · · · A.· ·Okay.· I'm there.
13· · · · · · ·THE WITNESS:· I am.                            13· · · · Q.· ·And towards the top of that page the
14· · · · · · ·MR. O'REAR:· Can you say something again       14· ·question was, "And is it a true statement today that
15· ·because your voice is muted?                             15· ·the Bellefonte plant site is not in condition to
16· · · · · · ·THE WITNESS:· I'm here.                        16· ·enable it to meet performance and design
17· · · · · · ·MR. O'REAR:· All right.· I hear you now.       17· ·requirements?"
18· · · · · · ·MR. LEMBKE:· All right.· I'm back.             18· · · · · · ·Answer, "Yes."
19· · · · · · ·MR. O'REAR:· Okay.· Everybody on?              19· · · · · · ·If you had known those facts when you
20· · · · · · ·Back on the record.                            20· ·prepared your report and formed your opinion, would
21· · · · · · ·Ken, are we back on the record?                21· ·that have made a difference?


                                                                                               800.211.DEPO (3376)
                                                                                               EsquireSolutions.com                 YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 38 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        145–148
                                                           Page 145                                                        Page 147
·1· · · · A.· ·No, it would not.                                      ·1· · · · Q.· ·Mr. Burns, if you would next direct your
·2· · · · · · ·MR. LEMBKE:· Same objection.                           ·2· ·attention to Exhibit 85.
·3· ·BY MR. O'REAR:                                                   ·3· · · · A.· ·Eighty-five.
·4· · · · Q.· ·Okay.· If you would turn to Page 72                    ·4· · · · Q.· ·So you have that?
·5· ·continuing onto Page 73 and 74, let me read you these ·5· · · · A.· ·Yes, I do.
·6· ·questions and answers starting at Line 18 on Page 72.            ·6· · · · Q.· ·Have you seen this letter before?
·7· · · · · · ·"Is it correct, Mr. Chardos, that Units One            ·7· · · · A.· ·Let me take a look at it.· Yes, I have seen
·8· ·and two of Bellefonte cannot be used to sustain                  ·8· ·it.
·9· ·nuclear fission in a self-supporting chain reaction?"            ·9· · · · Q.· ·Do you recognize it to be a letter from the
10· · · · · · ·Answer, "In the current condition."                    10· ·senior project manager regarding the -- at NRC
11· · · · · · ·Question, "That's a correct statement?"                11· ·regarding the Bellefonte application to transfer a
12· · · · · · ·Answer, "Yes."                                         12· ·construction permit?
13· · · · · · ·Question, "Is it a correct statement to say            13· · · · A.· ·Yes, but I don't recall whether this was
14· ·that in their current condition Units One and two of             14· ·where they finally accept the application or not.
15· ·Bellefonte cannot function as nuclear reactors?"                 15· · · · Q.· ·Well, I'll show you.· And it's a letter
16· · · · · · ·There was an objection.· He asked for                  16· ·dated November 25th, 2019 to Nuclear Development,
17· ·restatement of the question.                                     17· ·correct?
18· · · · · · ·I restated, "Is it correct that Units One              18· · · · A.· ·Correct.
19· ·and two of Bellefonte cannot function as nuclear                 19· · · · Q.· ·Now, if you would, direct your attention to
20· ·reactors in their current condition?"· There was an              20· ·the third paragraph of the letter.
21· ·objection.                                                       21· · · · · · ·You may read that.

                                                           Page 146                                                            Page 148
·1· · · · · · ·Answer, "They cannot function."                        ·1· · · · A.· ·Yes, I've read it.
·2· · · · · · ·Question, "Cannot function as nuclear                  ·2· · · · Q.· ·Is this the letter where the NRC accepted
·3· ·reactors?"                                                       ·3· ·the application for review?
·4· · · · · · ·Answer, "Yes."                                         ·4· · · · A.· ·Yes, that's what it appears to be.
·5· · · · · · ·Question, "Is it a correct statement to say            ·5· · · · Q.· ·Okay.· Does this letter play any part in the
·6· ·that in their current condition Units One and two are            ·6· ·formation of your opinion?
·7· ·incapable of utilizing special nuclear materials?"               ·7· · · · A.· ·Well, it --
·8· · · · · · ·Answer, "In their current condition they               ·8· · · · Q.· ·Let me ask this question and -- strike that
·9· ·cannot utilize special nuclear material."                        ·9· ·former question.
10· · · · · · ·Then later on that page:· Question, "Was               10· · · · · · ·Does the NRC's acceptance or view of Nuclear
11· ·there ever any loading of special nuclear material               11· ·Development's application have any effect on your
12· ·into the reactors at Bellefonte?"                                12· ·opinion?
13· · · · · · ·Answer, "No."                                          13· · · · A.· ·You're asking whether the acceptance of the
14· · · · · · ·If you had known any of those facts that I             14· ·application had any effect?
15· ·just read when you prepared your report and formed 15· · · · Q.· ·Yes.
16· ·your opinion, would that have made a difference.                 16· · · · A.· ·My opinion?· Well, the answer is no.
17· · · · · · ·MR. LEMBKE:· I'll object to the form, calls            17· ·Because -- again, based on my experience at the NRC
18· ·for -- speculation -- or lack of foundation and                  18· ·and understanding the regulates or the requirements,
19· ·compound question.                                               19· ·this is what I'd expect from the NRC in terms of an
20· · · · · · ·THE WITNESS:· No.                                      20· ·application review.· And what this deals with is a
21· ·BY MR. O'REAR:                                                   21· ·request for an order, an authorization to transfer.



                                                                                                          800.211.DEPO (3376)
                                                                                                          EsquireSolutions.com            YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 39 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        149–152
                                                  Page 149                                                     Page 151
·1· ·So it works within the framework that I've suggested. ·1· ·attorney.· He's been in the field.· He's licensed to
·2· · · · Q.· ·Let me direct you to the next exhibit, which      ·2· ·practice.· Hasn't lost his license, so --
·3· ·is Exhibit 122.· It's captioned:· Expert Report and it      ·3· · · · Q.· ·Does he have a reputation as a highly
·4· ·is the report of Dave Repka, Nuclear Development's          ·4· ·skilled and experienced nuclear licensing attorney?
·5· ·expert.                                                     ·5· · · · A.· ·I can't speak to his reputation.
·6· · · · A.· ·Right.                                            ·6· · · · Q.· ·You don't know his reputation?
·7· · · · · · ·(Burns Exhibit No. 122 was marked for             ·7· · · · A.· ·I don't know how he is assessed.· You're
·8· ·identification.)                                            ·8· ·quick to characterize him as a highly respected,
·9· ·BY MR. O'REAR:                                              ·9· ·highly competent lawyer.· He is a lawyer.· He's
10· · · · Q.· ·Do you have that?                                 10· ·practiced in his field.· I believe he's a competent
11· · · · A.· ·I have it.                                        11· ·lawyer but as to accolades, I'm not prepared to go
12· · · · Q.· ·And you addressed this report in your             12· ·there.
13· ·report, correct?                                            13· · · · Q.· ·How many nuclear licensing attorneys do you
14· · · · A.· ·That's correct.                                   14· ·know that practice privately outside the NRC?
15· · · · Q.· ·Do you know David Repka?                          15· · · · A.· ·Today?
16· · · · A.· ·Yes, I do.                                        16· · · · Q.· ·Yes.
17· · · · Q.· ·Okay.· Do you know that he practiced law in       17· · · · A.· ·I didn't hear.
18· ·the field of nuclear regulation, compliance and             18· · · · Q.· ·How many nuclear licensing attorneys do you
19· ·licensing for over 38 years?                                19· ·know?
20· · · · A.· ·Yes, I know he's basically a nuclear lawyer.      20· · · · · · ·MR. LEMBKE:· I'm going to object on the
21· · · · Q.· ·And do you know that he regularly practiced       21· ·vague of -- basis of "know."

                                                      Page 150                                                             Page 152
·1· ·before the NRC?                                             ·1· · · · · · ·Do you mean personally know or know of?
·2· · · · A.· ·Yes, I'm aware of that.                           ·2· ·BY MR. O'REAR:
·3· · · · Q.· ·Do you know that he formerly worked at the        ·3· · · · Q.· ·Yes, know of, familiar with, have worked
·4· ·NRC?                                                        ·4· ·with, have seen their work, have knowledge of their
·5· · · · A.· ·Yes, he was a junior -- he was junior to me       ·5· ·work?
·6· ·as a lawyer, about three years after I began to work        ·6· · · · A.· ·I would say I'm probably familiar with most
·7· ·for a short period of time.                                 ·7· ·members of the nuclear bar.
·8· · · · Q.· ·Did you work with him on any matters?             ·8· · · · · · ·Probably the ones I don't -- I probably
·9· · · · A.· ·It's possible.· I think he was primarily          ·9· ·don't know a lot of newer people who have come in in
10· ·involved in the licensing -- licensing end.· I was          10· ·the last few years.· But, you know, it's hard to put a
11· ·involved in oversight and enforcement but also had          11· ·particular number but I know probably -- I either know
12· ·interactions as I say on citizen petitions that might       12· ·or know of many of the people who practice in the
13· ·interact with licensing matters.                            13· ·field even before the Agency in any number of
14· · · · · · ·So I never participated in a case with him,       14· ·capacities.
15· ·but I probably had some interactions with him.              15· · · · Q.· ·How many -- when you were most recently
16· · · · Q.· ·Did he have more experience than you did in 16· ·there as commissioner, how many members of the nuclear
17· ·licensing matters?                                          17· ·bar regularly practice before the NRC?
18· · · · A.· ·I would not say that.                             18· · · · A.· ·That's hard for me to answer because, again,
19· · · · Q.· ·Would you describe him as a competent             19· ·you have lawyers representing clients in licensing
20· ·nuclear licensing attorney?                                 20· ·matters, in enforcement matters, in investigatory
21· · · · A.· ·Yeah, I think he's generally a competent          21· ·matters.· And much as a commissioner I'm not



                                                                                                   800.211.DEPO (3376)
                                                                                                   EsquireSolutions.com               YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 40 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        153–156
                                                        Page 153                                                              Page 155
·1· ·necessarily going to see -- see that.                         ·1· ·morning that he wanted to make.
·2· · · · · · ·I will see -- as a commissioner you'll see          ·2· · · · · · ·THE WITNESS:· Yeah.· I was asked a question,
·3· ·pleadings that might come to you on appeals or in             ·3· ·whether I had had any contact with former TVA
·4· ·particular hearings conducted by the Commission               ·4· ·officials regarding this matter.· And I recall, I
·5· ·itself.· But it's hard for me to speculate on an              ·5· ·think Mr. McCollum had worked at TVA.· So I would --
·6· ·answer.                                                       ·6· ·the only -- the amendment to my answer is when I met
·7· · · · Q.· ·How about when you were general counsel, how ·7· ·Mr. McCollum is probably that drop-in from Nuclear
·8· ·many nuclear licensing lawyers regularly practiced            ·8· ·Development.
·9· ·before the NRC?                                               ·9· · · · · · ·And so technically that was having had a
10· · · · A.· ·You know, again, it's a speculative answer.         10· ·contact with a former TVA official.· That's all I
11· ·There are probably a couple dozen who are, you know, 11· ·wanted to clarify.
12· ·regularly before the Agency but that doesn't mean that        12· · · · · · ·MR. O'REAR:· You ready?
13· ·there aren't -- you know, there are maybe associates          13· ·BY MR. O'REAR:
14· ·and some outside counsel that might be brought in.            14· · · · Q.· ·Let's go back on the record.
15· · · · Q.· ·Do you know Tim Matthews?                           15· · · · · · ·MR. LEMBKE:· I think that was on the record,
16· · · · A.· ·I actually don't know him well.· I know -- I        16· ·I hope.
17· ·know he practices but I think I've only met him a few         17· · · · · · ·THE REPORTER:· Yes, it was on the record.
18· ·times.                                                        18· ·BY MR. O'REAR:
19· · · · Q.· ·Do you know Mr. Matthews to have practiced          19· · · · Q.· ·Do you have your report in front of you,
20· ·in the field of nuclear energy, nuclear licensing for         20· ·Exhibit 199?
21· ·over 25 years?                                                21· · · · A.· ·Yes, I do.

                                                        Page 154                                                              Page 156
·1· · · · A.· ·Yes, I know he has practiced before the             ·1· · · · Q.· ·Now, you opine in your report that
·2· ·Agency, I think since the 1990s.                              ·2· ·Bellefonte is a nuclear utilization facility, correct?
·3· · · · Q.· ·Does Mr. Matthews have a reputation as a            ·3· · · · A.· ·Correct.
·4· ·skilled and experienced nuclear licensing attorney?           ·4· · · · Q.· ·And your opinion differs from that of Mr.
·5· · · · A.· ·I can't speak to his reputation.                    ·5· ·Repka, correct?
·6· · · · Q.· ·You don't know?                                     ·6· · · · A.· ·Correct.
·7· · · · A.· ·As I said, I don't have a particular -- a           ·7· · · · Q.· ·And your opinion differs from the position
·8· ·lot of particular contact with him, and I don't -- you        ·8· ·as testified to by Mr. Matthews.· Is that correct?
·9· ·know, I don't know where on the scale of things he's ·9· · · · A.· ·That's correct.
10· ·considered in practice.                                       10· · · · Q.· ·In fact on that point your opinion is
11· · · · Q.· ·If you would direct your attention now, to          11· ·diametrically opposed to both of their opinions,
12· ·Exhibit --                                                    12· ·correct?
13· · · · · · ·MR. LEMBKE:· This is a good point.· Let's           13· · · · A.· ·That's correct.
14· ·take a five-minute restroom break.                            14· · · · Q.· ·Do you agree that if Bellefonte is not a
15· · · · · · ·MR. O'REAR:· Let's do that.· Let's go off           15· ·utilization facility, then the NRC is not required to
16· ·the record.                                                   16· ·approve the transfer of the construction permits to
17· · · · · · ·(Whereupon, a recess ensued.)                       17· ·Nuclear Development before ownership of the Bellefonte
18· · · · · · ·MR. LEMBKE:· There's one point the witness 18· ·site was transferred to Nuclear Development?
19· ·needed to clarify from this morning.                          19· · · · A.· ·What I have said in my opinion is that those
20· · · · · · ·Before we get started, Mr. Burns had one            20· ·facilities given longstanding NRC practice and
21· ·point of clarification on some testimony he give this         21· ·precedent are considered utilization facilities.· They



                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com                 YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 41 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        157–160
                                                     Page 157                                                    Page 159
·1· ·were utilization facilities under construction as        ·1· · · · · · ·MR. LEMBKE:· I object to the form.· The
·2· ·opposed to operating facilities.· And as such, they're          ·2· ·witness does not need to answer.
·3· ·subject to the construction permit and construction             ·3· · · · · · ·First of all, object to the statement that
·4· ·authorization.                                                  ·4· ·he didn't answer the question.· But beyond that, I
·5· · · · · · ·And as I said in my opinion and is testified          ·5· ·object on the basis of yes or no.· He's entitled to
·6· ·as such in the construction permits letters.                    ·6· ·explain his answer.
·7· · · · Q.· ·I understand that.· You didn't answer the             ·7· · · · · · ·MR. O'REAR:· But he needs to answer the
·8· ·question, though.                                               ·8· ·question.
·9· · · · A.· ·I did.                                                ·9· · · · · · ·MR. LEMBKE:· He already did answer the
10· · · · Q.· ·Do you agree that if Bellefonte is not a              10· ·question.
11· ·utilization facility, then the NRC is not required to           11· · · · · · ·MR. O'REAR:· I don't think he did.
12· ·approve the transfer of the construction permit before 12· · · · · · ·MR. LEMBKE:· Answer it again, Mr. Burns.
13· ·ownership of the site is transferred to Nuclear                 13· · · · · · ·THE WITNESS:· Under your hypothetical if it
14· ·Development?                                                    14· ·is not a utilization facility, which is not the case
15· · · · · · ·MR. LEMBKE:· Object to the form.· You mean            15· ·here, then conceivably it could be -- it could be
16· ·under the Atomic Energy Act or any legal basis?                 16· ·transferred to -- to a new owner.
17· ·BY MR. O'REAR:                                                  17· · · · · · ·But that's not the case that you have here.
18· · · · Q.· ·Under the Atomic Energy Act or any legal              18· ·That is not the regulatory construction we have in
19· ·basis?                                                          19· ·play and that is not the historical practice of the
20· · · · A.· ·So, please repeat the question because I              20· ·Nuclear Regulatory Commission.
21· ·want to make sure I get the nuances in it.                      21· ·BY MR. O'REAR:

                                                          Page 158                                                         Page 160
·1· ·BY MR. O'REAR:                                                  ·1· · · · Q.· ·Do you agree that if Bellefonte is not a
·2· · · · Q.· ·Do you agree that Bellefonte is not a                 ·2· ·utilization facility, then Section 101 of the Atomic
·3· ·nuclear -- excuse me.· I'll start over.                         ·3· ·Energy Act does not prohibit the transfer of ownership
·4· · · · · · ·Do you agree that if Bellefonte is not a              ·4· ·of the Bellefonte site by TVA to Nuclear Development
·5· ·utilization facility, then the NRC is not required to           ·5· ·before the NRC approves the transfer of the
·6· ·approve the transfer of the construction permit to              ·6· ·construction permit?
·7· ·Nuclear Development before ownership of the Bellefonte ·7· · · · A.· ·Again, it's similar to my other answer.
·8· ·plant site is transferred to Nuclear Development?               ·8· ·It's assuming a hypothetical which does not exist in
·9· · · · A.· ·I would -- again, I would only agree if               ·9· ·this case.
10· ·basically what was happening was that the project was           10· · · · Q.· ·And the hypothetical is your opinion that it
11· ·brought to termination and then that the NRC would be           11· ·is a utilization facility.· Is that correct -- or that
12· ·satisfied that it was no longer on a path toward                12· ·is, my statement or question that it is not, that's
13· ·completion of a utilization facility.· And thus, that           13· ·the hypothetical, right?
14· ·transfer might be able to be made but that -- that              14· · · · A.· ·Correct.
15· ·still would require some NRC action.                            15· · · · Q.· ·And your testimony is based on your opinion
16· · · · · · ·I mean, if that -- let me stop there.                 16· ·that it is, correct?
17· · · · Q.· ·I don't think that answered my question.              17· · · · A.· ·Well, it's my opinion on it.· But it is
18· · · · · · ·Yes or no; if Bellefonte is not a                     18· ·based on my historic practice at the NRC and on
19· ·utilization facility, does the NRC have to approve the          19· ·historic precedent of the NRC related to this matter.
20· ·transfer of the construction permits before the site            20· · · · Q.· ·And your opinion is diametrically opposed to
21· ·is transferred to Nuclear Development?                          21· ·the opinions of Mr. Repka and Mr. Matthews, correct?


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com            YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 42 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        161–164
                                                        Page 161                                                          Page 163
·1· · · · · · ·MR. LEMBKE:· Well, let me note for the              ·1· ·argumentative.
·2· ·report -- I'm going to I object on the basis of lack          ·2· ·BY MR. O'REAR:
·3· ·of foundation because Mr. Matthews insisted he was            ·3· · · · Q.· ·I direct your attention to Paragraph 20 of
·4· ·offering no opinions in this case.                            ·4· ·your report.
·5· · · · · · ·MR. O'REAR:· And I earlier didn't say               ·5· · · · A.· ·Okay.
·6· ·opinion.· I said his testimony.                               ·6· · · · Q.· ·In Paragraph 20 of your report, you refer to
·7· · · · · · ·MR. LEMBKE:· No, you actually said opinion          ·7· ·the regulatory definition of a utilization facility
·8· ·both times.                                                   ·8· ·found in 10 CFR 50.2, correct?
·9· · · · · · ·MR. O'REAR:· Okay.· I don't think I did the         ·9· · · · A.· ·Yes.· There's a reference to 50.2.
10· ·first time.· But --                                           10· · · · Q.· ·And you do not reference the statutory
11· ·BY MR. O'REAR:                                                11· ·definition of a utilization facility found in the
12· · · · Q.· ·And your opinion is directly contrary to Mr.        12· ·Atomic Energy Act, did you?
13· ·Repka's opinion, correct?                                     13· · · · A.· ·I -- in what section?· In Section 11?
14· · · · A.· ·My opinion differs from Mr. Repka's opinion.        14· · · · Q.· ·In Section 20.
15· ·However, Mr. Repka -- I note Mr. Repka, the opinion he 15· · · · A.· ·I did not provide a specific reference to
16· ·gives, is in fact what I would construe as sort of a          16· ·that.
17· ·narrow trajectory in this case.· And in fact, I think         17· · · · Q.· ·Have you provided a reference to a statutory
18· ·I read his opinion as frankly, the preferable scenario        18· ·definition anywhere in your report?
19· ·is the one I describe as what holds here.                     19· · · · A.· ·I don't recall offhand.
20· · · · · · ·And I would say the same about Mr. Matthews'        20· · · · Q.· ·Let's -- do you have there the 10 CFR
21· ·testimony.                                                    21· ·Section 50.2 provision that I had submitted as an

                                                        Page 162                                                          Page 164
·1· ·BY MR. O'REAR:                                                ·1· ·exhibit?· Do you see that in your stack?
·2· · · · Q.· ·And your opinion is it differs from the             ·2· · · · A.· ·That's Exhibit 129?
·3· ·exhibit that Mr. Matthews prepared called the                 ·3· · · · Q.· ·No.· I don't -- no, it is an unmarked
·4· ·Regulatory Path Forward.· Is that correct?                    ·4· ·exhibit.
·5· · · · A.· ·That's correct.· But again, I would say that        ·5· · · · · · ·MR. LEMBKE:· Oh.· What's the number?
·6· ·my opinion differs -- I agree with Mr. Matthews that          ·6· · · · · · ·MR. O'REAR:· The number will be 203.
·7· ·the -- the way to go, which he describes as the               ·7· · · · · · ·MR. LEMBKE:· But I'm getting, what is it
·8· ·preferable way to go, is the way I have described --          ·8· ·we're looking for in the stack?
·9· ·what I've described in my expert opinion.                     ·9· · · · · · ·MR. O'REAR:· It's just the CFR, 10 CFR 50.2.
10· · · · · · ·When he says there is another thing and             10· · · · · · ·THE WITNESS:· I'm seeing a 50.5 but I don't
11· ·there is some risk of some violation and maybe it's           11· ·know where -- maybe it's back here.
12· ·that.· Well, in effect, the risk of violation.                12· · · · · · ·MR. LEMBKE:· It should be towards the back
13· ·Essentially it is an admission that is not fully law          13· ·of the stack.
14· ·abiding to proceed that way.                                  14· · · · · · ·THE WITNESS:· Yes, I have it.
15· · · · Q.· ·Well we dispute that and I don't think that         15· · · · · · ·MR. LEMBKE:· Okay.· Please mark that as
16· ·was responsive to my question.                                16· ·Exhibit 203.
17· · · · · · ·MR. LEMBKE:· Move to strike that statement 17· · · · · · ·(Burns Exhibit No. 203 was marked for
18· ·by counsel.                                                   18· ·identification.)
19· ·BY MR. O'REAR:                                                19· ·BY MR. O'REAR:
20· · · · Q.· ·If you had --                                       20· · · · Q.· ·Now, I would also like you to locate -- it
21· · · · · · ·MR. LEMBKE:· Object to the statement as             21· ·should be right next to where that exhibit was -- the


                                                                                                   800.211.DEPO (3376)
                                                                                                   EsquireSolutions.com              YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 43 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        165–168
                                                              Page 165                                                       Page 167
·1· ·next exhibit, which is 42 USC Section 2014, the                     ·1· · · · Q.· ·The Agency can't change the statutory
·2· ·definition section of the --                                        ·2· ·definition of utilization facility, can it?
·3· · · · A.· ·Yeah, I have it.                                          ·3· · · · A.· ·Right.· It's not going to change the statute
·4· · · · Q.· ·-- Atomic Energy Act.                                     ·4· ·itself.· But what -- as I said, what the Agency does
·5· · · · · · ·MR. O'REAR:· Mark that one as Exhibit 204. ·5· ·have is the authority to implement it and apply it in
·6· · · · · · ·(Burns Exhibit No. 204 was marked for                     ·6· ·its regulatory framework.· And that's what it's doing.
·7· ·identification.)                                                    ·7· · · · Q.· ·Wouldn't you agree the statutory definitions
·8· ·BY MR. O'REAR:                                                      ·8· ·are paramount?
·9· · · · Q.· ·Now, is it your understanding as a lawyer                 ·9· · · · A.· ·Paramount to what?
10· ·that the statutory definition takes precedence over 10· · · · Q.· ·Paramount to any regulatory definition or
11· ·the regulatory definition to the extent they are                    11· ·any interpretation or any Commission opinion or any
12· ·inconsistent?                                                       12· ·enforcement action opinion?
13· · · · A.· ·If they've been found inconsistent.                       13· · · · · · ·MR. LEMBKE:· Objection, asked and answered.
14· · · · Q.· ·Okay.· And in your mind since you didn't                  14· ·BY MR. O'REAR:
15· ·cite the statutory definition, what role did it play                15· · · · Q.· ·The statutory definition trumps all of those
16· ·in forming an opinion on what is a utilization                      16· ·determinations?
17· ·facility?                                                           17· · · · · · ·MR. LEMBKE:· Objection, asked and answered.
18· · · · · · ·MR. LEMBKE:· Objection, vague.                            18· · · · · · ·You can answer it again, Mr. Burns.
19· ·BY MR. O'REAR:                                                      19· · · · · · ·THE WITNESS:· I would disagree with the
20· · · · Q.· ·So what role, if any, did it play in forming              20· ·characterization that it trumps.· Because again, you
21· ·your opinion?                                                       21· ·have to look holistically at the statute and what the

                                                              Page 166                                                              Page 168
·1· · · · A.· ·Well, the statutory definitions have a role               ·1· ·statute does is provide extraordinarily broad
·2· ·but the other -- the other part of this is you have to              ·2· ·authority in terms of the implementation.
·3· ·consider the Agency's authority under the Act and its               ·3· · · · · · ·So yes, the definition -- I don't dispute
·4· ·power in terms of adopting regulations, interpreting                ·4· ·that the definition has a legal consequence and it has
·5· ·and applying the statutory provisions.                              ·5· ·legal significance.· But the other -- we need to go
·6· · · · · · ·And again, this is a definitional provision,              ·6· ·through the rest of the statute and look at what the
·7· ·but the Atomic Energy Commission and then the NRC have ·7· ·powers are in terms of how the Agency is to implement
·8· ·broad authority with respect to implementation and                  ·8· ·that authority.· And that's what is particularly
·9· ·basically engineering the regulatory framework under                ·9· ·important, is the authority to control its regulatory
10· ·which is -- under which it acts and which it applies                10· ·framework and its basically oversight of the
11· ·the requirements of the Act to it.                                  11· ·facilities subject to its review.
12· · · · · · ·So, from that standpoint -- now, the                      12· ·BY MR. O'REAR:
13· ·definition is relevant but I'm as much interested in                13· · · · Q.· ·Well, if we're trying to determine what is
14· ·the terms of the implementation of the regulatory                   14· ·the meaning of a utilization facility under federal
15· ·provision as well as other statutory provisions for                 15· ·law, wouldn't the first place you'd look be the
16· ·the application of these requirements.                              16· ·statute that defines utilization facility?
17· · · · · · ·There's a famous case, a pivotal case from                17· · · · A.· ·Well, I would agree, you would look at the
18· ·the late 1960s that talks about the Agency being, you               18· ·statute.· And then you would look at what the Agency
19· ·know, with extraordinarily broad discretion in the                  19· ·has done.· And that definition in 10 CFR 50.2 for
20· ·implementation of its authority.· So I think that --                20· ·example, it's my guess it goes back to AEC, the Atomic
21· ·that's all you're reflecting here -- reflected here.                21· ·Energy Commissions days.



                                                                                                          800.211.DEPO (3376)
                                                                                                          EsquireSolutions.com                 YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 44 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        169–172
                                                            Page 169                                                     Page 171
·1· · · · · · ·In fact it goes back -- if I look at your               ·1· · · · · · ·MR. LEMBKE:· Let me object.· That was an
·2· ·document, on the very last page of it, it says,                   ·2· ·incomplete recitation of that definition.· And your
·3· ·original course, 21 Federal Register 355 January 19th, ·3· ·question now, is based upon incomplete recitation of
·4· ·1956.                                                             ·4· ·the --
·5· · · · Q.· ·Okay.· You said the utilization facility                ·5· · · · · · ·MR. O'REAR:· Well, I will read the rest of
·6· ·definition in the statute is relevant and has legal               ·6· ·it.· But the rest of it is immaterial to that and it
·7· ·consequence, but isn't it at the top of the spectrum              ·7· ·talks about the quantity of special nuclear material,
·8· ·in terms of how you look at the definition of                     ·8· ·the character of it.
·9· ·utilization facility?                                             ·9· ·BY MR. O'REAR:
10· · · · · · ·MR. LEMBKE:· I object to the form.· This is             10· · · · Q.· ·So my question to you, Mr. -- and you may
11· ·argumentative and repetitive.                                     11· ·consider the entire language of Section 1, subsection
12· · · · · · ·He has already answered this question                   12· ·CC -- is Bellefonte capable of making use of special
13· ·repeatedly and you just don't like his answer, so                 13· ·nuclear material?
14· ·you're asking it again and again.                                 14· · · · A.· ·Bellefonte in its current condition is an
15· · · · · · ·MR. O'REAR:· I'm not sure he's answered.                15· ·uncompleted utilization.· It cannot -- It cannot
16· · · · · · ·MR. LEMBKE:· He has answered it.                        16· ·sustain a chain reaction basically at this point in
17· ·BY MR. O'REAR:                                                    17· ·time.
18· · · · Q.· ·All right.· Well, answer that last question             18· · · · · · ·What I would point out with respect to this
19· ·then.                                                             19· ·definition, which goes to the point I was making a few
20· · · · A.· ·I answered.· I said it is not the ultimate              20· ·minutes ago, is it talks about the Agency.· It talks
21· ·and dispositive provision because there are other                 21· ·about the term "utilization facility" means a

                                                  Page 170                                                   Page 172
·1· ·provisions in the Atomic Energy Act which pertain to  ·1· ·equipment or device -- except the -- determined by
·2· ·the Commission's authority and the implementation of              ·2· ·rule of the Commission to be capable."
·3· ·the authority through the Act.                                    ·3· · · · · · ·And so the rule -- that's why I think 50.2
·4· · · · · · ·And what the Commission has done, is it's               ·4· ·and other rules of the Commission that govern the
·5· ·done that through its regulations and these are                   ·5· ·possession and the construction and ultimately
·6· ·regulations of longstanding existence, going back to              ·6· ·operation of a utilization facility are relevant.
·7· ·1950.                                                             ·7· · · · Q.· ·What is the -- so there is no equipment or
·8· · · · Q.· ·All right.· So let's look at the statutory              ·8· ·device that Bellefonte is capable of making use of
·9· ·definition, if you will, which is Exhibit 204.· And if            ·9· ·special nuclear material.· Is that correct?
10· ·you would turn to the fifth page of the exhibit,                  10· · · · · · ·MR. LEMBKE:· Objection, asked and answered.
11· ·subsection CC.· You're familiar with this, right?                 11· ·BY MR. O'REAR:
12· · · · A.· ·Yes, I am.                                              12· · · · Q.· ·Is that correct?
13· · · · Q.· ·All right.· It's got two parts to it.· In               13· · · · A.· ·I don't know specifically what remains at
14· ·the first part it says, "A utilization facility means             14· ·the Bellefonte site.· For example, I presume the
15· ·any equipment or device except an atomic weapon                   15· ·reactors vessels are there but I don't -- I don't
16· ·determined by rule of the Commission to be capable of 16· ·contest that the plant cannot be currently put into
17· ·making use of special nuclear material."· Do you see              17· ·operation in its current configuration.
18· ·that?                                                             18· ·BY MR. O'REAR:
19· · · · A.· ·Yes, I do.                                              19· · · · Q.· ·Okay.· Do you dispute Mr. Chardos' testimony
20· · · · Q.· ·Now, is the Bellefonte plant capable of                 20· ·that the plant cannot make use of special nuclear
21· ·making use of special nuclear material?                           21· ·material?


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com        YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 45 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        173–176
                                                             Page 173                                                          Page 175
·1· · · · A.· ·I think I answered that before.· I said I                ·1· · · · A.· ·Right.
·2· ·don't dispute that in its current condition.                       ·2· · · · Q.· ·And when the statutory definition says as
·3· · · · Q.· ·And then let's look at part two of that                  ·3· ·determined by the rule by the Commission, is this a
·4· ·definition.· "Any important component part especially              ·4· ·rule, 10 CFR 50.2?
·5· ·designed for such equipment or device as determined by ·5· · · · A.· ·Yes, this is a rule.
·6· ·the Commission."· Do you see that?                                 ·6· · · · Q.· ·And if you go over toward the end, next to
·7· · · · A.· ·I do.                                                    ·7· ·the last page of the exhibit, we have a definition of
·8· · · · Q.· ·Okay.· And so, is there a component part of              ·8· ·utilization facility, correct?
·9· ·this plant that constitutes any equipment or device                ·9· · · · A.· ·Correct.
10· ·capable of making use of special nuclear material?                 10· · · · Q.· ·All right.· It says, "Any nuclear reactor
11· · · · A.· ·Well, that's not what the definition says.               11· ·other than one designed or used primarily for the
12· ·It's any important component part especially designed              12· ·formation of plutonium or U233," correct?
13· ·for such equipment or device.                                      13· · · · A.· ·Right.
14· · · · Q.· ·Okay.· What is the component part especially             14· · · · Q.· ·Okay.· So with respect to Bellefonte, we're
15· ·designed for such equipment or device at a utilization             15· ·not talking about a reactor designed or used primarily
16· ·facility?                                                          16· ·for the formation of plutonium or U233, are we?
17· · · · A.· ·There would be any number of things, but the             17· · · · A.· ·I think that's my understanding.
18· ·reactor vessel would be an important thing.                        18· · · · Q.· ·Yeah, and so we're talking about just a
19· · · · · · ·I think the significant thing here with                  19· ·nuclear reactor other than that, right?
20· ·respect to that is that while the NRC oversees                     20· · · · A.· ·Right.
21· ·significant components -- or it's not only significant             21· · · · Q.· ·And that's consistent with the fact that

                                                       Page 174                                                                Page 176
·1· ·components, it's all the safety related construction       ·1· ·this is not a production facility, correct?
·2· ·and related construction and the components that may               ·2· · · · A.· ·Yes, this not that.
·3· ·be used in a facility.· This provision, there's not                ·3· · · · Q.· ·It never was designed to be a production
·4· ·and licensing of -- that you must have a license to                ·4· ·facility, was it?
·5· ·possess the steam generator.· What you have to have a              ·5· · · · A.· ·Not that I'm aware of.
·6· ·license for is to carry out activities at the site for             ·6· · · · Q.· ·And there is no nuclear reactor at
·7· ·which you are licensed.                                            ·7· ·Bellefonte capable of conducting nuclear fission, is
·8· · · · Q.· ·All right.· So, are you saying that there's              ·8· ·there?
·9· ·no component part at Bellefonte that is a utilization              ·9· · · · A.· ·There is nothing currently capable.· There
10· ·facility?                                                          10· ·is -- in fact I think it was in the context of the --
11· · · · A.· ·I'm not sure.· I'm not sure exactly what the             11· ·the definition, something that is designed -- designed
12· ·-- those component parts, but the fact that they --                12· ·or ultimately designed to be finished to do so.
13· ·for example, a steam generator, although we understand 13· · · · Q.· ·So is it your opinion that once the
14· ·may be solely depleted, is there.· That does not have              14· ·Bellefonte plant was designed back in early '70s, it
15· ·a particular significance to me.                                   15· ·at that point became a utilization facility?
16· · · · Q.· ·All right.· So Section 2 has no significance             16· · · · A.· ·Once construction permit was issued, the
17· ·to you?· Section 1, that's the pertinent definition                17· ·construction permit is for a utilization facility, and
18· ·here.· Is that right?                                              18· ·it is for the construction of the utilization facility
19· · · · A.· ·Yes, I believe so.                                       19· ·at the site.
20· · · · Q.· ·Now, if you would look at the regulatory                 20· · · · · · ·That can go on, there can be changes to it
21· ·definition, which is Exhibit 203.                                  21· ·over the years but basically the NRC considers that,


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com             YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 46 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        177–180
                                                     Page 177                                                                Page 179
·1· ·under historic practice as cited in the Court, and my    ·1· ·opined it's a utilization facility.
·2· ·experience has the utilization facility subject to the      ·2· · · · · · ·THE WITNESS:· Well, the one designed, the
·3· ·NRC's control.· I concede that it is not one that is        ·3· ·design which is going to be somebody referenced by
·4· ·capable, at that time, of the being put into                ·4· ·various applicants who seek a construction permit,
·5· ·operation.                                                  ·5· ·that is designed as a utilization facility.
·6· · · · Q.· ·Well, let me go back to my question because       ·6· ·BY MR. O'REAR:
·7· ·I don't think you answered it.                              ·7· · · · Q.· ·The design plans do not make it a
·8· · · · · · ·When -- when the plant was originally             ·8· ·utilization facility, do they?
·9· ·designed, was it at that point a utilization facility?      ·9· · · · A.· ·At a particular site?· Once -- once you are
10· · · · A.· ·I'm not sure I understand the question.           10· ·underneath the NRC's authority and have initiated the
11· · · · Q.· ·Was the ground and the grass at the site a        11· ·construction -- initiated the construction or taken
12· ·utilization facility when the design was prepared?          12· ·actions under the NRC's authority, it is considered --
13· · · · A.· ·The ground and the grass are not -- not the       13· ·it is considered a utilization facility, albeit it's
14· ·facility.· They're the place where the facility would       14· ·got to progress.
15· ·be located.· The design is something that has to be         15· · · · · · ·So, that's partly -- part of that is design,
16· ·approved to go forward; and with fraction of the            16· ·part of it that, you know, building administrative
17· ·facility, that is considered a utilization facility         17· ·buildings, part of that's building security things and
18· ·that's under construction at the site.· The design may      18· ·then part of it's building the reactor facility
19· ·change over the years.                                      19· ·itself.· So I think that's what is considered.
20· · · · · · ·There may be additional requirements the NRC 20· · · · · · ·And I think that -- again, that's the
21· ·imposes, there may be design changes that the               21· ·longstanding practice of the staff and that's as

                                                  Page 178                                                                   Page 180
·1· ·applicant wishes to consider and those are there.· But ·1· ·reflected in Mr. Case's letter.
·2· ·it doesn't -- from my standpoint for a site that is to      ·2· · · · Q.· ·Did the design plans in and of themselves
·3· ·do something other than be terminated and go away,          ·3· ·create a utilization facility?
·4· ·does not make it less of a utilization facility for         ·4· · · · · · ·MR. LEMBKE:· Object, it's asked and
·5· ·purposes of regulatory control.                             ·5· ·answered.· He just answered that question.
·6· · · · Q.· ·Well, we're asking -- I'm asking you a            ·6· · · · · · ·MR. O'REAR:· I don't think he did answer it.
·7· ·different question.                                         ·7· · · · · · ·MR. LEMBKE:· He just told you once it's
·8· · · · · · ·Was the ground and grass at Bellefonte a          ·8· ·under the authority and they start to construction,
·9· ·utilization facility as soon as the design was              ·9· ·it's a utilization facility.
10· ·prepared for the facility?                                  10· · · · · · ·MR. O'REAR:· I'm not asking that question.
11· · · · A.· ·Are you assuming it owns the license or this      11· ·BY MR. O'REAR:
12· ·is prior to its licensing?                                  12· · · · Q.· ·Before construction, when it was designed,
13· · · · Q.· ·When it was designed.· I'm referring to your      13· ·is it a utilization facility?
14· ·use of the word "design," the definition.                   14· · · · A.· ·It's designed for a utilization facility.
15· · · · · · ·MR. LEMBKE:· I'm going to object to the           15· · · · Q.· ·Is it a utilization facility?· I'm not
16· ·form.· Are you meaning utilization facility within the      16· ·asking you if it's designed for one.
17· ·meaning of the definition of utilization facility?          17· · · · · · ·I'm asking you:· Is it a utilization
18· ·And which definition?                                       18· ·facility?
19· · · · · · ·MR. O'REAR:· I'm -- well, whatever                19· · · · · · ·MR. LEMBKE:· Hold on.
20· ·definition he wants to use.· He was presented with two 20· ·BY MR. O'REAR:
21· ·here; statutory and regulatory.· He's the one that          21· · · · Q.· ·Is it a utilization facility?


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com               YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 47 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        181–184
                                                         Page 181                                                               Page 183
·1· · · · · · ·MR. LEMBKE:· Hold on, Mr. Burns.                     ·1· · · · A.· ·But this is before they actually started
·2· · · · · · ·Mr. O'Rear, you are not going to yell at our         ·2· ·pouring concrete or things like that?
·3· ·witness.                                                       ·3· · · · Q.· ·Yes.
·4· · · · · · ·MR. O'REAR:· Okay.· Well, I --                       ·4· · · · A.· ·I think -- that's an interesting question.
·5· · · · · · ·MR. LEMBKE:· I think we need to take a               ·5· ·I'm not sure, quite, if I faced that.
·6· ·five-minute break.· We're going to take a five-minute          ·6· · · · · · ·I go back to -- I think certainly after
·7· ·break.                                                         ·7· ·construction begins and you're starting to proceed
·8· · · · · · ·(Whereupon, a recess ensued.)                        ·8· ·toward creation of the facility itself, you're
·9· · · · · · ·MR. O'REAR:· Back on the record.                     ·9· ·certainly a utilization facility subject to NRC
10· ·BY MR. O'REAR:                                                 10· ·control on the site.
11· · · · Q.· ·Mr. Burns, let me see if I can simplify              11· · · · · · ·Prior to that time, prior to basically
12· ·these questions for you and refer to specific points           12· ·disturbing the green field or however you want to
13· ·in time.                                                       13· ·characterize it, I think it's unclear.
14· · · · A.· ·Okay.                                                14· · · · · · ·And part of why I'm saying that is, for
15· · · · Q.· ·Do you understand that the design for                15· ·example, there are certain activities that can
16· ·Bellefonte was originally prepared sometime in the             16· ·proceed.· For example, before a construction permit
17· ·early '1970s?                                                  17· ·under a limited work authorization, that in themselves
18· · · · A.· ·Yes, I do understand that because that's             18· ·do not involve in effect safety related construction
19· ·inherent in terms of the determinations that were made 19· ·or actually matters that would be, you know, advancing
20· ·in the construction permit's review and determination.         20· ·the facility itself.
21· · · · Q.· ·And I want you to focus on that point in             21· · · · · · ·You know, for example, building an

                                                         Page 182                                                        Page 184
·1· ·time which is prior to the issuance of any                     ·1· ·administrative building on the site or a parking lot
·2· ·construction permit or prior to the beginning of any ·2· ·or something.
·3· ·construction.· Okay?                                           ·3· · · · Q.· ·Well, I am referring to any construction.
·4· · · · A.· ·Okay.                                                ·4· ·So is it your testimony that it is not a utilization
·5· · · · Q.· ·Was Bellefonte a utilization facility at             ·5· ·facility at the time the construction permits are
·6· ·that time?                                                     ·6· ·issued and the site is not under construction?
·7· · · · A.· ·Before the construction permit?                      ·7· · · · A.· ·I'm saying that -- I'm saying that's an
·8· · · · Q.· ·Yes.                                                 ·8· ·interesting question.· I'm not sure I have had or I'm
·9· · · · A.· ·No.· There was no approval of the site to            ·9· ·aware of an experience where that kind of dichotomy is
10· ·host a utilization facility prior to the issuance of           10· ·drawn because basically when the construction permit
11· ·construction permits in 1974.                                  11· ·is issued, it's issued for the construction of a
12· · · · Q.· ·Now, I want you to focus on the time that            12· ·utilization facility.· And that -- from then on out,
13· ·the construction permits were issued in 1974.                  13· ·you are until you turn the permit or you turn on the
14· · · · A.· ·Okay.                                                14· ·reactor, you are subject to NRC's preliminary control
15· · · · Q.· ·And before construction began.· Okay?                15· ·and I think that's significant.
16· · · · A.· ·Okay.                                                16· · · · Q.· ·I'm not asking you about preliminary
17· · · · Q.· ·Was Bellefonte a utilization facility at             17· ·control.· I'm asking about whether it is a utilization
18· ·that time?                                                     18· ·facility.
19· · · · A.· ·And this is they held the construction               19· · · · · · ·So you're saying -- really, are you saying
20· ·permit?                                                        20· ·you can't answer that question or are you saying it's
21· · · · Q.· ·Yes.                                                 21· ·not a utilization facility at that point?


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com                 YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 48 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        185–188
                                                         Page 185                                                                Page 187
·1· · · · A.· ·Again, at what point?· I want to be careful.       ·1· ·BY MR. O'REAR:
·2· · · · Q.· ·At the point that the construction permit                ·2· · · · Q.· ·Do you have an opinion on when or how much
·3· ·had been issued but no construction had begun.                     ·3· ·construction it takes for a plant site to become a
·4· · · · A.· ·I think it would be speculative to say that              ·4· ·utilization facility?
·5· ·at that point it's not a utilization facility.· And                ·5· · · · A.· ·No, I don't have a particular percentage
·6· ·I'm not sure it matters because, again, you're subject             ·6· ·that I would say qualifies it or disqualifies it.
·7· ·to the NRC's control.· You can't do anything about the             ·7· · · · · · ·Again, you have to look at this holistically
·8· ·site without the NRC's permission at that point.                   ·8· ·from the standpoint of historic application of NRC and
·9· · · · Q.· ·I don't understand your answer that it is                ·9· ·its predecessor the AEC, regulatory framework for
10· ·speculative to say it is not a utilization facility.               10· ·licensing for utilization facilities, nuclear power
11· · · · A.· ·Well, it's because the construction permit               11· ·reactors.· And that basically had, you know, some of
12· ·is for construction of a utilization facility.· And                12· ·the things we've cited here.· That historically has
13· ·yes, you know, I would concede at some point somebody 13· ·said, we're treating it as a utilization facility
14· ·actually starts digging a hole, pouring foundation,                14· ·under construction.
15· ·you know, putting in piles to support a building,                  15· · · · Q.· ·Okay.· In your opinion, is there a certain
16· ·bringing equipment on the site.· And clearly under                 16· ·point in a continuum of construction when the plant
17· ·that circumstance, those circumstances that's                      17· ·moves from not being a utilization facility to being a
18· ·proceeding, that's a utilization facility.                         18· ·utilization facility?
19· · · · Q.· ·All right.· Let me -- well, then let me ask              19· · · · A.· ·Characterized that way, no.
20· ·you this.· At what point of the construction process               20· · · · · · ·What I would say is there is a significant
21· ·does it become a utilization facility?                             21· ·point and that is when that facility is constructed to

                                                             Page 186                                                            Page 188
·1· · · · · · ·MR. LEMBKE:· I object, that mischaracterizes ·1· ·the point where basically you're triggering the second
·2· ·his testimony.                                                     ·2· ·level or the second phase of regulation, which is a
·3· · · · · · ·MR. O'REAR:· I don't think it does.                      ·3· ·potential to operate the facility.· And that's the
·4· · · · · · ·MR. LEMBKE:· He never said that that's --                ·4· ·distinction in terms of phasing of a utilization
·5· · · · · · ·MR. O'REAR:· All right.· Then answer the                 ·5· ·facility.
·6· ·question, then.                                                    ·6· · · · Q.· ·Well, isn't the point triggered by the
·7· ·BY MR. O'REAR:                                                     ·7· ·definition and that is either that statutory
·8· · · · Q.· ·Is it a utilization facility before                      ·8· ·definition that it must be capable of making use of
·9· ·construction is begun?                                             ·9· ·special nuclear material or the regulatory definition,
10· · · · A.· ·Before construction is begun.· You know, I               10· ·it must be capable of conducting a nuclear reaction.
11· ·think potentially -- potentially no.· But, again, I'm              11· ·Aren't those the trigger points?
12· ·not sure that it matters.                                          12· · · · A.· ·No, they are not the triggering points, and
13· · · · Q.· ·But it might matter, so that's why I'm                   13· ·that is not the -- for practice.
14· ·asking.                                                            14· · · · · · ·Again, I refer back to the Marble Hill
15· · · · A.· ·Not in this case.                                        15· ·decision and refer back to Mr. Case's letter to Dr.
16· · · · Q.· ·I think so.                                              16· ·Asperger.
17· · · · · · ·MR. LEMBKE:· Move to strike, Counsel.                    17· · · · Q.· ·Well, how are the --
18· · · · · · ·MR. O'REAR:· Well, I move to strike his                  18· · · · · · ·MR. LEMBKE:· Wait a minute.· You're talking
19· ·answer as argumentative.                                           19· ·over the witness.· You're not letting him finish the
20· · · · · · ·MR. LEMBKE:· You're moving to strike the                 20· ·answer.
21· ·question?                                                          21· · · · · · ·MR. O'REAR:· I didn't know he wasn't


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com                YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 49 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        189–192
                                                            Page 189                                                      Page 191
·1· ·finished.· I thought he finished.                                 ·1· ·over the witness but I didn't hear the witness
·2· · · · · · ·THE WITNESS:· No.· And those examples and               ·2· ·speaking.· I thought he was finished with his answers.
·3· ·longstanding precedent are how the Agency has treated ·3· · · · · · ·MR. LEMBKE:· May he finish now?
·4· ·and focused on it.                                                ·4· · · · · · ·MR. O'REAR:· Sure.
·5· · · · · · ·And again, you have to view this                        ·5· · · · · · ·MR. LEMBKE:· If you remember.
·6· ·holistically.· You cannot do hair splitting between a             ·6· · · · · · ·THE WITNESS:· I'm not sure I remember what
·7· ·utilization facility and the construction permit.                 ·7· ·else I was going to have at this point.
·8· ·It's viewed holistically as one thing.· That's the                ·8· ·BY MR. O'REAR:
·9· ·regulatory control, and as long as there's someone                ·9· · · · Q.· ·I'm not asking you about construction permit
10· ·who's interested in pursuing it, the NRC has authority            10· ·jurisdiction or preliminary jurisdiction.· I'm asking
11· ·over it and it doesn't give up that authority lightly             11· ·you about the definition of a utilization facility.
12· ·-- without its permission.                                        12· · · · · · ·And so my question was this.· When the
13· ·BY MR. O'REAR:                                                    13· ·initial concrete pad is poured at the plant site, is
14· · · · Q.· ·I'm not asking you about the authority and              14· ·the plant site a utilization facility at that point in
15· ·plenary jurisdiction.· I'm not asking you about that.             15· ·time?
16· · · · · · ·I'm asking you about at what point does this            16· · · · A.· ·It is considered so for purposes of the
17· ·plant site meet the definition either under the                   17· ·construction permit.
18· ·statute or under the regulation of a utilization                  18· · · · Q.· ·It is considered a utilization facility as
19· ·facility?                                                         19· ·defined by statute and regulation at that time.· Is
20· · · · A.· ·Under construction it is considered a                   20· ·that what you're saying?
21· ·utilization facility.· When it is ready for operation,            21· · · · A.· ·Defined by regulation and by historic

                                                            Page 190                                                         Page 192
·1· ·it is a utilization facility that is subject to then              ·1· ·practice.· And that is who controls, who acts, who has
·2· ·the operating license requirements of the Agency.                 ·2· ·the authority to act.· That's the -- of the regulatory
·3· · · · Q.· ·When it is under -- when it is under                    ·3· ·framework.
·4· ·construction and the initial construction at the site             ·4· · · · Q.· ·And so the historical framework you're
·5· ·is the pouring of a concrete pad, is the plant site a             ·5· ·referring to is primarily the Asperger letter?
·6· ·utilization facility at that point in time?                       ·6· · · · A.· ·And the Marble Hill decision as well, I
·7· · · · A.· ·It can't be used as one at that point but it            ·7· ·think references in there.· I think it references the
·8· ·is considered for purposes of NRC's governance of the ·8· ·Commission -- decision.
·9· ·construction permit.· It's proceeding --                          ·9· · · · · · ·But again, what those look at is how the
10· · · · Q.· ·You're not understanding the question.                  10· ·Agency looks at those who have a stake or presume to
11· · · · · · ·MR. LEMBKE:· No.· Hold on a second, Mr.                 11· ·have a stake in a facility, and that may be under
12· ·O'Rear.                                                           12· ·construction.
13· · · · · · ·MR. O'REAR:· Don't yell.                                13· · · · Q.· ·All right.· Well, let me say this one time,
14· · · · · · ·MR. LEMBKE:· In the last five minutes you've            14· ·and I want to make sure we're not missing each other.
15· ·spoken over the witness while he's still answering the            15· ·I want to make sure that I ask the right question and
16· ·question, that's improper.                                        16· ·you answer that question and you're not answering some
17· · · · · · ·MR. O'REAR:· All right.· Mr. Lembke, there              17· ·other question.
18· ·may be some disruption in the video, but what I'm                 18· · · · · · ·When the construction began and they have
19· ·hearing is the witness has stopped.                               19· ·poured on the concrete pad on the site, is that site
20· · · · · · ·I did not hear him continuing to talk on                20· ·at that point in time a utilization facility?
21· ·either question I raised.· So I apologize if I talked             21· · · · · · ·MR. LEMBKE:· Object, asked and answered.



                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com           YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 50 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        193–196
                                                          Page 193                                                      Page 195
·1· · · · · · ·You can answer it again, Mr. Burns.                   ·1· ·termination or until the end of the -- and subsequent
·2· · · · · · ·THE WITNESS:· Yes, laid out in my expert              ·2· ·decommission of the facility if construction is
·3· ·report and I emphasize that relates to the regulatory           ·3· ·completed and operation is authorized."· Do you see
·4· ·framework that is imposed through the construction              ·4· ·that?
·5· ·permit, and that's how they're considered.                      ·5· · · · A.· ·Yes, I do.
·6· · · · · · ·And that's -- as I say, you know, based on            ·6· · · · Q.· ·What do you mean by plenary control?
·7· ·my experience and based on, you know, the Marble Hill ·7· · · · A.· ·That means that the NRC has absolutely --
·8· ·decision, the Asperger decision, I think that's                 ·8· ·absolute control over the activities on the site.
·9· ·correct.                                                        ·9· · · · Q.· ·Okay.
10· ·BY MR. O'REAR:                                                  10· · · · · · ·Does the NRC have plenary control over
11· · · · Q.· ·The Asperger decision in the letter from an           11· ·Nuclear Development as an applicant for transfer of
12· ·acting director cannot change the statutory definition          12· ·the construction permit?
13· ·or the regulatory definition, can it?                           13· · · · A.· ·I'm not sure I understand the question.
14· · · · A.· ·No.· The Asperger -- no, the decision is              14· · · · Q.· ·I don't know how I can state it any more
15· ·that's not the authority of the director of a nuclear           15· ·directly.
16· ·act or regulation.· But it is consistent with the               16· · · · A.· ·Please repeat the question.
17· ·Agency's application and interpretation.                        17· · · · Q.· ·Does the NRC have man plenary control over
18· · · · Q.· ·The administrative determinations in the              18· ·the Nuclear Development as an applicant for transfer
19· ·Marble Hill and the Seabrook cases cannot change the 19· ·of the construction permit?
20· ·statutory definition and the regulatory definition of           20· · · · A.· ·Well, to the extent that Nuclear Development
21· ·a utilization facility, can it?                                 21· ·is interested in interacting with the NRC to obtain

                                                          Page 194                                                     Page 196
·1· · · · A.· ·Well, they can't change it.· They can't               ·1· ·such transfer, yes, it has that engagement to do so.
·2· ·change the words of the statute.· They can apply, in            ·2· ·Yes.
·3· ·fact interpret -- interpret those conditions and they           ·3· · · · Q.· ·Okay.· And in fact there's a rule that
·4· ·can in, terms of how they will be applied in the                ·4· ·provides that the NRC has jurisdiction over applicants
·5· ·regulatory context.                                             ·5· ·for licenses, correct?
·6· · · · Q.· ·Let's move on.· Let's move to Paragraph 21            ·6· · · · A.· ·I'm not sure which rule you're referring to
·7· ·of your report.· Okay?                                          ·7· ·there.
·8· · · · A.· ·Okay.                                                 ·8· · · · Q.· ·Well, look in your materials there and look
·9· · · · Q.· ·And I'd like to direct your attention to the          ·9· ·for 10 CFR 50.5.
10· ·sentence that begins in the middle of Paragraph 21              10· · · · A.· ·50.5.· Okay.· Hold on.· Okay.
11· ·starting with the word "effectively."· Do you see               11· · · · Q.· ·Are you familiar with this CFR section?
12· ·that?                                                           12· · · · A.· ·Yes, I am.
13· · · · A.· ·Yes.                                                  13· · · · Q.· ·Does this section provide that any licensee
14· · · · Q.· ·And I'll just read it.· It says,                      14· ·or an applicant for a license may not -- and then it
15· ·"Effectively the regulatory framework under Section             15· ·states in two provisions what they may not do and the
16· ·101, 103 and 185 of the Atomic Energy Act and the NRC 16· ·sanctions that may be imposed by -- by the NRC?
17· ·implementing regulations means that once an                     17· · · · A.· ·Yes.
18· ·authorization is issued to construct a utilization              18· · · · Q.· ·Okay.· And so for purposes of our case and
19· ·facility on a site, the entity holding the permit and           19· ·the Nuclear Development application for a license,
20· ·the site are subject to the plenary control of the NRC          20· ·under at least A2 of this code of federal regulation,
21· ·until the permit is canceled due to project                     21· ·that Nuclear Development is subject to NRC


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com           YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 51 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        197–200
                                                    Page 197                                                  Page 199
·1· ·jurisdiction and NRC sanction if it were to submit      ·1· ·applicant may not engage in deliberate misconduct
·2· ·information regarding the application that it knows to    ·2· ·which causes or would have caused if not detected a
·3· ·be incomplete or inaccurate in some respect material      ·3· ·licensee or applicant to be in violation of any rule,
·4· ·to the NRC, right?                                        ·4· ·regulation or order?
·5· · · · A.· ·That's correct.· That's the full statement.     ·5· · · · A.· ·Right.
·6· · · · Q.· ·Okay.· And if Nuclear Development were to       ·6· · · · Q.· ·Or any term, condition or limitation of any
·7· ·represent in its application that it would not begin      ·7· ·license issued by the Commission.
·8· ·construction on the site or conduct any licensed          ·8· · · · · · ·So the NRC is subject to -- excuse me, the
·9· ·activities on site until the construction permits have    ·9· ·Nuclear Development is subject to NRC's imposition of
10· ·been transferred and violated that representation, the    10· ·the construction permit requirements while over
11· ·NRC has jurisdiction over that and can enforce the        11· ·Nuclear Development, while it is an applicant and
12· ·representation, correct?                                  12· ·before the construction permits are issued.· Is that
13· · · · · · ·MR. LEMBKE:· Object to the form, vagueness      13· ·correct?
14· ·as to enforce the representation.                         14· · · · · · ·MR. LEMBKE:· Objection, vague.
15· · · · · · ·MR. O'REAR:· Okay.                              15· · · · · · ·MR. O'REAR:· I don't think it's vague.
16· ·BY MR. O'REAR:                                            16· ·BY MR. O'REAR:
17· · · · Q.· ·Could sanction or issue a cease and desist      17· · · · Q.· ·You can answer.
18· ·order to the Nuclear Development, correct?                18· · · · A.· ·Well, I've got to -- you've got to
19· · · · A.· ·Okay.· I'm going to have to answer that two     19· ·understand the context again.· From the standpoint --
20· ·ways because you asked me a question about the false 20· ·and I'll say it -- explain it all.
21· ·statement provision in 50.5.                              21· · · · · · ·One, as an applicant, Nuclear Development is

                                                         Page 198                                                  Page 200
·1· · · · · · ·And yes, if it represented something, there        ·1· ·subject to sanctions under the statute for making
·2· ·might be a question.· Again, depending on the timing      ·2· ·false statements.· That I understand.
·3· ·of when the statement was made and when the unlawful      ·3· · · · · · ·And secondly, what I was trying to say is if
·4· ·conduct was conducted, there may be a question whether ·4· ·Nuclear Development does not have authority to do
·5· ·a false statement was made.                               ·5· ·certain things that require NRC authority, it is
·6· · · · · · ·But, second, and that would not be under        ·6· ·subject to sanction, even apart from this rule.· But
·7· ·this provision, that would be under other provisions.     ·7· ·this rule is intended to sort of consolidate that.· So
·8· ·For example, basically a violation of Section 185 with    ·8· ·that's what my answer was trying to address.
·9· ·respect to the necessity of a construction permit, the    ·9· · · · · · ·MR. LEMBKE:· Did you mark that exhibit or
10· ·NRC could take enforcement action for undertaking         10· ·not?
11· ·activities which are not -- which it has not              11· · · · · · ·MR. O'REAR:· It should be Exhibit 205.
12· ·authorized.                                               12· · · · · · ·(Burns Exhibit No. 205 was marked for
13· · · · · · ·And there, it would be taking such action       13· ·identification.)
14· ·against Nuclear Development as a non-licensee.            14· · · · · · ·MR. O'REAR:· So for the record, the exhibit
15· ·Because at that point, assuming it went forward and       15· ·which is 10 CFR 50.5 is marked as Exhibit 205.
16· ·did construction, didn't do what it said it was going     16· ·BY MR. O'REAR:
17· ·to do, it has no license authority and would then be      17· · · · Q.· ·Directing your attention to Paragraph 23 of
18· ·sanctioned -- it could be sanctioned as undertaking an    18· ·your report.
19· ·activity without proper NRC authorization.                19· · · · A.· ·Okay.
20· · · · Q.· ·Well, it -- in subparagraph one of Section      20· · · · Q.· ·It begins discussing the construction
21· ·A, this code section, it says that a licensee or an       21· ·permit, and then at the bottom of the Page 6 it says,


                                                                                               800.211.DEPO (3376)
                                                                                               EsquireSolutions.com           YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 52 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        201–204
                                                          Page 201                                                        Page 203
·1· ·"TVA's preliminary safety analysis report, PSAR,                ·1· · · · · · ·MR. LEMBKE:· Well, that -- I object to the
·2· ·Section 2.12 describes the particular -- in particular          ·2· ·form because that misstates the permit.
·3· ·that the exclusions area will be owned by the United ·3· · · · · · ·It would help if you introduced the permit
·4· ·States and in custody of TVA."· Do you see that?                ·4· ·because the permit says as a condition, it talks about
·5· · · · A.· ·Yes, I do.                                            ·5· ·the application in Section 3 and it talks about the
·6· · · · Q.· ·Now, the PSAR is not part of the                      ·6· ·applicant's site in Section 2.
·7· ·construction permit, is it?                                     ·7· ·BY MR. O'REAR:
·8· · · · A.· ·It's not -- it's not specifically within it.          ·8· · · · Q.· ·Mr. Burns, is the PSAR in compliance
·9· ·It is relevant to the construction permit as part of            ·9· ·therewith a condition of compliance with the
10· ·the application.· And eventually to go into operation 10· ·construction permit?
11· ·you have to update it to the "final safety analysis."           11· · · · · · ·MR. LEMBKE:· Same objection.
12· · · · Q.· ·The PSAR -- I'm sorry.                                12· · · · · · ·THE WITNESS:· I guess my answer would be
13· · · · A.· ·No, I'm done.                                         13· ·this is that while I don't -- while I don't see a
14· · · · Q.· ·I didn't -- if you were talking when I spoke          14· ·specific reference to the PSAR itself, it does refer
15· ·I didn't hear your word.· I could see your mouth                15· ·to the application, part of which is the PSR -- PSAR.
16· ·moving, that's all.                                             16· ·And what I would consider it is part of what we call
17· · · · · · ·The PSAR is not mentioned in the                      17· ·the licensing basis for the facility.
18· ·construction permit, is it?                                     18· · · · · · ·And the licensing basis is something that
19· · · · A.· ·I don't specifically recall.                          19· ·basically the applicant when it receives the permit
20· · · · Q.· ·Well, the PSAR is not a condition of the              20· ·has to follow.· For example, I don't think that TVA --
21· ·construction permit, is it?                                     21· ·I forget what the facility is, I think a BWR, one of

                                                          Page 202                                                            Page 204
·1· · · · A.· ·Again, I have to look but I don't                     ·1· ·the series of a boiling water reactor.· But if it
·2· ·specifically recall how it's referenced, if it's                ·2· ·decided to change it to a, you know, a Westinghouse
·3· ·referenced in the permits themselves.                           ·3· ·pressurized reactor, it would go need that permission.
·4· · · · · · ·It is significant because it is background            ·4· ·And part of that it is I think because, again, your
·5· ·and forms the basis for the NRC's determination                 ·5· ·expectation and the governance is carrying out
·6· ·whether or not to grant a permit or not.                        ·6· ·activities as specified in the permit.
·7· · · · Q.· ·But you can't -- you're not opining                   ·7· · · · · · ·So the PSAR has relevance whether or not it
·8· ·here today that the PSAR is a condition of the                  ·8· ·says -- and the PSARs aren't written for the most part
·9· ·construction permit, are you?                                   ·9· ·that every statement in it is a license condition
10· · · · · · ·MR. LEMBKE:· I object to the form.· You mean 10· ·requirement.· It describes what's going to go on at
11· ·every -- every provision in it or a particular --               11· ·the site, for example.
12· · · · · · ·MR. O'REAR:· The construction permits as we 12· · · · Q.· ·I'll refer to Paragraph 24 of your report,
13· ·all know have conditions listed.· And the PSAR is not 13· ·please.
14· ·referenced or mentioned as part of the conditions of            14· · · · A.· ·Yes.
15· ·the permit.                                                     15· · · · Q.· ·At the end that you say, "Within its
16· · · · · · ·MR. LEMBKE:· Well, I object to the form of            16· ·statutory authority the NRC's choice of sanction is
17· ·that because the permits reference the application.             17· ·quintessentially a matter of the Agency's sound
18· ·And he just testified the PSAR is part of the                   18· ·discretion."· Do you see that?
19· ·application.                                                    19· · · · A.· ·Yes, I do.
20· · · · · · ·MR. O'REAR:· It is not a condition of the             20· · · · Q.· ·And whether or not to issue sanctions was a
21· ·permit, that's my question.                                     21· ·matter of discretion before the acting director who


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com                 YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 53 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        205–208
                                                      Page 205                                                        Page 207
·1· ·wrote the Asperger letter, correct?                         ·1· ·that organization.· He had responsibility in that
·2· · · · A.· ·I'm sorry.· Repeat the question.· I'm not         ·2· ·office for licensing.· And so a question of compliance
·3· ·sure I understood it.                                       ·3· ·on that type of matter would have come to him and he
·4· · · · Q.· ·Whether or not to issue sanctions, is it          ·4· ·had the discretion to do that.
·5· ·within the discretion of the acting director who            ·5· · · · · · ·Today as I say, there have been some changes
·6· ·issued the Asperger letter which we've been referring       ·6· ·in terms of how and where the enforcement authority
·7· ·to?· Is that correct?                                       ·7· ·would be carried out.· So I can't say necessarily that
·8· · · · A.· ·That's correct.· That was within his              ·8· ·it would have been -- that it would be the current
·9· ·authority.                                                  ·9· ·director of the nuclear reactor regulation to do so.
10· · · · Q.· ·Okay.· And he found a technical violation         10· · · · Q.· ·Well, regardless of the title of the
11· ·but did not impose sanctions?                               11· ·official, is your statement in Paragraph 24 that the
12· · · · A.· ·Well, he issued a notice of violation which       12· ·NRC's choice of sanctions is quintessentially a matter
13· ·is a sanction.                                              13· ·of the Agency's sound discretion a true statement
14· · · · Q.· ·Okay.· But he didn't apply any remedial           14· ·today?
15· ·sanction, did he?                                           15· · · · A.· ·Yes.
16· · · · A.· ·Well, they had -- I wouldn't say he didn't        16· · · · Q.· ·Is it your opinion that if TVA had completed
17· ·apply remedial sanctions.· I think because the              17· ·the closing of this transaction and transferred the
18· ·applicants had to join in, the two missing                  18· ·site to Nuclear Development by deed, that that in and
19· ·applicants -- I think the two missing applicants had        19· ·of itself would have violated the construction permit
20· ·to do that and I think he saw that as being on the          20· ·even where the maintenance and security and records
21· ·road to being accomplished.· And that was part of the 21· ·management requirements were being maintained?

                                                   Page 206                                                            Page 208
·1· ·reason that he just issued the notice of violation.    ·1· · · · A.· ·Yes.
·2· · · · · · ·He did not impose civil penalty authority or      ·2· · · · · · ·MR. LEMBKE:· Object to the form as to
·3· ·impose civil penalty on it.· He issued a notice of          ·3· ·vagueness.· Maintained by whom?
·4· ·violation which is within the realm or the panoply of       ·4· · · · · · ·MR. O'REAR:· By either party.· That they
·5· ·sanctions that the Agency can impose.                       ·5· ·were -- that there was compliance by either party
·6· · · · Q.· ·And he had that discretion at that time.· Is      ·6· ·regarding maintenance, security and records
·7· ·that correct?                                               ·7· ·management.
·8· · · · A.· ·Yes.· He had the discretion because he was        ·8· ·BY MR. O'REAR:
·9· ·assigned the responsibility to respond to that              ·9· · · · Q.· ·My question is:· Under that set of
10· ·petition for action, which is what he did in that           10· ·circumstances, would the transfer itself by deed from
11· ·letter.                                                     11· ·TVA to Nuclear Development violate the construction
12· · · · Q.· ·And an acting director of reactor                 12· ·permit?
13· ·regulation, I'm not sure I have the title right --          13· · · · A.· ·Yes, I believe it would.· I think that my
14· ·today has the same discretion, correct?                     14· ·report speaks to that.
15· · · · A.· ·Well, the assignment of responsibility may        15· · · · Q.· ·And what harm would there be?· What harm
16· ·be differently -- we had some discussion of that this       16· ·would there be to the public or to the workers or to
17· ·morning in terms of sanctions.· But basically a senior 17· ·the environment if that were to occur?
18· ·official, and Mr. Case was a senior official, he was        18· · · · · · ·MR. LEMBKE:· Well, I object.· That's a
19· ·acting in that position and still the permanent             19· ·compound question and calls for speculation.
20· ·director who, Harold Denton was assigned to that            20· ·BY MR. O'REAR:
21· ·position.· So -- but he was basically at the top of         21· · · · Q.· ·What harm would there be to the public?


                                                                                                 800.211.DEPO (3376)
                                                                                                 EsquireSolutions.com             YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 54 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        209–212
                                                         Page 209                                                             Page 211
·1· · · · · · ·MR. LEMBKE:· Objection, calls for                    ·1· ·is there to the public?
·2· ·speculation.                                                   ·2· · · · · · ·MR. LEMBKE:· Objection, calls for
·3· ·BY MR. O'REAR:                                                 ·3· ·speculation.
·4· · · · Q.· ·What harm would there be to the public if            ·4· ·BY MR. O'REAR:
·5· ·all the requirements for the construction permit were          ·5· · · · Q.· ·Can you answer?
·6· ·being adhered to and TVA deeded the site to Nuclear            ·6· · · · A.· ·Well, you'll have to repeat the question.
·7· ·Development?                                                   ·7· ·What harm to the public?
·8· · · · · · ·MR. LEMBKE:· Well, I object to the form.             ·8· · · · Q.· ·The question is:· If the conditions of the
·9· ·Calls for speculation and if adhered to by TVA or by           ·9· ·construction permit are being maintained and adhered
10· ·Nuclear Development?                                           10· ·to, what harm is there to the public to transfer the
11· · · · · · ·MR. O'REAR:· One or both -- both parties.            11· ·site from TVA to Nuclear Development?
12· · · · · · ·THE WITNESS:· I think as I've explained in           12· · · · · · ·MR. LEMBKE:· Objection to the form, calls
13· ·my report, the harm is that basically it undermines            13· ·for speculation and is unclear as to who is
14· ·the regulatory authority of the NRC in terms of the            14· ·maintaining the permit.
15· ·longstanding and typical contract for how that is --           15· · · · · · ·MR. O'REAR:· I said either party or both.
16· ·that is managed under the construction permit.                 16· ·But that the conditions of the permit are being
17· · · · · · ·As I indicated, my belief is the                     17· ·satisfied and followed.
18· ·construction permit speaks to ownership by the United 18· · · · · · ·THE WITNESS:· Well, I return to my prior
19· ·States of the site itself.· That has -- is nothing --          19· ·answer.
20· ·Mr. Repka's described it as a historical point of fact         20· · · · · · ·Again, it undermines basically the NRC's
21· ·but it has something more than that.· Because it's             21· ·jurisdiction.· It's not clear to me, you know, in

                                                   Page 210                                                       Page 212
·1· ·part related to some of the reviews of the Agency with ·1· ·terms of what the NRC's ability to get on the site,
·2· ·respect to control of the site and those types of              ·2· ·who's taking care of it, if Nuclear Development as
·3· ·things for purposes of part 100.                               ·3· ·basically a non-licensee, if it's taking care of the
·4· · · · · · ·It also -- this is where I speak to the              ·4· ·maintenance documentation, preservation requirements.
·5· ·bifurcation of control.· So you've got a licensee in           ·5· ·It's not clear what basis there is for that or sort of
·6· ·terms of TVA as a construction permit holder who no            ·6· ·oversight.
·7· ·longer actually has title to the land or has legal             ·7· · · · · · ·So again, what I emphasize, it creates a
·8· ·authority to go onto to land.· And then you have               ·8· ·bifurcated situation.· And that is really inconsistent
·9· ·Nuclear Development who is not a licensee of the NRC, ·9· ·with longstanding NRC practice.
10· ·who makes a promise that it won't do anything on a             10· ·BY MR. O'REAR:
11· ·site that it otherwise governed by the NRC.                    11· · · · Q.· ·I don't think you ever answered what harm
12· · · · · · ·And so, from my standpoint that sort of              12· ·there is to the public.
13· ·blows away the normal construction that we have of             13· · · · A.· ·I said the harm to the public is undermining
14· ·regulatory jurisdiction in a stepwise regulatory               14· ·the NRC's jurisdictional authority and regulatory
15· ·process that we have in a situation.· That's my                15· ·imprint on the site.· That's the harm to the public.
16· ·problem.                                                       16· · · · Q.· ·That's the type of harm?
17· · · · Q.· ·Okay.· But that didn't answer my question.           17· · · · A.· ·It is a vague idea and concept, and I look
18· · · · · · ·What harm is that to the public?                     18· ·at that in terms of public policy.· And that's the
19· · · · A.· ·The harm to the public is undermining the            19· ·harm, from my standpoint, from a public policy
20· ·NRC's regulatory authority.                                    20· ·standpoint.
21· · · · Q.· ·What -- what risk of harm in terms of safety         21· · · · Q.· ·So you're not talking about harm to the



                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com                 YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 55 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        213–216
                                                   Page 213                                                         Page 215
·1· ·public in the sense of physical harm or exposure to    ·1· ·this, you do that, we'll all sort of make it good and
·2· ·radioactivity or any kind of threat to the security                ·2· ·we promise not to do anything.
·3· ·and safety of members of the public.· You're referring             ·3· · · · · · ·Well, you do that, you're supposed to have a
·4· ·to some sort of amorphous of harm to the public that               ·4· ·license.
·5· ·undermines confidence in the NRC, or something like                ·5· · · · Q.· ·You seem to make light of this promise, that
·6· ·that?                                                              ·6· ·it was a representation in an application that they
·7· · · · · · ·MR. LEMBKE:· Same objection.                             ·7· ·would not conduct any licensing activities until the
·8· · · · · · ·THE WITNESS:· It undermines the authority.               ·8· ·permits were issued, right?
·9· ·And it's not a question so much of confidence in the               ·9· · · · A.· ·That's my understanding.
10· ·NRC, it's the authority of the NRC.                                10· · · · Q.· ·And you seem to characterize this with
11· · · · · · ·And what I don't know given the bifurcated               11· ·quotation marks as some sort of unenforceable promise.
12· ·process or circumstances created, what is the                      12· ·Is that what you're doing?
13· ·occurrence that I -- what is the assurance that the                13· · · · A.· ·Well, I'm saying is it's not clear to me
14· ·NRC has with respect to the maintenance and fidelity               14· ·exactly what that promise is.· But it also -- what
15· ·of those requirements up through it?                               15· ·it's saying is that if you're otherwise supposed to
16· · · · · · ·So yes, is there -- because, again, we don't             16· ·have the permit, you ought to have the permit.· That's
17· ·have an operating reactor and it -- we don't have a                17· ·what I'm saying.
18· ·circumstance where you have the risk -- immediate risk 18· · · · Q.· ·All right.
19· ·of potential unsafe operation or a radioactive                     19· · · · A.· ·And that is well described in the expert
20· ·release, but you still need the control from the NRC               20· ·report.· The NRC has not typically relied on this sort
21· ·at the outset over these activities.                               21· ·of hair splitting of jurisdiction, assertion of

                                                             Page 214                                                             Page 216
·1· ·BY MR. O'REAR:                                                     ·1· ·jurisdictional authority.
·2· · · · Q.· ·Well, what makes you think the NRC would                 ·2· · · · · · ·Oh, this one is an applicant, and so it can
·3· ·lose control if the site were transferred?· It still               ·3· ·do a certain amount of things and we'll take care of
·4· ·has control over TVA as the licensee and it still has              ·4· ·it that way.
·5· ·control over Nuclear Development as the applicant.· So             ·5· · · · · · ·Oh, this one is still the licensee
·6· ·what loss of control would there be by the NRC?                    ·6· ·responsible, so we'll hold them responsible.
·7· · · · · · ·MR. LEMBKE:· I object to the form, lack of               ·7· · · · · · ·It's just historically, that isn't
·8· ·foundation for that question.                                      ·8· ·happening.· It's not something I would advise the
·9· · · · · · ·You can answer.                                          ·9· ·Commission to do.
10· · · · · · ·THE WITNESS:· I think the NRC -- again, it's             10· · · · Q.· ·Well, I move to strike that.
11· ·a question of what the ongoing interaction between                 11· · · · · · ·You're not there now.· Have you communicated
12· ·Nuclear Development and TVA.· But it's also -- the NRC 12· ·these ideas to the NRC?
13· ·now, it can walk on that site anytime it wants.                    13· · · · A.· ·No, I have not spoken to anyone at the NRC.
14· · · · · · ·It's not clear to me that that's the case                14· · · · Q.· ·And when you keep referring to this promise,
15· ·under the circumstances -- the circumstances we're                 15· ·aren't you overlooking the very section that gives the
16· ·describing here.· And the fact of the matter is it                 16· ·NRC jurisdiction over Nuclear Development as an
17· ·relies on the NRC having to potentially take action                17· ·applicant under 10 CFR 50.2?
18· ·that it would not otherwise need to take in order to               18· · · · A.· ·No, I don't think I'm overlooking that.
19· ·order to exert that regulatory control.                            19· ·Because that provision goes towards -- the provision I
20· · · · · · ·And the fact of the matter it's tied to it.              20· ·think you're referring to, again -- let's pull it out.
21· ·Ir -- we have not experienced sort of, oh, you do                  21· · · · · · ·MR. LEMBKE:· Caine, I think you meant to say


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com             YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 56 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        217–220
                                                           Page 217                                                           Page 219
·1· ·50.5 didn't you?                                                 ·1· · · · · · ·So that's why in this circumstance -- again,
·2· · · · · · ·MR. O'REAR:· I did.· 50.5.                             ·2· ·with Nuclear Development not having the permit, you
·3· · · · · · ·THE WITNESS:· The provision in 50.5?                   ·3· ·know, having the site, it creates as I say this
·4· · · · · · ·Okay.· I've reread it.                                 ·4· ·bifurcated situation which is not historically what
·5· · · · · · ·So again, what this recites is -- we're                ·5· ·the NRC likes to do.
·6· ·going to -- from the NRC's perspective, you either as            ·6· · · · · · ·MR. O'REAR:· Let's take a five-minute break,
·7· ·an applicant, you need to conform, you need to be                ·7· ·now.· Is that okay with everybody?
·8· ·honest in your application.· You can't misrepresent              ·8· · · · · · ·MR. LEMBKE:· Yes.
·9· ·things.                                                          ·9· · · · · · ·(Whereupon, a recess ensued.)
10· · · · · · ·You as a licensee have to con- -- you have             10· · · · · · ·MR. O'REAR:· Back on the record.
11· ·to be honest and you have to conform to the activity             11· ·BY MR. O'REAR:
12· ·of your license.· And if they're deliberate, there's             12· · · · Q.· ·Mr. Burns, do you agree that the
13· ·deliberate misconduct, you're subject to sanctions for 13· ·construction permit issued to TVA gives TVA the right
14· ·that.                                                            14· ·to construct on the site identified in the permit?
15· · · · · · ·And it also says in effect if you're                   15· · · · A.· ·Yes, I agree.
16· ·unlicensed but should be, which is like the situation            16· · · · Q.· ·Do you agree that the construction permits
17· ·here, we can come and take action.                               17· ·themselves do not confer ownership of the site to TVA?
18· · · · · · ·What I'm saying is my view is, yeah, NRC has           18· · · · A.· ·Well, I think the permit describes ownership
19· ·its authority but it doesn't structure its regulatory            19· ·as in the United States.· The particular provision on
20· ·programs.· So, we'll do a little bit of this and a               20· ·it.
21· ·little bit of that, and we'll try to figure it out.              21· · · · Q.· ·Well --

                                                      Page 218                                                                Page 220
·1· ·It has traditionally looked at the construction permit    ·1· · · · A.· ·I don't know.
·2· ·as something you have to have before you do anything.            ·2· · · · Q.· ·-- the permit does not confer ownership,
·3· · · · Q.· ·Okay.· If TVA were to transfer the plant               ·3· ·does it?
·4· ·site to Nuclear Development now, do you really have              ·4· · · · A.· ·Well, I guess no.· The permit does not
·5· ·any question that the NRC would not have access to the ·5· ·confer ownership in the sense it's not a conveyance
·6· ·site?                                                            ·6· ·of -- it's not a property -- real property
·7· · · · A.· ·I don't know.· Again, I mean, you know, I              ·7· ·transaction.
·8· ·presume it's in Nuclear Development's interest but               ·8· · · · Q.· ·Has the NRC ever issued construction permit
·9· ·there -- what I would normally call, you know, the               ·9· ·to licensees who were not owners of the site where the
10· ·footprint is not necessarily there as yet.                       10· ·construction was to occur?
11· · · · Q.· ·So are you referring to some theoretical               11· · · · A.· ·I am not aware of any.· The only caveat I
12· ·defiance by Nuclear Development of NRC's right to                12· ·would add here is that consistent with, for example,
13· ·access the site as being the problem here and the                13· ·the Marble Hill decision and ongoing practice, you
14· ·basis for your opinion?                                          14· ·know, co-licensees who must be on the license but who
15· · · · A.· ·Well, that informs my opinion when I say               15· ·may not be the ones who are actually conducting the
16· ·some theoretical basis.· We don't regulate on the                16· ·construction or opening the operation, that may be the
17· ·basis of everybody doing what they're supposed to be             17· ·case with them.
18· ·doing.                                                           18· · · · Q.· ·Okay.
19· · · · · · ·Sometimes what have to think of as                     19· · · · A.· ·I haven't looked at a particular permit in
20· ·regulators, what's the consequence of not following              20· ·some time.
21· ·the guidelines?                                                  21· · · · Q.· ·So the NRC has issued construction permits



                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com              YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 57 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        221–224
                                                Page 221                                                            Page 223
·1· ·to persons who would be performing the construction, ·1· ·BY MR. O'REAR:
·2· ·who are not owners of the site where the construction    ·2· · · · Q.· ·I think you're moving away from the mic of
·3· ·is still occurring, correct?                             ·3· ·something.· I don't know if anybody else is
·4· · · · A.· ·I don't think that's what I said.              ·4· ·experiencing that.· Okay.
·5· · · · Q.· ·I thought that's what you said.                ·5· · · · · · ·Are you saying that there are no instances
·6· · · · A.· ·No, what I said is that the permits have       ·6· ·where the NRC has granted an operating license to an
·7· ·been issued to the owners, co-owner and one, for         ·7· ·entity that is not the owner of a nuclear plant being
·8· ·example, who is particularly authorized or has that      ·8· ·operated?
·9· ·property.· But what I said was -- the additional         ·9· · · · · · ·MR. LEMBKE:· Objection, asked and answered.
10· ·comment I made was you may have co-owners who            10· · · · · · ·THE WITNESS:· And my answer is, I am not
11· ·eventually are interested in taking the benefit of the   11· ·aware of any offhand.
12· ·electricity production and then consistent with Marble   12· ·BY MR. O'REAR:
13· ·Hill and such other decisions, they must be              13· · · · Q.· ·Let's look at the Marble Hill case for a
14· ·co-licensees on the permit but they may not be ones      14· ·minute.
15· ·who have ownership of the license itself.                15· · · · A.· ·Okay.
16· · · · Q.· ·Are you aware of any situation where           16· · · · Q.· ·It's Exhibit 125.· Should be in your stack
17· ·construction permits have been issued and the owners 17· ·there.
18· ·of the property were not co-licensees?                   18· · · · A.· ·Yes, I've got it.· I've got it.
19· · · · A.· ·Not particularly, no.· I'm not aware of        19· · · · Q.· ·Just to be clear for anyone who looks at
20· ·anything in particular.                                  20· ·this or a Court who looks at it, the opinion is issued
21· · · · Q.· ·Does the NRC routinely issue operating         21· ·by The Atomic Safety and Licensing Appeal Board,

                                                  Page 222                                                          Page 224
·1· ·licenses to parties who are not owners of the nuclear ·1· ·correct?
·2· ·plant?                                                   ·2· · · · A.· ·That's correct.
·3· · · · A.· ·No, the license is issued to the owner.        ·3· · · · Q.· ·And that would be three administrative law
·4· ·There may be authorization for someone to contract to ·4· ·judges who are within the NRC, correct?
·5· ·conduct the actual operation.                            ·5· · · · A.· ·That's correct.· The appeal board existed
·6· · · · · · ·An example I would give -- an example I        ·6· ·from about 1969 to 1991 as an intermediate appellate
·7· ·would give, I believe for example, the Cooper --         ·7· ·level in the NRC's adjudicatory system or
·8· ·Plant, Exelon Corporation has basically managed          ·8· ·administrative hearing system.· So they would hear
·9· ·operation -- the operations as a contractor to -- in     ·9· ·appeals.· They did not hear original -- like the trial
10· ·Nebraska, a public co-op or whatever it is.              10· ·level, which was the licensing board which we
11· · · · Q.· ·Does Exelon -- does Exelon hold the            11· ·discussed earlier.
12· ·operating license for that plant?                        12· · · · · · ·So they would decide appeals and then there
13· · · · A.· ·I don't believe it holds an operating          13· ·was in effect like for lack of a better term a
14· ·license.· I believe what it does is it holds -- it is    14· ·certiorari type review by the Commission at its
15· ·licensed, it is authorized to conduct those operations   15· ·discretion of the appeal board.
16· ·on behalf of the owner.                                  16· · · · Q.· ·And so the appeal board, it's between the
17· · · · Q.· ·Okay.                                          17· ·trial level and the Commission level, correct?
18· · · · A.· ·You're breaking up on me.                      18· · · · A.· ·Correct.
19· · · · · · ·MR. O'REAR:· Can the court reporter            19· · · · Q.· ·Okay.· And so a decision of the appeal board
20· ·understand the witness?                                  20· ·would not be considered a decision of the Commission
21· · · · · · ·THE REPORTER:· Yes, I understood him.          21· ·or the commissioners of the NRC, correct?



                                                                                                800.211.DEPO (3376)
                                                                                                EsquireSolutions.com           YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 58 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        225–228
                                                            Page 225                                                          Page 227
·1· · · · A.· ·Well, it is not a decision of the                       ·1· · · · Q.· ·And just to clarify it, the Seabrook case
·2· ·commissioners but it was considered precedent within ·2· ·was a decision by what body?
·3· ·the Agency.                                                       ·3· · · · A.· ·As I recall it was a decision by the
·4· · · · Q.· ·Okay.· And again, this is all within the                ·4· ·Commission itself.
·5· ·administrative process, not -- not a court of law,                ·5· · · · Q.· ·But it was an administrative appeal.· It's
·6· ·correct?                                                          ·6· ·not a court case.· Is that correct?
·7· · · · A.· ·That's correct.· This is part of the NRC's              ·7· · · · A.· ·No, it's an final decision of the -- of the
·8· ·administrative hearing processes.                                 ·8· ·Commission in an adjudication.· I don't recall whether
·9· · · · Q.· ·Do you agree that the sole question in this             ·9· ·that particular case at that point in time was
10· ·case is whether co-owners of a site must be                       10· ·appealed to the court of appeals.
11· ·co-licensees under a construction permit when it was 11· · · · Q.· ·Well, you certainly would have cited that if
12· ·issued?                                                           12· ·it were, wouldn't you, in your research?· You would
13· · · · A.· ·Well, that was a major issue.· I don't                  13· ·have cited the court of appeals decision if it went to
14· ·recall without going back and reading the decision                14· ·the court of appeals, would you not?
15· ·again whether it's some other issue that -- that was              15· · · · A.· ·Yes, I would have.
16· ·decided.                                                          16· · · · Q.· ·Okay.· You didn't cite a court of appeals
17· · · · · · ·There were more issues I remember in Marble             17· ·decision in Seabrook, did you?
18· ·Hill involving the boundary dispute between the                   18· · · · A.· ·As I recall I did not.
19· ·Commonwealth of Kentucky and the State of Indiana                 19· · · · Q.· ·And in that case the appeal panel held that
20· ·which wound up going -- it was one of those original              20· ·the financial qualifications of the future owner of a
21· ·jurisdictions in the cases in the Supreme Court.                  21· ·site would be reviewed by the NRC in connection with

                                                            Page 226                                                            Page 228
·1· · · · · · ·It may be that that -- what -- but I don't              ·1· ·the future approval of a license, correct?
·2· ·recall without going back and reading it.                         ·2· · · · A.· ·The amendment I would make to your statement
·3· · · · Q.· ·The Marble Hill case did not involve a                  ·3· ·and then I would generally agree with it is that was a
·4· ·transfer of ownership situation, did it?                          ·4· ·decision of the Commission, not of the appeal panel.
·5· · · · A.· ·Well, it did not -- in terms of, only in the            ·5· · · · Q.· ·Okay.· Pardon me.
·6· ·sense that it didn't -- we'll say the circumstance                ·6· · · · A.· ·There may have been an appeal from the lower
·7· ·where you have an existing licensee and it's being                ·7· ·-- a lower tribune.
·8· ·transferred to another licensee.· It is in my view                ·8· · · · Q.· ·Okay.· And aren't the financial
·9· ·related to transfers from the standpoint, do you need             ·9· ·qualifications of Nuclear Development being reviewed
10· ·to be on the construction permit as a co-owner,                   10· ·by the NRC prior to the issuance of any construction
11· ·co-licensee?· So at some point there's a                          11· ·permit to Nuclear Development?
12· ·transaction -- you know, a transaction.                           12· · · · A.· ·They would have to be -- yes, they would
13· · · · Q.· ·Marble Hill did not involve a question of               13· ·have to be reviewed prior to authorization for
14· ·whether a site can be transferred before a                        14· ·transfer.
15· ·construction permit is issued to transferee, did it?              15· · · · Q.· ·So there's nothing about Seabrook that's
16· · · · A.· ·The specific scenario, no.· But I believe it            16· ·inconsistent with what's going on here, is there?
17· ·is germane to that question.                                      17· · · · A.· ·Well, in Seabrook -- what happened in Sea
18· · · · Q.· ·Now, you mentioned in your testimony the                18· ·Brook you had the interveners or those against
19· ·Seabrook case.· That was referenced in the Marble Hill 19· ·Seabrook who, as I recall it, were making an appeal
20· ·case?                                                             20· ·and said some stated -- that there was some stated
21· · · · A.· ·Yes, I believe it was.                                  21· ·possibility that certain other, I think small co-ops



                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com               YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 59 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        229–232
                                                     Page 229                                                                 Page 231
·1· ·or small utilities would join in on the Seabrook plant   ·1· · · · A.· ·Yes.
·2· ·and they wanted action by the Commission at that point ·2· · · · Q.· ·Now, he's a private party, obviously.· Who
·3· ·in time.· At that point in time they finally raise              ·3· ·was Asperger?
·4· ·their appeal, and that's what the Commission rejected.          ·4· · · · A.· ·He is -- I recall him from reading some
·5· ·It said, we'll deal with that when the time comes.              ·5· ·other decisions of the Agency related to that time.
·6· · · · · · ·And the assurance that the Commission was             ·6· ·Basically he was a guy who was against the nuclear
·7· ·giving, I think, to the interveners who appealed was,           ·7· ·power plant and lived up I forget -- he was in
·8· ·you have to have the NRC's approval to be on that               ·8· ·Midland, Michigan by where the plant was being built.
·9· ·construction permit and to be a part of that project.           ·9· ·But that's what it was.
10· · · · · · ·And that's what they're saying and that's             10· · · · · · ·So, under the NEC's rules which were adopted
11· ·what it was cited for in Marble Hill and that's why I           11· ·I believe in 1974 by the Atomic Energy Commission, the
12· ·referenced -- I referenced it and probably referenced           12· ·Agency provided a -- in 10 CFR 2.206 it provided for
13· ·it in the context of Marble Hill.                               13· ·any person to file a petition with the Agency asking
14· · · · Q.· ·Let me direct your attention to Exhibit 124,          14· ·for enforcement action.· So that's what this was.
15· ·which is the Asperger letter and --                             15· · · · · · ·So Dr. Asperger, I think the only connection
16· · · · · · ·MR. LEMBKE:· Hold on.· Let me find it.                16· ·with the, I think Detroit -- the Detroit Edison plant
17· ·BY MR. O'REAR:                                                  17· ·in question here was he didn't like them.· So he was
18· · · · Q.· ·You got it there?                                     18· ·asking for enforcement action against Detroit Edison
19· · · · A.· ·Yes, I do.                                            19· ·and others.
20· · · · Q.· ·You're familiar with it, right?                       20· · · · Q.· ·The Detroit Edison plant site involved here
21· · · · A.· ·Yes, I am.                                            21· ·was the Enrico Fermi plant?

                                                          Page 230                                                            Page 232
·1· · · · Q.· ·And you cited it in your report, correct?             ·1· · · · A.· ·Got it.
·2· · · · A.· ·That is correct.                                      ·2· · · · Q.· ·And if there's been reference in other
·3· · · · Q.· ·The date, it seems to be a little obscured            ·3· ·correspondence or other documents in this case to the
·4· ·in the exhibit.· Do you know the date of the letter? ·4· ·Fermi letter or the Fermi decision, is that a
·5· · · · A.· ·Yes, I think I determined -- and I think I            ·5· ·reference to this letter as far as you know?
·6· ·listed it in my report, and I think it's something              ·6· · · · · · ·MR. LEMBKE:· I'm going to object to the
·7· ·like March 6, 1978.· I forget exactly, it's at the              ·7· ·form.· How could he possibly have the foundation to
·8· ·back of my report, the exhibits to the report.                  ·8· ·answer that?
·9· · · · · · ·March 3rd, 1968.                                      ·9· · · · · · ·MR. O'REAR:· Okay.· Well --
10· · · · Q.· ·And this is when you referred to Mr. Case 10· ·BY MR. O'REAR:
11· ·earlier, this is the person who signed the letter,              11· · · · Q.· ·Are you aware of any other authority that's
12· ·last page of the exhibit, Ed G. Case?                           12· ·been relied on by TVA or by you called Fermi that's
13· · · · A.· ·Correct.                                              13· ·something other than this letter?
14· · · · Q.· ·Acting director Office of Nuclear Reactor             14· · · · A.· ·I don't see any that are listed in my
15· ·Regulation?                                                     15· ·exhibit.
16· · · · A.· ·Correct.                                              16· · · · · · ·As I say -- I said a couple minutes ago, I
17· · · · Q.· ·And the letter's addressed to a Dr. Robert 17· ·believed I looked at a couple of decisions related to
18· ·Dr. Asperger, correct?                                          18· ·the Fermi -- to Fermi.· There were some, I think,
19· · · · A.· ·Correct.                                              19· ·district court actions, there were probably some other
20· · · · Q.· ·Hence, that's why you're calling it the               20· ·NRC things but they were -- they didn't really go to
21· ·Asperger letter, right?                                         21· ·the issues that are described in Mr. Case's letter to


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com                 YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 60 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        233–236
                                                           Page 233                                                          Page 235
·1· ·Dr. Asperger.                                                    ·1· ·utilization facility under construction is a right to
·2· · · · Q.· ·Okay.· Let me direct you attention, then, to           ·2· ·own a utilization facility if completed."· Did I read
·3· ·Page 4 of this exhibit, and the footnote on Page 4.              ·3· ·that correctly?
·4· · · · A.· ·Yes, I got it.                                         ·4· · · · A.· ·I believe so.
·5· · · · Q.· ·And before I ask this question, though.                ·5· · · · Q.· ·So he three times refers to a utilization
·6· · · · · · ·So Dr. Asperger was just a member of the               ·6· ·facility under construction, correct?
·7· ·public who complained about something regarding this             ·7· · · · A.· ·He refers to a utilization facility under
·8· ·plant, correct?                                                  ·8· ·construction.
·9· · · · A.· ·Yes.                                                   ·9· · · · Q.· ·So his premise and the starting point for
10· · · · Q.· ·He was not a licensee or an owner or                   10· ·what he's addressing and for what he's responding to
11· ·involved in any transaction related to the plant, was            11· ·assumes this is a utilization facility, and that it is
12· ·he?                                                              12· ·under construction because he said it three times
13· · · · A.· ·No.· He was, as they say, a third party                13· ·there, right?
14· ·raising a complaint about Detroit Edison.                        14· · · · A.· ·Yes.
15· · · · Q.· ·Okay.· And Mr. Case -- Mr. Case in this                15· · · · Q.· ·Okay.· And so what he's saying in this
16· ·footnote -- do you have it before you?                           16· ·footnote is that if a facility is far enough along in
17· · · · A.· ·Yes, I do.                                             17· ·its construction to be considered a utilization
18· · · · Q.· ·I'm going to read the first sentence.· It              18· ·facility, then we will consider it a utilization
19· ·says, "We disagree with the argument that Section 101 19· ·facility, even though it is not complete.· Isn't that
20· ·of the Act has not been violated because interest in a           20· ·exactly what he's saying?
21· ·utilization facility under construction has been                 21· · · · · · ·MR. LEMBKE:· Object to the form, lack of

                                                   Page 234                                                   Page 236
·1· ·acquired rather than an interest in a completed        ·1· ·foundation.· That is not exactly what he's saying.
·2· ·utilization facility."                                           ·2· ·BY MR. O'REAR:
·3· · · · · · ·Okay.· The argument, then, he's referring to           ·3· · · · Q.· ·Isn't that -- I mean, you've relied on this
·4· ·is an argument of a utilization facility under                   ·4· ·letter.· I'm asking you about the letter.· Isn't that
·5· ·construction as opposed to a completed utilization               ·5· ·what the letter says?
·6· ·facility, right?                                                 ·6· · · · · · ·MR. LEMBKE:· No.· You're engaging in wishful
·7· · · · A.· ·Say that again, please.                                ·7· ·thinking as to what the letter says.
·8· · · · Q.· ·The point that Mr. Case is responding to is            ·8· · · · · · ·MR. O'REAR:· That's not an objection, Matt.
·9· ·just what is stated there in the first sentence, "We             ·9· · · · · · ·MR. LEMBKE:· Object, lack of foundation.
10· ·disagree with the argument that Section 101 of the Act 10· · · · · · ·I'm responding to your comment.
11· ·has not before we violated because an interest in a              11· · · · · · ·MR. O'REAR:· Okay.· Well --
12· ·utilization facility under construction has been                 12· ·BY MR. O'REAR:
13· ·acquired rather than an interest in a completed                  13· · · · Q.· ·Isn't that what Mr. Case is saying in this
14· ·utilization facility."· Right, that was the issue he             14· ·letter?
15· ·was addressing in this footnote?                                 15· · · · A.· ·I don't believe so.· Because, again, I look
16· · · · A.· ·That -- well, partly.                                  16· ·at the last sentence, sentence or two in the footnote
17· · · · Q.· ·And then he says in the last part of the               17· ·and it says one under construction is a utilization
18· ·footnote, "Moreover it has been the longstanding                 18· ·facility.· And that's how we have traditionally
19· ·practice of the Commission to consider a utilization             19· ·considered it.
20· ·facility under construction to be a utilization                  20· · · · Q.· ·He says a utilization facility under
21· ·facility.· Therefore in our view, a right to own a               21· ·construction, is a right to own a utilization facility


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com              YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 61 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        237–240
                                                          Page 237                                                         Page 239
·1· ·if complete.                                                    ·1· ·utilization facility under construction, doesn't it.
·2· · · · · · ·So what he's saying there is if it's a                ·2· · · · A.· ·I'm not sure I understand the difference
·3· ·utilization facility that is not complete but has               ·3· ·between our -- the semantic difference between what
·4· ·reached the point in construction to be a utilization           ·4· ·you're saying and what I'm saying.
·5· ·facility, then it is still a utilization facility.              ·5· · · · Q.· ·I'm saying that the decision means that if a
·6· ·Isn't that exactly what he's saying?                            ·6· ·plant is far enough along in construction to be
·7· · · · · · ·MR. LEMBKE:· Now, I object again to lack of           ·7· ·determined a utilization facility, we still deem a
·8· ·foundation, "that's exactly what he's saying."                  ·8· ·utilization facility even though it is not fully
·9· ·BY MR. O'REAR:                                                  ·9· ·complete.· Isn't that what is said by this footnote?
10· · · · Q.· ·Isn't that a reasonable and accurate                  10· · · · A.· ·Yes.· He's saying one under construction is
11· ·interpretation of this letter?                                  11· ·a utilization facility.
12· · · · A.· ·Again, the interpretation that it has to be           12· · · · Q.· ·You keep saying one.· I don't see the
13· ·capable of operation?                                           13· ·word "one" there.· I see the words "utilization
14· · · · Q.· ·The interpretation -- I'm not interpreting.           14· ·facility under construction."· I'm sorry.
15· ·I'm just saying what he says there.· He says, "It is a 15· · · · A.· ·-- speak to the level or the extent of
16· ·utilization facility under construction."· He does not          16· ·completion of the facility.
17· ·say it is a site or that a site that has not reached            17· · · · Q.· ·Are you saying that this letter stands for
18· ·the point of being a utilization facility is                    18· ·the proposition that at any degree of construction
19· ·considered a utilization facility.                              19· ·such as the example I posed earlier in the deposition,
20· · · · · · ·MR. LEMBKE:· I move to strike that.· That's           20· ·of laying the concrete pad in the initial pact of
21· ·a statement, not a question.                                    21· ·construction creates the utilization facility, and

                                                    Page 238                                                   Page 240
·1· · · · · · ·MR. O'REAR:· Well, that was a question.       ·1· ·that's what Mr. Case meant by this footnote?
·2· · · · · · ·MR. LEMBKE:· I don't know what the question           ·2· · · · A.· ·I think what Mr. Case meant is if you're
·3· ·is.                                                             ·3· ·going to be part of the ownership, you got to be
·4· ·BY MR. O'REAR:                                                  ·4· ·licensed.· That's what he's saying.
·5· · · · Q.· ·Doesn't it say that?                                  ·5· · · · Q.· ·Okay.· Well, he doesn't say that, does he?
·6· · · · · · ·MR. LEMBKE:· Same objection, lack of                  ·6· · · · A.· ·Well, I think he does.· He finds in effect
·7· ·foundation, misstates the evidence.                             ·7· ·that the applicant -- you know, the co-applicants who
·8· · · · · · ·THE WITNESS:· Well, I think I disagree                ·8· ·are not on the license yet, that's the basis for him
·9· ·because, again, I read the last -- his penultimate              ·9· ·fining for noncompliance.
10· ·sentence and one under construction is considered to 10· · · · Q.· ·Okay.· Well, Nuclear Development is on the
11· ·be a utilization facility.                                      11· ·application, correct?
12· ·BY MR. O'REAR:                                                  12· · · · A.· ·Well, they have applied for a transfer of a
13· · · · Q.· ·Where does it say one under construction?             13· ·construction permit, that's correct.
14· ·Where does it say that?                                         14· · · · Q.· ·To your knowledge, are there any co-parties
15· · · · A.· ·A utilization -- it says, in the first                15· ·with Nuclear Development that are not on the
16· ·sentence of the second sentence.· "A utilization                16· ·application that will be involved in the construction
17· ·facility under construction to be a utilization                 17· ·of the site?
18· ·facility."                                                      18· · · · A.· ·You'll have to repeat the question.
19· ·BY MR. O'REAR:                                                  19· · · · Q.· ·In our case are you aware of any parties
20· · · · Q.· ·That's exactly what I read.                           20· ·other than Nuclear Development that would need to be
21· · · · · · ·You said one under construction.· It says a           21· ·on the application because they would need to be



                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com             YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 62 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        241–244
                                                         Page 241                                                                Page 243
·1· ·licensed in addition to Nuclear Development to                 ·1· · · · A.· ·I'd have to find it.· Yes.· Yes, I see it
·2· ·construct on the site?                                         ·2· ·now.
·3· · · · A.· ·I'm not aware.· Nuclear Development would            ·3· · · · Q.· ·And it says there, the third line from the
·4· ·meet, and based on my review of some of the                    ·4· ·bottom on the first page, "Only the NRC staff
·5· ·application and some of the back and forth with the            ·5· ·responded to this motion in its April 9, 1984
·6· ·NRC staff on it, there are, you know, certain                  ·6· ·response.· Staff points out that Section 11CC of the
·7· ·contractors and things like that, when I say I use the         ·7· ·Atomic Energy Act defines a utilization facility as,
·8· ·word "approve" lightly or broadly, that they would             ·8· ·'One which is capable of making use of special nuclear
·9· ·need to be approved in the sense that the NRC would            ·9· ·material.'"· Correct?
10· ·need to accept the -- going forward, the processes             10· · · · A.· ·Yes, it says that.
11· ·were -- the structure for things like quality                  11· · · · Q.· ·And that expresses, then, the NRC staff's
12· ·assurance program and all that, which I know would be          12· ·view of the definition of utilization facility,
13· ·by contract.                                                   13· ·correct?
14· · · · Q.· ·But our case, as you understand it, does not         14· · · · · · ·MR. LEMBKE:· Objection, lack of foundation.
15· ·involve an issue of co-owners or co-licensees, does            15· ·BY MR. O'REAR:
16· ·it?                                                            16· · · · Q.· ·Well, when you speak of all this wholistic
17· · · · A.· ·Well, no.· The transfer is from TVA to               17· ·precedent within the NRC based on interpretations by
18· ·Nuclear Development as a new authorized permit holder. 18· ·staff, this case shows that staff interpreted and used
19· · · · Q.· ·If you would now look at the Zimmer decision         19· ·the statutory definition being one capable of making
20· ·which should be in your stack.· It's Exhibit 132.              20· ·use of special nuclear material.· Is that correct?
21· · · · A.· ·Yeah.                                                21· · · · · · ·MR. LEMBKE:· Same objection.

                                                         Page 242                                                                Page 244
·1· · · · · · ·(Burns Exhibit No. 132 was marked for                ·1· · · · · · ·THE WITNESS:· Well, I agree according to the
·2· ·identification.)                                               ·2· ·licensing board that they referenced the definitional
·3· ·BY MR. O'REAR:                                                 ·3· ·section within the Atomic Energy Act.· And the reason
·4· · · · Q.· ·All right.                                           ·4· ·for that that in this case you have the Zimmer plant
·5· · · · A.· ·I have it.                                           ·5· ·which is extraordinarily far along; it has fuel on the
·6· · · · Q.· ·Pardon me just give a minute, please.                ·6· ·site and the board's decision says it was in the
·7· · · · · · ·Do you agree that this Zimmer decision               ·7· ·condition that it basically needed to be undone.· And
·8· ·stands for the proposition that a plant that was once          ·8· ·it goes again, to this -- this is not a conflict with
·9· ·a utilization facility can be converted to something           ·9· ·Marble Hill, this not a conflict with the Asperger
10· ·that is not a utilization facility by disabling it so          10· ·letter.· This basically is a reflection of the
11· ·that it cannot make use of special nuclear material?           11· ·circumstances before the Agency at that time.
12· · · · A.· ·I would agree that the decision deals with           12· · · · · · ·Cincinnati Gas and Electric threw in the
13· ·assuring that a utilization facility is no longer              13· ·towel, decided not to proceed with operation of the
14· ·capable or put in a condition such that it would not           14· ·Zimmer plant.· It was extraordinarily far along.· So
15· ·be capable of that use so that the NRC can walk away 15· ·what the NRC needed was assurances that you could walk
16· ·from it.                                                       16· ·away, could walk away from the plant so it would not
17· · · · Q.· ·And in analyzing whether this -- such a              17· ·be capable of sustaining a nuclear reaction and thus,
18· ·applicant plant would be a utilization facility, the           18· ·be inoperable utilization facility.· And I think
19· ·staff, as adopted by this licensing board decision,            19· ·that's what they did in this opinion.· Those were the
20· ·cited the statutory definition under the Atomic Energy         20· ·conditions of basically letting Cincinnati Gas and
21· ·Act of a utilization facility, is that correct?                21· ·Electric turn in its licenses.



                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com                YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 63 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        245–248
                                                       Page 245                                                      Page 247
·1· · · · · · ·I don't even recall here, they may have even     ·1· ·if those steps were taken, this plant would not be a
·2· ·had -- I'm not sure whether they had the operating               ·2· ·utilization facility.· Is that correct?
·3· ·license yet or not or just still the CP.· But they               ·3· · · · A.· ·It accepted that for purposes of terminating
·4· ·obviously had some license to possess radioactive                ·4· ·the NRC licenses subject -- that the plant was subject
·5· ·material in the form of new fuel.                                ·5· ·to.
·6· · · · Q.· ·Well, what you've just said fully supports             ·6· · · · Q.· ·Okay.· And why is that a distinction in this
·7· ·Nuclear Development's position, doesn't it?· I mean,             ·7· ·case?
·8· ·the Bellefonte plant is not capable of operation as a            ·8· · · · A.· ·I don't think it's a distinction.· It's what
·9· ·nuclear reactor.· It's not capable of using special              ·9· ·they did.
10· ·nuclear material, right?                                         10· · · · Q.· ·Why is it a distinction from our case?
11· · · · A.· ·Not in its current condition.· But what I              11· · · · A.· ·If you're talking about a distinction with
12· ·just said does not support the view of Nuclear                   12· ·the Nuclear Development case, there's not intention
13· ·Development because, as I said before, what you have 13· ·here of terminating the plant.· It's basically keeping
14· ·here is this is the end game or the end state and is             14· ·this thing alive until the transfer can occur or a
15· ·deciding to put the facility into that end state.                15· ·transfer's approved and specific authorization, which
16· · · · · · ·If you have a live -- the Zimmer, the                  16· ·as I say I believe needs to be done concurrently, is
17· ·Cincinnati Gas and Electric plant has permits over --            17· ·done.· That's a wholly different circumstance than the
18· ·that are subject to NRC oversight with respect to the            18· ·circumstance in which basically a licensee is
19· ·Zimmer plant, which then did not go into operation.              19· ·intending to withdraw itself from NRC jurisdiction.
20· · · · · · ·Again, what -- it's the permit that matters.           20· · · · Q.· ·Well, isn't is a fact that before one thing
21· · · · Q.· ·Well, sir, we will state and have stated               21· ·can be done at this plant by Nuclear Development, they

                                                           Page 246                                                        Page 248
·1· ·what Nuclear Development's position is.                          ·1· ·first have to obtain a construction permit from NRC
·2· · · · · · ·I'm asking you about the Zimmer case.· The             ·2· ·and then ultimately an operating license from NRC,
·3· ·Zimmer case focused on the operation or operability of           ·3· ·correct?
·4· ·the plant in determining whether it was a utilization            ·4· · · · · · ·MR. LEMBKE:· Object to the vagueness of "one
·5· ·facility, did it not?                                            ·5· ·thing."
·6· · · · A.· ·It focused on the question of operability              ·6· · · · · · ·THE WITNESS:· Well, certainly --
·7· ·for purposes of terminating NRC jurisdiction and                 ·7· ·BY MR. O'REAR:
·8· ·terminating the permit that subjected the Cincinnati             ·8· · · · Q.· ·Isn't is a fact that they cannot conduct any
·9· ·Gas and Electric Company to NRC jurisdiction.                    ·9· ·license activities on this site, even if they were to
10· · · · Q.· ·And this memorandum opinion states on the              10· ·own and possess it, until a construction permit is
11· ·first page, the applicant's representation that all              11· ·issued by the NRC?· And then they cannot operate until
12· ·fuel would be removed in number one.· And number two, 12· ·a second license, an operating license is issued by
13· ·that the nuclear steam supply system would be modified           13· ·the NRC.· Isn't that correct?
14· ·to prevent its operation as a utilization facility,              14· · · · A.· ·Nuclear Development can do nothing with
15· ·and that there was -- there would be severing and                15· ·respect to the Bellefonte plant without prior NRC
16· ·welding caps on the two main feed water lines and four           16· ·authorization, and ultimately it would have to seek an
17· ·main steam lines and removing the control rod drive              17· ·operating license.
18· ·mechanism.                                                       18· · · · · · ·And as my opinion indicated, I believe under
19· · · · · · ·Do you see that?                                       19· ·the circumstances here, the timing of that is
20· · · · A.· ·Yes, I do.                                             20· ·basically concurrent, the transfer of the title to the
21· · · · Q.· ·All right, sir.· And the NRC accepted that             21· ·land is concurrent with without authorization to



                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com         YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 64 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        249–252
                                                              Page 249                                                         Page 251
·1· ·transfer the construction permit.                                   ·1· ·BY MR. O'REAR:
·2· · · · Q.· ·Did you participate in the Zimmer opinion?                ·2· · · · Q.· ·Now, you were personally involved in this, I
·3· · · · A.· ·No, the because at that time I would not                  ·3· ·believe you said earlier in the deposition, correct?
·4· ·have -- I participated in a number of matters,                      ·4· · · · A.· ·I would have some awareness of it and some
·5· ·probably the reason, one of those circumstances that                ·5· ·of the staff from the General Counsel's Office who
·6· ·led to the abandonment of the project, which is again,              ·6· ·advised or were under my supervisor.
·7· ·quality assurance problems.                                         ·7· · · · · · ·I don't recall how -- I don't recall
·8· · · · · · ·But I was not counsel on this -- related to               ·8· ·specifically that, you know, I wrote on the -- or
·9· ·this.                                                               ·9· ·commented specifically.· I was probably briefed on it
10· · · · Q.· ·Were you involved in the work on the                      10· ·by my staff.
11· ·proposed rule for decommissioning plants by the NRC?                11· · · · Q.· ·Well, can you identify this letter as the
12· · · · A.· ·Only in the sense that as a commissioner I                12· ·letter from the NRC which terminated the construction
13· ·voted to instruct the staff to move toward development              13· ·permit at Bellefonte on September 14, 2006?
14· ·of such a rule.                                                     14· · · · A.· ·Hold on.· Hold on.· Sorry.· Yes, it looks
15· · · · Q.· ·And you were in favor of that rule, weren't               15· ·like an acknowledgement of the withdrawal of the
16· ·you?                                                                16· ·permit.
17· · · · A.· ·I was in favor of the Agency creating a                   17· · · · Q.· ·And it was effective September 14, 2006, the
18· ·decommissioning rule, because I thought it would be a               18· ·date of the letter, correct?
19· ·more efficient way of addressing the decommissioning                19· · · · A.· ·Yeah.· It doesn't say a particular effective
20· ·process because the Agency had been issuing extensions 20· ·date.· But I would agree that the date of the letter
21· ·which from a public relations standpoint, aren't                    21· ·can be construed as the effective date.

                                                              Page 250                                                      Page 252
·1· ·always the best thing.                                              ·1· · · · Q.· ·And then if you would look at the next
·2· · · · · · ·And also I think it provided -- more                      ·2· ·exhibit, which should be 131, which is a one-page
·3· ·importantly it provided greater stability to licensees              ·3· ·document dated at the top February 18, 2009.
·4· ·who were entering the decommissioning process.                      ·4· · · · · · ·Burns Exhibit No 131 was marked for
·5· · · · Q.· ·And the Zimmer case is cited favorably as in              ·5· ·identification.)
·6· ·the proposed rule and its rationale's is adopted in                 ·6· · · · · · ·THE WITNESS:· Yeah, I have that.
·7· ·the proposed rule.· Is that correct?                                ·7· ·BY MR. O'REAR:
·8· · · · A.· ·I frankly don't recall.· I haven't looked at              ·8· · · · Q.· ·It's a memo from Mr. Bate?
·9· ·the proposed rule -- I probably haven't looked at the               ·9· · · · A.· ·Right.
10· ·proposed rule since I voted on it before leaving the                10· · · · · · ·MR. LEMBKE:· I got lost.· What document are
11· ·Commission.                                                         11· ·we looking at?
12· · · · Q.· ·All right.· We'll look at it in just a                    12· · · · · · ·MR. O'REAR:· 131.
13· ·minute.· I just wondered if you recalled that.· Let's               13· · · · · · ·MR. LEMBKE:· Thank you.
14· ·move on to Exhibit 130, if we could.                                14· ·BY MR. O'REAR:
15· · · · A.· ·Can you tell me the title of it?                          15· · · · Q.· ·Tell me when you get it.
16· · · · Q.· ·Yes.· Exhibit 130 is a letter dated at the                16· · · · A.· ·I'm all set.
17· ·top September 14, 2006 from Ms. Haney with the NRC to 17· · · · Q.· ·Okay.· Are you familiar with this document?
18· ·Mr. Singer.                                                         18· · · · A.· ·Yeah, I'm familiar will it.
19· · · · A.· ·I got it.                                                 19· · · · Q.· ·In your research -- you did research on the
20· · · · · · ·Burns Exhibit No. 130 was marked for                      20· ·history of these this permits, didn't you?· And you
21· ·identification.)                                                    21· ·found in your research that they were terminated on


                                                                                                           800.211.DEPO (3376)
                                                                                                           EsquireSolutions.com           YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 65 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        253–256
                                                Page 253                                                                          Page 255
·1· ·September 14, 2006, and then reinstated sometime in ·1· ·BY MR. O'REAR:
·2· ·2009, correct?                                                   ·2· · · · Q.· ·Okay.· Mr. Burns, we've looked at two
·3· · · · A.· ·Correct.                                               ·3· ·documents; Exhibit 130 and 131, which indicate that
·4· · · · Q.· ·And then this Exhibit 131 may not be the               ·4· ·from the period of September 2006 through March of
·5· ·actual reinstatement but it -- "The director of the              ·5· ·2009 there was no construction permit in existence at
·6· ·NRR is authorized to issue an order reinstating the              ·6· ·the Bellefonte site, is that correct?
·7· ·construction permit for Bellefonte Units One and two,            ·7· · · · A.· ·That's correct.
·8· ·placing the facility in terminated plant status."· See           ·8· · · · Q.· ·And there was no operating license from the
·9· ·that?                                                            ·9· ·NRC to TVA during that period either, was there?
10· · · · A.· ·I do.                                                  10· · · · A.· ·No, there was no operating license.
11· · · · Q.· ·Do you know the actual date that the                   11· · · · Q.· ·And there never has been an operating
12· ·construction permits were reinstated in terminated               12· ·license issued on this plant, has there?
13· ·plant status?                                                    13· · · · A.· ·No.
14· · · · A.· ·I believe actually, it's referenced in my              14· · · · Q.· ·Okay.· All right.· We had a double negative
15· ·report -- the main report, the initial report. I                 15· ·there.
16· ·think it's Document 39 under this inventory of                   16· · · · · · ·Has there ever been an operating license
17· ·documents which references a Federal Register notice             17· ·issued on this plant?
18· ·dated March 13th, 2009.· And that, you know, given the 18· · · · A.· ·No operating license has been issued for
19· ·timing here, I believe that and we've referenced it,             19· ·this plant.
20· ·that's the date when the director's order was issued.            20· · · · Q.· ·So for two and a half years TVA owned this
21· · · · Q.· ·Okay.· Your audio is moving in and out on              21· ·grant -- the plant site, the real estate where there

                                                           Page 254                                                               Page 256
·1· ·me.· I don't know what the issue is.                             ·1· ·was a partially completed facility there, not fully
·2· · · · A.· ·Okay.· I'm sorry.                                      ·2· ·constructed and TVA had no construction permit and had
·3· · · · · · ·Again, I'll reference it in Document Number            ·3· ·no operating license for two and a half years.· Is
·4· ·39 of my original report, which is a reference to a              ·4· ·that correct?
·5· ·Federal Register notice published on March 13th, 2009. ·5· · · · A.· ·That's correct.
·6· · · · · · ·So it was probably back two days before that           ·6· · · · Q.· ·And so NRC took the position at the time
·7· ·because there's always a issuance of the Federal                 ·7· ·that with respect to Bellefonte and the condition it
·8· ·Register notice -- order was published in the Federal            ·8· ·was in at that time, no license was needed in order to
·9· ·Register and then -- so active publish.· So it was               ·9· ·-- for TVA to own the site, correct?
10· ·early March.                                                     10· · · · A.· ·Correct.· Because the NRC had determined
11· · · · · · ·(The reporter requested clarification.)                11· ·that it could terminate its jurisdiction over the site
12· ·BY MR. O'REAR:                                                   12· ·with TVA basically giving up the permit.
13· · · · Q.· ·Yes, it's hard for me to hear, too, Mr.                13· · · · Q.· ·Is it your opinion that the Bellefonte site
14· ·Burns.· It's just your -- the audio is drifting in and           14· ·was a utilization facility during that two and a half
15· ·out.                                                             15· ·year period?
16· · · · · · ·MR. LEMBKE:· You may want to sit back a                16· · · · A.· ·It was not -- it was not a utilization
17· ·little.· You might be too close.                                 17· ·facility subject to NRC jurisdiction.
18· · · · · · ·MR. O'REAR:· Let's go off the record for a             18· · · · · · ·This is really the situation as in Zimmer,
19· ·second.                                                          19· ·where the license holder decides to turn in the
20· · · · · · ·(Whereupon, a recess ensued.)                          20· ·license and go away, and the NRC has looked at it from
21· · · · · · ·MR. O'REAR:· Back on the record.                       21· ·the steps at that point that it was satisfied it could



                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com                 YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 66 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        257–260
                                                          Page 257                                                           Page 259
·1· ·do that.                                                        ·1· · · · Q.· ·First page of this letter says at the very
·2· · · · Q.· ·All right.· I want you to look at the next            ·2· ·beginning, "This letter requests NRC approval to
·3· ·exhibit, and it is a letter from TVA to the NRC dated           ·3· ·withdraw of BLN."· That's Bellefonte, right?
·4· ·April the 6th, 2006.                                            ·4· · · · A.· ·I believe it is.
·5· · · · · · ·MR. LEMBKE:· What's that exhibit number?              ·5· · · · Q.· ·"Permit in accordance with generic letter
·6· · · · · · ·MR. O'REAR:· It's a blank.· I need to fill            ·6· ·87-15 Policy Statement on deferred plant."· So you see
·7· ·it in.· It'll be 206, 206.                                      ·7· ·that?
·8· · · · · · ·(Burns Exhibit No. 206 was marked for.)               ·8· · · · A.· ·Yes, I do.
·9· · · · · · ·MR. LEMBKE:· And what's the date of the               ·9· · · · Q.· ·And do you see in the second paragraph where
10· ·letter?                                                         10· ·there is the representation in the second sentence,
11· · · · · · ·MR. O'REAR:· April 6, 2006.                           11· ·"There is no nuclear fuel located at the site and TVA
12· · · · · · ·MR. LEMBKE:· Okay.                                    12· ·has removed safeguards information."
13· ·BY MR. O'REAR:                                                  13· · · · A.· ·Yes, I see that.· Yes, I do.
14· · · · Q.· ·You have it there, Mr. Burns?                         14· · · · Q.· ·And what is safeguards information?
15· · · · A.· ·I have it.· Sorry.                                    15· · · · A.· ·It's a level of security information that
16· · · · Q.· ·Okay.· Thank you.                                     16· ·was created specifically with respect to -- it's
17· · · · · · ·Now, this letter's not on your Exhibit A, is          17· ·basically used by both the NRC and the Department of
18· ·it?                                                             18· ·Energy.· It's below what we would call classified
19· · · · A.· ·No.                                                   19· ·information, but it's security related information is
20· · · · Q.· ·Was this letter considered by you in forming 20· ·the simple answer.
21· ·your opinions and preparing your report?                        21· · · · Q.· ·And then in the third paragraph, do you see

                                                     Page 258                                                     Page 260
·1· · · · A.· ·I may have read it but in the context of the   ·1· ·the reference to, "No quality related activities are
·2· ·NRC's orders and Mrs. Haney's letter notification --            ·2· ·ongoing at the site?"
·3· ·maybe I'm confusing the Haney letter, again.                    ·3· · · · A.· ·I'm sorry.· Which paragraph?
·4· · · · Q.· ·Haney -- I'm sorry.· You're referring to              ·4· · · · Q.· ·Third paragraph, second line in the middle
·5· ·Catherine Haney?                                                ·5· ·of the sentence it says --
·6· · · · A.· ·Yes, Cathy Haney, it's exhibit --                     ·6· · · · A.· ·Yes, I do see that.
·7· · · · Q.· ·I just want to make sure the record's clear           ·7· · · · Q.· ·"And no quality related activities are
·8· ·we're not referring to Franklin Haney or Frank Haney, ·8· ·ongoing at the site?"
·9· ·our client.                                                     ·9· · · · A.· ·Correct.
10· · · · A.· ·Oh, no.                                               10· · · · Q.· ·And so does that refer to activities that
11· · · · Q.· ·Okay.                                                 11· ·are regulated and licensed by the NRC?
12· · · · A.· ·It's Exhibit 130.                                     12· · · · A.· ·Yes, that would refer to, I think it refers
13· · · · Q.· ·All right.                                            13· ·to the quality -- implementation, quality assurance
14· · · · A.· ·Cathy Haney or Catherine Haney.                       14· ·and other programs that are necessary.
15· · · · Q.· ·All right.· Well, let's look at this letter.          15· · · · Q.· ·Okay.· And when this letter was written on
16· · · · · · ·You may have considered but don't recall.             16· ·April the 6th, 2006, the construction permit was still
17· ·Is that a fair statement?                                       17· ·in effect, correct?
18· · · · A.· ·Yeah, I think that's a fair statement. I              18· · · · A.· ·That's correct.
19· ·may have read it, but I looked at particularly the              19· · · · Q.· ·Okay.· Now, look at the letter from TVA to
20· ·NRC's orders, some of the orders or the Haney letter 20· ·the NRC dated June 29, 2006.· It's not got an exhibit
21· ·with respect to termination probably more.                      21· ·number on it yet.


                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com             YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 67 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        261–264
                                                         Page 261                                                   Page 263
·1· · · · A.· ·Okay.· I have that.                                  ·1· ·necessary structures, systems or components in place
·2· · · · · · ·MR. O'REAR:· Let's mark that as Exhibit 207.         ·2· ·to sustain a controlled nuclear reaction.· For
·3· · · · · · ·(Burns Exhibit No. 207 was marked for                ·3· ·example, over the past several years, heat components
·4· ·identification.)                                               ·4· ·such as the control rod drive mechanisms for both Unit
·5· · · · · · ·THE WITNESS:· Okay.                                  ·5· ·One and two have been removed from the site which
·6· ·BY MR. O'REAR:                                                 ·6· ·precludes the ability of the units to operate as
·7· · · · Q.· ·And just for the record, the prior letter of         ·7· ·nuclear reactors.· In addition as stated in TVA's
·8· ·April 6th, 2006 is Exhibit 206, in case it didn't get          ·8· ·letter of April 6, 2006, there is no nuclear fuel
·9· ·marked that way.                                               ·9· ·located at the BLN site."
10· · · · · · ·Okay.· This letter says in the second                10· · · · · · ·Did I read that correctly?
11· ·paragraph, "During a conference call with the NRC              11· · · · A.· ·Yes, that's what I read too.
12· ·project manager on June 21, 2006, TVA was asked to             12· · · · Q.· ·Got you.· And when this letter was written
13· ·provide additional information regarding whether the           13· ·on June 29, 2006, the construction permits were still
14· ·subject BLN unit can be considered a 'utilization              14· ·in effect, correct?
15· ·facility' as defined by 10 CFR 50.2 as follows."· Do           15· · · · A.· ·Yes, they were.
16· ·you see that?                                                  16· · · · Q.· ·Now, why didn't you cite this letter in your
17· · · · A.· ·Yes, I do.                                           17· ·report?
18· · · · Q.· ·And this letter is from TVA, correct?                18· · · · A.· ·I don't have a particular answer.· I think
19· · · · A.· ·That's what it says.                                 19· ·again, this situation speaks to the Zimmer situation
20· · · · Q.· ·And TVA is required by law and required by           20· ·which is basically a licensee seeking to terminate its
21· ·NRC regulation to provide true and correct information 21· ·-- the regulatory control exercised by the NRC over

                                                         Page 262                                                         Page 264
·1· ·to the NRC.· Is that correct?                                  ·1· ·the construction permit and facilities that may be --
·2· · · · A.· ·That's correct.                                      ·2· ·that have or may be under construction at the site.
·3· · · · Q.· ·And the definition is this, utilization              ·3· ·And that's what I think this speaks to.
·4· ·facility means, "Any nuclear reactor other than one            ·4· · · · · · ·Again, what ways is TVA assuring the NRC
·5· ·designed or used primarily for the formation of                ·5· ·that by giving up the construction permit, it's done
·6· ·plutonium or U233."· Do you see that?                          ·6· ·what it needs to do to assure that basically the
·7· · · · A.· ·Correct.                                             ·7· ·facilities at that time can be possessed without that
·8· · · · Q.· ·That's the NRC definition of utilization             ·8· ·continuing NRC oversight, because they are not capable
·9· ·facility, right?                                               ·9· ·of being put into operation.· That's what I think it's
10· · · · A.· ·That's correct.                                      10· ·for.
11· · · · Q.· ·And that's the definition you've used in             11· · · · Q.· ·TVA said -- using the definition that you've
12· ·your report, right?                                            12· ·used for utilization facility, that this plant is not
13· · · · A.· ·That's correct.                                      13· ·a utilization facility, correct?
14· · · · Q.· ·Okay.· Look at the next paragraph.· I'm              14· · · · A.· ·It's saying yes.· It can be considered upon
15· ·going to read it.· Make sure I read it correctly.· "In         15· ·termination, not to be -- in support of termination
16· ·their present condition, neither of the subject units          16· ·that it's not a utilization facility.
17· ·can be considered a utilization facility as so                 17· · · · Q.· ·It doesn't say that.· Let's --
18· ·defined.· At the time that the construction of the             18· · · · A.· ·Well, I'm telling you how I read that
19· ·units was deferred, TVA considered Unit One to be 19· ·letter.· Because, again, on these things you have to
20· ·88 percent complete and Unit Two to be 58 percent 20· ·look at the context in which it's presented.· It's
21· ·completed.· At this time neither reactor has the               21· ·context like the Zimmer context.· This is not where



                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com          YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 68 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        265–268
                                                  Page 265                                                             Page 267
·1· ·you have an active construction permit that somebody ·1· ·utilization facility on June 29, 2006?
·2· ·wants and that basically is headed toward the                ·2· · · · · · ·MR. LEMBKE:· Well, I object, that misstates
·3· ·potential operation.                                         ·3· ·his testimony.
·4· · · · Q.· ·Okay.· Let's looking at this sentence.· It         ·4· ·BY MR. O'REAR:
·5· ·says, "In their present condition, neither of the            ·5· · · · Q.· ·Was the plant in your opinion a utilization
·6· ·subject units can be considered a utilization facility       ·6· ·facility on June the 29th, 2006?
·7· ·as so defined."· Do you see that?                            ·7· · · · A.· ·It was not a facility capable of being put
·8· · · · A.· ·Correct, I see that.                               ·8· ·into operation which is the operative and significant
·9· · · · Q.· ·Are you stating that TVA made a false              ·9· ·factor with respect to the circumstances in context
10· ·statement there?                                             10· ·addressed here.
11· · · · A.· ·No.· TVA did not make a false statement.           11· · · · Q.· ·You have opined that the plant is a
12· ·What it's doing is, again, in the context of trying to       12· ·utilization facility, have you not?
13· ·withdraw from NRC's oversight and control of the             13· · · · A.· ·Correct.
14· ·Bellefonte units, it's basically saying this is not          14· · · · Q.· ·June 29, 2006, in your opinion, was the
15· ·the thing you're going to be concerned about that can 15· ·Bellefonte plant a utilization facility?· Can you
16· ·be turned into operations at that time.· And that's          16· ·answer that yes or no?
17· ·what they were doing, context is everything.                 17· · · · A.· ·I think I've answered that.
18· · · · Q.· ·The letter said in present condition, dated        18· · · · Q.· ·I don't think you have.· Can you answer yes
19· ·June 29, 2006.· On that day neither of those units           19· ·or no, whether on June 29, 2006 the Bellefonte plant
20· ·were utilization facilities, it had none of the              20· ·was a utilization facility?
21· ·additional language you added in your answer.                21· · · · · · ·MR. LEMBKE:· I object to the form of that

                                                       Page 266                                                      Page 268
·1· · · · A.· ·I didn't --                                        ·1· ·question.· That's not a question.· He's explained
·2· · · · · · ·MR. LEMBKE:· Hold it.· Hold it, Mr. Burns.         ·2· ·already why that can't be answered yes or no.
·3· ·There's no question there.· That's a statement and I         ·3· · · · · · ·He said it depends on the context.
·4· ·move to strike it.· It's argumentative.                      ·4· · · · · · ·So, Mr. Burns, you do not have to answer
·5· ·BY MR. O'REAR:                                               ·5· ·that question yes or no.· And it's asked and answered.
·6· · · · Q.· ·Doesn't the letter say in the present              ·6· ·BY MR. O'REAR:
·7· ·condition, which would be June 29, 2006, "Neither of         ·7· · · · Q.· ·Waiting on an answer, Mr. Burns.
·8· ·the subject units can be considered a utilization            ·8· · · · A.· ·My answer is as of that date, I would not
·9· ·facility as so defined."                                     ·9· ·consider -- that is TVA's representation that it is
10· · · · · · ·MR. LEMBKE:· Asked and answered, objection. 10· ·not capable of being put into operation.
11· · · · · · ·You can answer it again.                           11· · · · · · ·But I would say the point it does not any
12· · · · · · ·THE WITNESS:· I don't disagree with what the       12· ·longer being considered a utilization facility, would
13· ·letter says.· Again, I believe you have to understand        13· ·be the date of Ms. Haney's letter on September 14,
14· ·the context in which that is presented.· And the             14· ·2006, when she approves TVA's construction permit.
15· ·context there is different than the context addressed        15· · · · Q.· ·Okay.· And can you answer yes or no whether
16· ·in my report, with respect to transfer of the site           16· ·the Bellefonte plant was a utilization facility when
17· ·prior to transfer of construction permit.                    17· ·this letter was issued on June 29, 2006?
18· · · · · · ·Because this is about killing the plant and        18· · · · · · ·MR. LEMBKE:· I object to the form of the
19· ·that's what we're talking about here.                        19· ·question, it's argumentative.· He's answered -- he
20· ·BY MR. O'REAR:                                               20· ·just answered that question and he explained why
21· · · · Q.· ·And so you agree that the plant was not a          21· ·that's not a yes or a no.· And, so, this is


                                                                                                 800.211.DEPO (3376)
                                                                                                 EsquireSolutions.com             YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 69 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        269–272
                                                 Page 269                                                           Page 271
·1· ·harassment, he asking him the same question.· He's not ·1· ·whether or not this plant is a utilization facility?
·2· ·giving you the answer you want.                                     ·2· · · · · · ·THE WITNESS:· As I say I may have looked at
·3· ·BY MR. O'REAR:                                                      ·3· ·the letter.· I don't think it's dispositive of the
·4· · · · Q.· ·Can you answer yes or no to that question?                ·4· ·question because of the significant difference in the
·5· · · · A.· ·I'm not even sure of what the question is.                ·5· ·circumstances.
·6· · · · · · ·Was it still -- would I still consider it or              ·6· ·BY MR. O'REAR:
·7· ·was it still considered?                                            ·7· · · · Q.· ·Okay.· Do you think TVA's position and
·8· · · · Q.· ·No, sir.· I know I've asked it four or five               ·8· ·statements regarding whether or not the plant is a
·9· ·times because I'm trying to get an answer.                          ·9· ·utilization facility are important factors in forming
10· · · · A.· ·Yes, and I answered several times.                        10· ·your opinion?
11· · · · Q.· ·Can you answer yes or no whether on June                  11· · · · · · ·MR. LEMBKE:· Objection, vague.
12· ·29th, 2006 the Bellefonte plant was a utilization                   12· · · · · · ·THE WITNESS:· I'm not sure I understand the
13· ·facility?                                                           13· ·question.
14· · · · A.· ·My prior answer was yes, it was because                   14· ·BY MR. O'REAR:
15· ·until the NRC released its jurisdiction on                          15· · · · Q.· ·Well, you've opined it is a utilization
16· ·September 14th, 2006, I would consider it such.                     16· ·facility, correct?
17· · · · Q.· ·And did you not want to be examined on this               17· · · · A.· ·Correct.
18· ·letter?· Is that why it's not listed in your report?                18· · · · Q.· ·In forming that opinion, was it important to
19· · · · A.· ·No, I actually -- I may have read this                    19· ·you to determine what TVA had said about that issue?
20· ·letter.· But what I thought was important was the                   20· · · · A.· ·Well, I think it was important for my
21· ·letter from Ms. Haney with respect to the termination.              21· ·standpoint for some of the background on the

                                                              Page 270                                                             Page 272
·1· · · · · · ·This is not some sort of avoidance.                       ·1· ·Bellefonte plant.
·2· ·Because, again, the context here is not the context of              ·2· · · · · · ·Yes, from that standpoint I would say yes.
·3· ·Nuclear Development.· This is the Zimmer context.                   ·3· · · · Q.· ·But you dismissed TVA's position by stating
·4· · · · · · ·We want to walk away, not that we want to                 ·4· ·that it is not a utilization facility until at some
·5· ·pass it off and have somebody else do it or take over               ·5· ·point in the future when the construction permits are
·6· ·the permits and what's the time of that.                            ·6· ·withdrawn.· Is that correct?
·7· · · · · · ·That's -- from my standpoint, that doesn't                ·7· · · · A.· ·No, that's not correct.· I'm not dismissing
·8· ·bear on this.                                                       ·8· ·their position.· I'm saying their position was taken
·9· · · · Q.· ·So you didn't think this letter was                       ·9· ·in a context that is different than this one.
10· ·significant on the question of whether or not the                   10· · · · Q.· ·Okay.· Let's look at the next exhibit.
11· ·Bellefonte plant was a utilization facility?                        11· · · · · · ·MR. LEMBKE:· Which is what number?
12· · · · · · ·MR. LEMBKE:· I object to the form of the                  12· · · · · · ·MR. O'REAR:· It will be Number 208.· The
13· ·question.· It's argumentative and it's vague as to                  13· ·exhibit is a letter dated August 22nd, 2006 from the
14· ·significance because you're questioning him about his 14· ·NRC to Mr. Singer at TVA.
15· ·list of exhibits, not -- not what was significant.                  15· · · · · · ·(Burns Exhibit No. 208 was marked for
16· · · · · · ·MR. O'REAR:· I'm asking him why it's not on               16· ·identification.)
17· ·his list.                                                           17· ·BY MR. O'REAR:
18· · · · · · ·MR. LEMBKE:· And he answered it.                          18· · · · Q.· ·Do you have that?
19· · · · · · ·MR. O'REAR:· Well, I'm asking him now, did                19· · · · A.· ·Yes, I do.
20· ·you not consider this letter to be significant in the               20· · · · Q.· ·And I mean, is this letter listed in your
21· ·context of forming your opinion with respect to                     21· ·report?


                                                                                                          800.211.DEPO (3376)
                                                                                                          EsquireSolutions.com                YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 70 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        273–276
                                                             Page 273                                                         Page 275
·1· · · · A.· ·I don't recall.· It may not be.                          ·1· · · · Q.· ·So you didn't consider this letter when you
·2· · · · Q.· ·Let's look at it.· Let's confirm whether it              ·2· ·prepared your report?
·3· ·is in your report or not in your report first.                     ·3· · · · A.· ·I don't think I looked at this letter
·4· · · · A.· ·I do not see a specific reference.                       ·4· ·specifically.
·5· · · · Q.· ·So are you saying it's not listed in your                ·5· · · · Q.· ·Did you look at the environmental assessment
·6· ·report.· Is that correct?                                          ·6· ·when you prepared the report?
·7· · · · A.· ·That's correct.                                          ·7· · · · A.· ·I'm not sure that I looked at the
·8· · · · Q.· ·Okay.· Can you identify this as a letter                 ·8· ·environmental assessment.· I saw that it was
·9· ·dated August 22nd, 2006 from the NRC to TVA regarding ·9· ·referenced in Cathy Haney's letter.
10· ·the Bellefonte construction permit?                                10· · · · Q.· ·Okay.· All right.· Are you on Page 3 of the
11· · · · A.· ·Yes, it is.                                              11· ·environmental assessment?
12· · · · Q.· ·Would you turn to the fifth page of the                  12· · · · A.· ·Yes.
13· ·exhibit which is Page 3 of the environmental                       13· · · · Q.· ·And you see the last paragraph.· Let me read
14· ·assessment.                                                        14· ·it.· Make sure I read it correctly.· "By letter dated
15· · · · A.· ·It's labeled Page 3.                                     15· ·June 29, 2006 the permittee stated that neither of the
16· · · · Q.· ·Okay.· It's labeled Page 3.                              16· ·units can be considered a utilization facility as
17· · · · · · ·I mean, well, let's back be up on that.                  17· ·defined in 10 CFR 50.2.· At the time the construction
18· · · · · · ·The letter itself says, "Enclosed is a copy              18· ·of the units was deferred, TVA considered Unit One to
19· ·of the environmental assessment and finding of no                  19· ·be 88 percent complete and Unit Two to be 58 percent
20· ·significant impact related to your request for                     20· ·complete.· At this time neither reactor has the
21· ·withdrawal of the construction permit."· Is that                   21· ·necessary structures, systems or components in place

                                                             Page 274                                                        Page 276
·1· ·correct?                                                           ·1· ·to sustain a controlled nuclear reaction.· Over the
·2· · · · A.· ·That's correct.                                          ·2· ·past several years, key components such as the control
·3· · · · Q.· ·And then the attachment is the environmental             ·3· ·rod drive mechanisms form both Unit One and two have
·4· ·assessment and finding of no significant impact.· Is               ·4· ·been removed from the site which precludes the ability
·5· ·that correct?                                                      ·5· ·of the units to operate as nuclear reactors.· The
·6· · · · A.· ·That's correct.                                          ·6· ·current condition of the plant does not allow
·7· · · · Q.· ·And that's a finding by the NRC, correct?                ·7· ·operation.· Therefore neither plant can be considered
·8· · · · A.· ·Correct.                                                 ·8· ·a utilization facility."
·9· · · · Q.· ·All right.· And would you consider this to               ·9· · · · · · ·Did I read that correctly?
10· ·be important precedent for you to consider in the                  10· · · · A.· ·Yes, that's what I read.
11· ·context of whether or not the Bellefonte plant is a                11· · · · Q.· ·And the last sentence of that paragraph was
12· ·utilization facility?                                              12· ·a statement by the NRC staff.· Is that correct?
13· · · · A.· ·Well, this letter is part of the process of              13· · · · A.· ·What's the last statement, the current
14· ·the NRC acting on the termination of the construction 14· ·condition?
15· ·permit.· So it's significant from that standpoint.                 15· · · · Q.· ·Yes.
16· · · · Q.· ·Is it significant from the standpoint of                 16· · · · A.· ·Yes, well, this is an NRC document.
17· ·determining whether this plant is a utilization                    17· · · · Q.· ·And it's an NRC conclusion about this plant.
18· ·facility?                                                          18· ·Is that correct?
19· · · · A.· ·I -- well, I haven't read it at this point               19· · · · A.· ·That's correct.
20· ·and I don't know what it says about that, so I can't               20· · · · Q.· ·And the conclusion is the current condition
21· ·say.                                                               21· ·of the plant does not allow operation.· Therefore



                                                                                                          800.211.DEPO (3376)
                                                                                                          EsquireSolutions.com           YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 71 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        277–280
                                                        Page 277                                                         Page 279
·1· ·neither plant can be considered a utilization                 ·1· ·BY MR. O'REAR:
·2· ·facility.                                                     ·2· · · · Q.· ·Well, in our situation nobody is going to
·3· · · · · · ·That's the NRC's conclusion, correct?               ·3· ·take it up and keep running with it unless they get
·4· · · · A.· ·That's what it states.· Again, in the               ·4· ·two permits; one a construction permit and then get an
·5· ·context that I described with respect to Cathy Haney's        ·5· ·operating license.· Is that correct?
·6· ·letter and to other -- and with other documentation           ·6· · · · A.· ·Well, it depends on how many in the
·7· ·here.· We're looking at a process that's trying to            ·7· ·facility.· Two construction permits and I presume two
·8· ·basically walk away from the plant and end NRC                ·8· ·operating licenses.· But again, the construct is, is
·9· ·jurisdiction.· So those statements -- this is just            ·9· ·this is a circumstance -- that's a circumstance in
10· ·like statements we've been talking about for the last         10· ·which there is a continuing NRC interest in the site
11· ·hour.                                                         11· ·as well as the appropriateness of transfer of the
12· · · · Q.· ·Well, it doesn't say the plant -- neither           12· ·permit.· And that's what I have been speaking to.
13· ·plant can be considered a utilization facility                13· · · · · · ·This is a circumstance in which everyone's
14· ·whenever we withdraw the construction permit, did it? 14· ·walking away from the permit and from what's left of
15· · · · A.· ·Well, it doesn't use that language but              15· ·the site.
16· ·that's the entire purpose.· You've got to make --             16· · · · Q.· ·And the focus of -- both of TVA and the NRC
17· ·they're going to make that finding in order to say NRC 17· ·regarding whether or not this is was a construction --
18· ·is satisfied that your restrictions can be terminated         18· ·excuse me, a utilization facility was on whether it
19· ·over the facility.                                            19· ·could operate as a nuclear reactor.· Wasn't that the
20· · · · Q.· ·Well, let me ask you this.· What the -- TVA         20· ·key inquiry here?
21· ·said and what the NRC agreed to was that in order to          21· · · · · · ·MR. LEMBKE:· Well, I object.· First of all,

                                                     Page 278                                                Page 280
·1· ·get to that point, we are declaring to you right now     ·1· ·that's a compound question.· And second of all,
·2· ·this plant site is not a utilization facility.                ·2· ·there's no foundation for his comment on what third
·3· · · · · · ·Isn't that what was said and agreed to --           ·3· ·parties were thinking at the time.
·4· ·said by TVA, agreed to by the NRC?                            ·4· · · · · · ·MR. O'REAR:· Well, I'm not asking him what
·5· · · · · · ·MR. LEMBKE:· I object to the form, it               ·5· ·they were thinking, I'm asking him about what they
·6· ·misstates his testimony, lack of foundation.                  ·6· ·said.
·7· · · · · · ·THE WITNESS:· Well, what I had said is that         ·7· · · · · · ·MR. LEMBKE:· Well, then I object to the
·8· ·what it reflects is a representation of this                  ·8· ·question because you misstate the evidence.· You've
·9· ·circumstance in these various documents we've been            ·9· ·already been over this.
10· ·talking about, reflects the circumstance in which TVA         10· ·BY MR. O'REAR:
11· ·is willing or is acting to cede its construction              11· · · · Q.· ·So let's go back.
12· ·permit.                                                       12· · · · · · ·MR. LEMBKE:· Now, you're trying to change
13· · · · · · ·That's to make certain representations and          13· ·what the evidence says.
14· ·do certain things with respect to this site.· To do           14· · · · · · ·And we've been going about an hour.· Is this
15· ·that, the NRC needs to be able to find that it would          15· ·a good time for a short break?
16· ·be satisfied with that and satisfied that the plant is        16· · · · · · ·MR. O'REAR:· Let me finish this line, then
17· ·no longer in the condition that it would need to              17· ·we can.
18· ·assert continued jurisdiction.· And that's what               18· ·BY MR. O'REAR:
19· ·they're doing here.· As I say, very similar to the            19· · · · Q.· ·If you would look at Exhibit 208, Page 3,
20· ·Zimmer situation.· It is not a situation where                20· ·this paragraph that we've been referring to --
21· ·somebody wants to take it up and keep running with it. 21· · · · A.· ·I'm sorry?


                                                                                                  800.211.DEPO (3376)
                                                                                                  EsquireSolutions.com              YVer1f
     Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 72 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        281–284
                                                       Page 281                                                   Page 283
·1· · · · Q.· ·208, the last exhibit we've been talking         ·1· · · · · · ·MR. LEMBKE:· Objection, asked and answered.
·2· ·about.                                                  ·2· · · · · · ·THE WITNESS:· Again, what -- I would say no,
·3· · · · A.· ·The August 2006 letter.· I forgot to mark     ·3· ·there's not a reference to specific design but that's
·4· ·it.                                                     ·4· ·not the focus of what the NRC is looking at here.· Its
·5· · · · Q.· ·208.                                          ·5· ·focus is, is it satisfied from the standpoint of the
·6· · · · A.· ·Got it.                                       ·6· ·progression -- not progression, but the status of the
·7· · · · Q.· ·Okay.· Looking at that same paragraph, it     ·7· ·facility such that it would not be something that you
·8· ·says in the next to last sentence, "Over the past       ·8· ·just turn a screw and the thing can be turned on.
·9· ·several years key components such as the control rod    ·9· · · · · · ·That's, again, the whole idea of we're being
10· ·drive mechanism for both Unit One and two have been 10· ·asked to cancel the permit and walk away as the
11· ·removed from the site, which precludes the ability of   11· ·nuclear regulator.· Those are the things from that
12· ·the unites to operate as nuclear reactors."             12· ·standpoint and that's why these things were satisfied,
13· · · · · · ·And so, what's -- the focus on there is       13· ·is because it can't be turned on, it's not something
14· ·whether it can operate as a nuclear reactor for         14· ·that the termination that's tied particularly to the
15· ·determining whether it is a utilization facility,       15· ·design -- original design or changes that were made.
16· ·correct?                                                16· · · · Q.· ·And then at some point after this letter of
17· · · · A.· ·That's what the sentence is focused on.       17· ·August 22nd, 2006, the NRC agreed to terminate the
18· · · · Q.· ·Okay.· And there's no reference to what the   18· ·permit, correct?
19· ·original design plans were or what the plant was        19· · · · A.· ·Yes, I believe that's in Cathy Haney's
20· ·designed for, is there?                                 20· ·letter.
21· · · · A.· ·Well, there's no specific reference to, you   21· · · · Q.· ·September 14, 2006, correct?

                                                  Page 282                                                       Page 284
·1· ·know, the earliest design documents.· But I'm not sure ·1· · · · A.· ·Yes.· Again, it's the Cathy Haney letter. I
·2· ·I understand the relevance.                             ·2· ·sort of lost track of it.· This is Exhibit 130.
·3· · · · Q.· ·The relevance is that the design documents    ·3· · · · · · ·Okay.· Let's take a five-minute break.
·4· ·were still in effect but the determining factor is      ·4· · · · · · ·(Whereupon, a recess ensued.)
·5· ·whether it could operate as a nuclear reactor, not      ·5· · · · · · ·THE WITNESS:· Back on the record.
·6· ·whether it was designed as a nuclear reactor.           ·6· ·BY MR. O'REAR:
·7· · · · · · ·MR. LEMBKE:· That's not a question.           ·7· · · · Q.· ·Mr. Burns, can you put Exhibit 83 before
·8· · · · · · ·MR. O'REAR:· That was a question.             ·8· ·you?· This is 10 CFR part 50, the Commission policy
·9· ·BY MR. O'REAR:                                          ·9· ·statement on deferred plants.
10· · · · Q.· ·Is that correct?                              10· · · · · · ·MR. LEMBKE:· What was the exhibit number?
11· · · · · · ·MR. LEMBKE:· I object.· Object to the lack    11· · · · · · ·MR. O'REAR:· Eighty-three.
12· ·of foundation and asking him to testify to what third   12· · · · · · ·THE WITNESS:· I saw it, now I may have --
13· ·parties were thinking.                                  13· ·got it.· Sorry.
14· · · · · · ·MR. O'REAR:· I don't think I asked that.      14· ·BY MR. O'REAR:
15· ·BY MR. O'REAR:                                          15· · · · Q.· ·That's fine.· You're familiar with that
16· · · · Q.· ·You can answer the question.                  16· ·document, aren't you?
17· · · · A.· ·What is the question?                         17· · · · A.· ·Yes, I am.
18· · · · Q.· ·The question is:· There is no reference in    18· · · · Q.· ·And did you help construct that when it was
19· ·this document by the NRC to what the plant was          19· ·originally adopted?
20· ·designed for in stating whether or not the plant is a   20· · · · A.· ·I did not author it or did not -- its
21· ·utilization facility, is there?                         21· ·development.· However, at the time it was adopted I


                                                                                             800.211.DEPO (3376)
                                                                                             EsquireSolutions.com            YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 73 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        285–288
                                                  Page 285                                                           Page 287
·1· ·was a legal advisor to Commission Carr and his legal  ·1· ·reporter, the exhibit as I have it and as it's
·2· ·advice -- this came before the Commission.· It was       ·2· ·supposed to be submitted at the deposition does not
·3· ·endorsed and issued as a Commission policy statement, ·3· ·have blank pages.
·4· ·so I would have advised him on it.                       ·4· ·BY MR. O'REAR:
·5· · · · Q.· ·And this is a rule of the Commission, right,   ·5· · · · Q.· ·Okay.· Page 3?
·6· ·a rule of the NRC?                                       ·6· · · · A.· ·Yes.
·7· · · · A.· ·No, it's a policy statement.                   ·7· · · · Q.· ·Page 3 contains definitions of deferred
·8· · · · Q.· ·Just a policy statement?                       ·8· ·plant and terminated plant.· Is that correct?
·9· · · · A.· ·Yes.                                           ·9· · · · A.· ·Yes.
10· · · · Q.· ·Okay.· Not considered to be a "· rule"?        10· · · · Q.· ·Do you see that at the bottom?
11· · · · A.· ·Not an enforceable rule, no.                   11· · · · A.· ·Yes, I do.
12· · · · Q.· ·Is it used by the NRC staff as guidelines?     12· · · · Q.· ·All right.· Sir, and it defines a deferred
13· · · · A.· ·Yes.· That was its intention.                  13· ·plant as, "A nuclear power plant in which the licensee
14· · · · Q.· ·And when you referred earlier to the           14· ·has ceased construction or reduced activity to a
15· ·wholistic set of authority that need to be considered    15· ·maintenance level, maintains the construction permit
16· ·here, would you have included this deferred plant        16· ·in effect and does not announced termination of
17· ·policy statement within that group of things to be       17· ·plant."
18· ·considered?                                              18· · · · · · ·That is correct -- did I read that
19· · · · A.· ·I think the policy statement has relevance.    19· ·correctly?
20· ·It reflects the overall construct for construction       20· · · · A.· ·Yes.
21· ·permits and it was intended to address the               21· · · · Q.· ·And a terminated plant is defined as a,

                                                  Page 286                                                   Page 288
·1· ·circumstances that arose in the mid 1980s when there  ·1· ·"Nuclear plant at which the licensee has announced the
·2· ·were a number of plants that were under construction     ·2· ·construction has been permanently stopped, but which
·3· ·but it was uncertain as to whether they would proceed    ·3· ·still has a valid construction permit."· See that?
·4· ·to completion and operation.                             ·4· ·Did I read that correctly?
·5· · · · Q.· ·Let's look at Page 3 of the exhibit.           ·5· · · · A.· ·Correct.
·6· · · · · · ·MR. LEMBKE:· Well, you mean numbered Page 3? ·6· · · · Q.· ·So, both deferred plants and terminated
·7· ·Because there are a bunch of blank pages, right?         ·7· ·plants exist while construction permits are valid and
·8· · · · · · ·MR. O'REAR:· I don't have any blank pages.     ·8· ·remain in effect.· Is that correct?
·9· ·I'm sorry.                                               ·9· · · · A.· ·Yeah.· What the policy does is it provides a
10· · · · · · ·THE WITNESS:· I have one Page Number 3 here.   10· ·dichotomy that reflects those for which a final
11· · · · · · ·MR. O'REAR:· Yeah.· I do mean numbered Page    11· ·decision are really just a deferral of a continuation
12· ·3 but I don't have no blank pages on my exhibits.        12· ·of project might occur, and those in which basically
13· · · · · · ·Maybe it was a copying error.                  13· ·the license holder is saying, we're over it and we're
14· · · · · · ·MR. LEMBKE:· Every other page of ours is       14· ·going to turn it in or we may put it -- or we may even
15· ·blank.                                                   15· ·try to transfer it.· That can also happened with a
16· · · · · · ·MR. O'REAR:· Is Page 3 in there?               16· ·deferred plant as well.
17· · · · · · ·THE WITNESS:· Yeah.                            17· · · · Q.· ·What I was trying to get you to clarify is
18· ·BY MR. O'REAR:                                           18· ·that in both instances the construction permits remain
19· · · · Q.· ·Let's look -- well, the blank pages are not    19· ·in effect?
20· ·part of the exhibit or should not be.                    20· · · · A.· ·Yes, valid construction permits, I agree.
21· · · · · · ·MR. O'REAR:· I just note for the court         21· · · · Q.· ·And in your report in Paragraph 47 --



                                                                                                800.211.DEPO (3376)
                                                                                                EsquireSolutions.com            YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 74 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        289–292
                                                       Page 289                                                               Page 291
·1· · · · A.· ·Okay.                                              ·1· ·plants, too?
·2· · · · Q.· ·-- you cite to the policy statement on             ·2· · · · · · ·MR. O'REAR:· I'm asking him if the policy
·3· ·deferred plants, do you not?                                 ·3· ·behind the statement regarding transfer of ownership
·4· · · · A.· ·In 47?· Yes, I do.                                 ·4· ·of terminated plants in his opinion equally applies to
·5· · · · Q.· ·Yes.· Forty-seven and 48?                          ·5· ·deferred plants.
·6· · · · A.· ·Yes, I do.                                         ·6· · · · · · ·THE WITNESS:· Essentially when you analyze
·7· · · · Q.· ·And that's this Exhibit 83, right?                 ·7· ·the provision, essentially there is an equivalency
·8· · · · A.· ·Yes.· I was using an actual image from the         ·8· ·particularly with respect to provision B2(b), that
·9· ·Federal Register but that's what this is, too.               ·9· ·lowercase B.· Provision B2(a) really goes to basically
10· · · · Q.· ·If you would turn to numbered Page 6 of the 10· ·the salvaging of components that, for example, a
11· ·statement --                                                 11· ·company that may want to sell them and this has
12· · · · A.· ·Hold on.· Okay.· I think I've got it.              12· ·happened obviously and we've talked about some
13· · · · · · ·The copy is not -- the page numbers on the         13· ·circumstances earlier in -- about a qualifying
14· ·copy are not correct.                                        14· ·experience.· But it's similar where a license holder
15· · · · Q.· ·I apologize.                                       15· ·has a steam generator or it has a turbine or something
16· · · · A.· ·Is Section B:· Terminated Plants?                  16· ·like that, and it may want to sell that and basically
17· · · · Q.· ·That's correct?                                    17· ·recoup some losses -- some of its losses by selling
18· · · · A.· ·I'm on that page.                                  18· ·equipment.· And so what that provision does is it
19· · · · Q.· ·In your opinion, did the Bellefonte plant at       19· ·says, you need to make sure you maintain your quality
20· ·any point meet the definition of a terminated plant?         20· ·documentation in short form.
21· · · · A.· ·It could be considered so, although I don't        21· · · · · · ·The second one is really very much like the

                                                       Page 290                                                               Page 292
·1· ·consider that significant.                                   ·1· ·deferred plant aspect here, and that is if you're --
·2· · · · Q.· ·Okay.· And you don't consider it significant       ·2· ·if you decided to terminate your commitment to that
·3· ·because you believe the policy behind this statement ·3· ·and you wish to transfer, there still needs to be --
·4· ·equally applies to deferred plants and terminated            ·4· ·basically you're still advised to maintain the
·5· ·plants?                                                      ·5· ·preservation and maintenance and documentation program
·6· · · · A.· ·Essentially, yes.                                  ·6· ·on it.
·7· · · · Q.· ·So when the policy statement refers to in          ·7· · · · · · ·And so that's what I'm saying.· This
·8· ·Section B a terminated plant and in Paragraph 2 of           ·8· ·provides -- there are two different ways things are
·9· ·Section B, measures that should be considered for            ·9· ·going.· One is you're going to -- you're going to have
10· ·reactivation or transfer of ownership of terminated          10· ·a lot of people scavenge your existing equipment.· And
11· ·plants, do you think those policy statements equally         11· ·the other one being you want to maintain it, so you
12· ·apply to deferred plants?                                    12· ·don't raise the issues about the ability to transfer
13· · · · A.· ·I'm sorry.· Which in --                            13· ·-- as a quality or raise questions about the quality
14· · · · Q.· ·B2, measures that should be considered for         14· ·of what you're transferring.
15· ·reactivation or transfer of ownership of the                 15· ·BY MR. O'REAR:
16· ·terminated plant?                                            16· · · · Q.· ·This policy statement under measures that
17· · · · · · ·MR. LEMBKE:· Well, I'm going to object to          17· ·should be considered for reactivation or transfer of
18· ·the form.· It misstates the evidence.                        18· ·ownership does not say, make sure you get a transfer
19· · · · · · ·MR. O'REAR:· I don't think.                        19· ·of the construction permit before you transfer the
20· · · · · · ·MR. LEMBKE:· I mean, it says it's for              20· ·plant, does it?
21· ·terminated plants and you're asking is it for deferred 21· · · · A.· ·Say that again, please.


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com                 YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 75 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        293–296
                                                  Page 293                                                         Page 295
·1· · · · Q.· ·This policy statement about measures to be  ·1· · · · · · ·I'm not sure if the Commission has finished
·2· ·considered regarding the transfer of ownership does            ·2· ·voting on it or intends to finish voting on it.
·3· ·not say, make sure you get the construction permit -- ·3· · · · Q.· ·Does the proposed rule represent the
·4· ·in effect construction permit transferred before you           ·4· ·proposal from the NRC staff, that this is a rule that
·5· ·transfer the plant?                                            ·5· ·the Commission needs to adopt?
·6· · · · A.· ·It's not --                                          ·6· · · · A.· ·Yes.· Almost all rulemakings need the
·7· · · · · · ·MR. LEMBKE:· Objection.                              ·7· ·Commission's approval before they're published for
·8· · · · · · ·THE WITNESS:· It's not that detailed about a         ·8· ·comment and their approval when they're adopted as the
·9· ·specific checklist or steps.· It does highlight that           ·9· ·final rule.· And this would be one of them because
10· ·you need to have in the authorization of the -- you            10· ·it's a significant substantive rule.
11· ·need the transfer authorization.· Again, that's in the         11· · · · Q.· ·If you can look at Page -- Pages 172 through
12· ·context.                                                       12· ·-- well, look at the 172 through -- well, look at 172
13· · · · · · ·The NRC has control of the construction              13· ·through 173, I believe.· There may be -- they may be
14· ·permits in particular and you need to act in                   14· ·copied front and back.
15· ·conformance with them and follow through with the              15· · · · A.· ·Yes, it is.· Okay.
16· ·process.                                                       16· · · · Q.· ·In the proposed rule at the bottom of 172,
17· ·BY MR. O'REAR:                                                 17· ·it uses the Atomic Energy Act statutory definition of
18· · · · Q.· ·Let's move to the next exhibit, which is             18· ·a utilization facility, does it not?
19· ·Exhibit 129, previously marked.· It is the proposal on 19· · · · A.· ·Yes, it appears to.
20· ·decommissioning, which is a big thick document.                20· · · · Q.· ·And then on Page 173, it references the
21· · · · A.· ·Yes.· Got it.                                        21· ·regulatory definition underneath the statutory

                                                         Page 294                                                                 Page 296
·1· · · · · · ·(Burns Exhibit No. 129 was marked for                ·1· ·definition, correct?
·2· ·identification. )                                              ·2· · · · A.· ·The reference is to 10 CFR 50.2?
·3· · · · · · ·THE WITNESS:· I've got it.                           ·3· · · · Q.· ·Right.
·4· ·BY MR. O'REAR:                                                 ·4· · · · A.· ·Yes, it references 50.2.
·5· · · · Q.· ·Now, you referred to this in Paragraph 49 of         ·5· · · · Q.· ·Do you know whether it would be adopted by
·6· ·your report, did you not?                                      ·6· ·the Commission or not?· Do you have any prediction on
·7· · · · A.· ·Yes.                                                 ·7· ·that?
·8· · · · Q.· ·And I think I asked you earlier, were you            ·8· · · · A.· ·I can't predict that.· I can't predict that.
·9· ·involved in the formulation of this proposed rule?             ·9· ·I know I -- at the time I left the Commission in
10· · · · A.· ·You did ask me that.                                 10· ·April 2019, it was pending before the Commission.· But
11· · · · Q.· ·Okay.· And what is the current status of the         11· ·the majority of the Commission had not voted and since
12· ·rule?                                                          12· ·I haven't seen it in the Federal Register, I presume
13· · · · A.· ·I don't -- don't know.· As far as I know, it         13· ·that has not as yet happened.
14· ·has not been -- again, the document we have here is a          14· · · · · · ·I really -- this sort of goes on beyond what
15· ·draft of a proposed rule that was sent to the                  15· ·we're really talking about, but there are a number of
16· ·Commission for approval.· And given the stuck can I            16· ·reasons I can speculate why it might not happen.
17· ·pay number sometime in between.                                17· · · · Q.· ·You don't need to.· Directing you back to
18· · · · · · ·I do not know the specific status of it              18· ·173, the proposed rule cites the Zimmer case favorably
19· ·other than to say as far as I'm aware, that it has not         19· ·as a practical approach regarding the decommissioned
20· ·been issued for public comment in terms of a proposed 20· ·plant.· Is that correct?
21· ·rule in the Federal Register.                                  21· · · · A.· ·That's correct.



                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com                 YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 76 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        297–300
                                                    Page 297                                                       Page 299
·1· · · · Q.· ·Okay.· So whether this rule is adopted or     ·1· ·said in my original report, one of the reason it
·2· ·not, the Zimmer precedent will remain, will it not?        ·2· ·doesn't surprise me that there hasn't been a lot of
·3· · · · A.· ·Yes.· And I don't question the Zimmer            ·3· ·reference back to it is the fact that most of this --
·4· ·precedent.                                                 ·4· ·these issues over construction were occurring in the
·5· · · · Q.· ·Okay.· Now, let's turn to your supplement to     ·5· ·late 1970s and early 1980s.
·6· ·your report, which should be there somewhere.              ·6· · · · Q.· ·Well, not only has there not been a lot of
·7· · · · · · ·MR. O'REAR:· We're going to mark -- this is      ·7· ·reference, there hasn't been any reference to it, has
·8· ·marked Exhibit 201.                                        ·8· ·there?
·9· · · · · · ·(Burns Exhibit No. 201 was marked for            ·9· · · · A.· ·I don't --
10· ·identification.)                                           10· · · · · · ·MR. LEMBKE:· Objection, asked and answered.
11· · · · · · ·THE WITNESS:· Yes, I have it.· It's 201?         11· ·BY MR. O'REAR:
12· ·BY MR. O'REAR:                                             12· · · · Q.· ·Are you aware of any reference to it?
13· · · · Q.· ·Yes.                                             13· · · · A.· ·I am personally --
14· · · · A.· ·Okay.                                            14· · · · · · ·MR. LEMBKE:· Same objection.
15· · · · Q.· ·I direct your attention to Page 3, Paragraph     15· · · · · · ·MR. O'REAR:· You're talking over the
16· ·10.                                                        16· ·witness.
17· · · · · · ·MR. LEMBKE:· Give me just one second to pull 17· · · · · · ·MR. LEMBKE:· I'm entitled to make my
18· ·it.· Okay.· And you want that marked 201?                  18· ·objection, Mr. O'Rear.
19· · · · · · ·MR. O'REAR:· Yes.                                19· · · · · · ·MR. O'REAR:· I understand, but you're both
20· · · · · · ·MR. LEMBKE:· All right.                          20· ·talking at the same time.
21· ·BY MR. O'REAR:                                             21· ·BY MR. O'REAR:

                                                      Page 298                                                         Page 300
·1· · · · Q.· ·You allude to the Dr. Asperger letter in        ·1· · · · Q.· ·Go ahead.
·2· ·Paragraphs 10 and at the end of Paragraph 11.· Is that ·2· · · · A.· ·I personally am not aware of a particular
·3· ·correct?                                                   ·3· ·reference to it.
·4· · · · A.· ·Right.                                           ·4· · · · Q.· ·Okay.· Mr. Burns, does it strike you unusual
·5· · · · Q.· ·And at the end of Paragraph 11 you state         ·5· ·under the facts of our lawsuit that TVA was the
·6· ·there, "Nothing in the policy statement," referring to     ·6· ·construction permit holder and licensee, yet they were
·7· ·this deferred plant policy statement which we              ·7· ·not the applicant to the NRC for the transfer of the
·8· ·previously discussed, "indicates an alteration or          ·8· ·construction permit.· Is that unusual?
·9· ·abandonment of the NRC's view of the meaning of the        ·9· · · · · · ·MR. LEMBKE:· Object to the form, as to lack
10· ·term 'utilization facility' as expressed in Acting         10· ·of foundation and vagueness.
11· ·Director Case's letter."                                   11· · · · · · ·THE WITNESS:· The question is whether I see
12· · · · · · ·Do you see that?                                 12· ·it as unusual that the TVA was not applicant?
13· · · · A.· ·Yes, I do.                                       13· ·BY MR. O'REAR:
14· · · · Q.· ·Are you aware of that letter having ever         14· · · · Q.· ·Yes.
15· ·been cited by the NRC as authority?                        15· · · · A.· ·I'm not sure about that.· I have read some
16· · · · · · ·Yes -- by the NRC as authority?                  16· ·of the staff guidance documents and where it indicates
17· · · · A.· ·I'm not aware of particular references in        17· ·that the holder may join in.
18· ·adjudication since the time that it was issued. I          18· · · · Q.· ·Well, in your experience was the applicant
19· ·would note that the Case letter references Marble          19· ·for the transfer of the license typically the current
20· ·Hill, which I think is significant.                        20· ·holder of the license or the licensee and not the
21· · · · · · ·And again, reflective of practice.· And I        21· ·prospective licensee?


                                                                                                800.211.DEPO (3376)
                                                                                                EsquireSolutions.com              YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 77 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        301–304
                                                    Page 301                                                       Page 303
·1· · · · · · ·MR. LEMBKE:· Object to the form.                ·1· · · · A.· ·If you would hold on one second.· I'm having
·2· · · · · · ·Are you talking about a construction permit     ·2· ·trouble finding it.
·3· ·application for transfer or something else?               ·3· · · · · · ·MR. LEMBKE:· I don't see it because I have
·4· · · · · · ·MR. O'REAR:· Was not really limited to that.    ·4· ·my notebook with a one on it, so let me pull it out.
·5· ·I said a license which would include construction         ·5· · · · · · ·Okay.· I've got it.
·6· ·permit.                                                   ·6· ·BY MR. O'REAR:
·7· · · · · · ·THE WITNESS:· You know, quite honestly I'm ·7· · · · Q.· ·Mr. Gleaves was the project manager on the
·8· ·not sure I focused on who has actually made the           ·8· ·Bellefonte -- the Bellefonte application for a period
·9· ·application.· It's been more the focus and my             ·9· ·of time.· Is that right?
10· ·recollection is more about, you know, the process of 10· · · · A.· ·That's my understanding.
11· ·transfer or the need to have this authorization for       11· · · · Q.· ·And this e-mail attaches a document that's
12· ·the transfer.                                             12· ·titled:· Procedures For Handling License Transfers.
13· ·BY MR. O'REAR:                                            13· ·Effective date, June 15, 2017.
14· · · · Q.· ·Were you aware of the fact in this case         14· · · · A.· ·Yes.· June 5, 2017.
15· ·whereby TVA refused to be the applicant for the           15· · · · Q.· ·June 5.· Sorry.
16· ·transfer of the license at the request of Nuclear         16· · · · · · ·And are you familiar with this document?
17· ·Development?                                              17· · · · A.· ·I have some general familiarity with it.
18· · · · A.· ·I have seen some of the e-mails which have      18· · · · Q.· ·Will you turn to Page -- it's Page 2 of the
19· ·been offered as exhibits that seem to suggest that.       19· ·-- at the top, right-hand corner Page 2 of 14 of the
20· · · · Q.· ·Are you aware of the facts in this case that    20· ·procedures document.
21· ·TVA did not participate at all in the application         21· · · · · · ·I'm directing you attention to Paragraph 4,

                                                    Page 302                                                       Page 304
·1· ·process?                                                  ·1· ·captioned basic requirements?
·2· · · · · · ·MR. LEMBKE:· I'm going to object to that        ·2· · · · A.· ·Yes.
·3· ·form for lack of foundation and misstates the evidence ·3· · · · Q.· ·Will you get to that page?
·4· ·in the case.                                              ·4· · · · A.· ·Yes, basic requirements.· Paragraph 4, yes.
·5· ·BY MR. O'REAR:                                            ·5· · · · Q.· ·So it says at the beginning, "Their license
·6· · · · Q.· ·Are you aware of evidence in this case, Mr.     ·6· ·transfers are unique and they result in the exchange
·7· ·Burns, that TVA refused or failed to participate in       ·7· ·of ownership and/or responsibility for operating a
·8· ·the application process?                                  ·8· ·nuclear facility."
·9· · · · A.· ·Again, I've seen some exhibits with respect     ·9· · · · · · ·"Typically the exchange is orchestrated by a
10· ·to the interactions between Nuclear Development and 10· ·team of lawyers representing both the current and
11· ·TVA.· I would be reluctant to -- I have no opinion on     11· ·future owners."· Do you see that?
12· ·that and I would be reluctant to basically voice one      12· · · · A.· ·Yes, I do.
13· ·about the relationship between the two entities.          13· · · · Q.· ·And while this is the directed to operating
14· · · · Q.· ·If you would look at Exhibit 81, which          14· ·licenses, would it also apply to construction permits?
15· ·should be near the bottom of the stack, if you can        15· · · · A.· ·I think the general -- general guidance --
16· ·find it?                                                  16· ·and again, this is primarily a guidance document
17· · · · A.· ·Yeah, I have it.                                17· ·issued to the staff.· It may have relevance for those
18· · · · Q.· ·And the cover page is an e-mail from Billy      18· ·outside the Agency, but I think directed to the staff.
19· ·Gleaves of the NRC to Bill McCollum of Nuclear            19· · · · · · ·But I would agree that it has some meaning
20· ·Development.· Do you have see that, dated                 20· ·in terms of transfer of licenses or construction
21· ·September 19, 2017?                                       21· ·permit.


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com      YVer1f
     Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 78 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        305–308
                                                       Page 305                                                   Page 307
·1· · · · Q.· ·And it states in Paragraph 2 under Section       ·1· ·technical staff who issues the transfer order.
·2· ·4, "The legal staff of OGC will be involved throughout     ·2· ·BY MR. O'REAR:
·3· ·the processing of the application.· Frequent               ·3· · · · Q.· ·What do you recall about Mr. Chandler's
·4· ·communications between the OGC and legal staff of the      ·4· ·contact with the OGC staff?
·5· ·current and/for future owners will occur."· Do you see     ·5· · · · A.· ·I think Mr. Chandler was exploring the
·6· ·that?                                                      ·6· ·question about a transfer of the site prior to
·7· · · · A.· ·Yes.                                             ·7· ·transfer of the permit.· That's what I recall.
·8· · · · Q.· ·And when you were in the Office of General       ·8· · · · Q.· ·And how did you learn about that?
·9· ·Counsel, was it the typical situation that both the        ·9· · · · A.· ·I read it in his deposition.
10· ·attorneys for the licensee and the perspective             10· · · · Q.· ·Okay.· You didn't know about it while you
11· ·licensee would work together in communicating whatever 11· ·were at NRC?
12· ·was needed by the NRC to process the application?          12· · · · A.· ·Oh, no.· Not at all.
13· · · · A.· ·I would say that, you know, we would have        13· · · · Q.· ·So what you know would be whatever is
14· ·frequent contact and probably from both parties who        14· ·present in his deposition.· Is that correct?
15· ·are engaging.                                              15· · · · A.· ·That's correct.
16· · · · · · ·One of the -- one of the exceptions might        16· · · · Q.· ·Let's look at Exhibit 14.
17· ·well be some of those instances where a licensee was       17· · · · A.· ·What is it?
18· ·going into bankruptcy and reorganizing, so you'd have      18· · · · Q.· ·Fourteen is an e-mail from Chris Chandler to
19· ·the trustee in bankruptcy who you interacted with          19· ·Tim Matthews, dated October 18, 2018.· It's got an
20· ·rather than sort of counsel for the entity that was        20· ·exhibit sticker on it marked 14.
21· ·being reformed or reformulated.                            21· · · · · · ·(Burns Exhibit No. 14 was marked for

                                                      Page 306                                                         Page 308
·1· · · · Q.· ·Are you aware with respect to the facts of      ·1· ·identification.)
·2· ·this case whether or not TVA had any frequent              ·2· · · · · · ·MR. LEMBKE:· I don't think that's in my
·3· ·communication with the NRC staff regarding the Nuclear ·3· ·stack.
·4· ·Development application?                                   ·4· · · · · · ·MR. O'REAR:· Okay.· Well, I'm not going to
·5· · · · A.· ·I don't have any knowledge of the frequency.     ·5· ·-- I didn't send it?· I thought I did.
·6· · · · Q.· ·If TVA was not frequently involved in any        ·6· · · · · · ·Anyone have it?
·7· ·communications regarding that application, would it        ·7· · · · · · ·MR. LEMBKE:· I think Mr. Burns and I are the
·8· ·strike you as unusual or out of the ordinary?              ·8· ·only ones who got it sent.· Well, maybe Larry has it.
·9· · · · A.· ·I --                                             ·9· · · · · · ·THE WITNESS:· I'm not seeing it.
10· · · · · · ·MR. LEMBKE:· I object to the form, lack of       10· · · · · · ·MR. O'REAR:· Well, the witness is the
11· ·foundation.                                                11· ·important one.
12· · · · · · ·You can go ahead, Mr. Burns.                     12· · · · · · ·MR. BLUST:· Well, to whom was it?
13· · · · · · ·THE WITNESS:· I would expect some contact.       13· · · · · · ·MR. O'REAR:· It's from Chris Chandler to Tim
14· ·And I do recall -- again, I just don't -- I don't have     14· ·Matthews, copied to Joe Shea.
15· ·a particular awareness here.                               15· · · · · · ·THE WITNESS:· I'm sorry.· I'm not seeing it.
16· · · · · · ·I do have recollection that Mr. Chandler         16· · · · · · ·MR. O'REAR:· All right.
17· ·spoke to a number of OGC staff at some point.· But you 17· ·BY MR. O'REAR:
18· ·know, I just don't have it, any particular                 18· · · · Q.· ·Let me pose a hypothetical to you since you
19· ·understanding of what actually happened here.              19· ·don't have the actual document.
20· · · · · · ·I would expect both sides to have some           20· · · · · · ·Would it strike you as unusual if Nuclear
21· ·communication with the legal staff and eventually the      21· ·Development sent a letter to TVA which proposed that


                                                                                                 800.211.DEPO (3376)
                                                                                                 EsquireSolutions.com             YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 79 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        309–312
                                                  Page 309                                                                 Page 311
·1· ·TVA would sign such letter to the NRC, stating that   ·1· ·2015?
·2· ·TVA consents to the requested transfer of the two              ·2· · · · A.· ·Yes, those are my mine.
·3· ·construction permits.· Would it strike you as unusual          ·3· · · · · · ·That's the prepared copy of my remarks.
·4· ·if that was done, that TVA would not sign and submit           ·4· · · · Q.· ·Were these remarks you in fact gave, since
·5· ·such a letter to the NRC?                                      ·5· ·they were published on the NRC website?
·6· · · · · · ·MR. LEMBKE:· Object to the form as to the            ·6· · · · A.· ·Yes.· I mean it's the formal -- it's not a
·7· ·vagueness of "unusual."                                        ·7· ·transcript but it's the formal copy.· When I actually
·8· · · · · · ·THE WITNESS:· I guess my answer would be I           ·8· ·gave it, I may have, you know, digressed here and
·9· ·think it depends on other circumstances there.                 ·9· ·there but not significantly.
10· · · · · · ·I would expect some communication in                 10· · · · Q.· ·Look on Page 4 of that speech.· There's a
11· ·general.· But, you know, context, I have to understand 11· ·section referring to the decommissioning proposal
12· ·more in terms of context and the necessity under the           12· ·you're making?
13· ·circumstances.                                                 13· · · · A.· ·Right.
14· ·BY MR. O'REAR:                                                 14· · · · Q.· ·See that?· And this is at a time when it had
15· · · · Q.· ·When you said you would expect more                  15· ·just come, the proposal had just come out.· Is that
16· ·communication in general, were you referring to                16· ·correct?
17· ·communication from counsel for the licensee?                   17· · · · A.· ·I think that --
18· · · · A.· ·I think I'm talking in effect, both -- both          18· · · · Q.· ·Excuse me.· It's at a time when the
19· ·parties, so the communications between them with               19· ·Commission directed the staff to begin work on a
20· ·respect to something like that.                                20· ·proposed rule?
21· · · · Q.· ·All right.· I've got I believe two more              21· · · · A.· ·Yeah, that's more accurate.· Because I don't

                                                         Page 310                                                          Page 312
·1· ·exhibits.· We're close to the end here.                        ·1· ·think the proposed rule actually got up to the
·2· · · · · · ·There are two speeches in there that you             ·2· ·Commission until 2018.
·3· ·made that were published on the NRC website?                   ·3· · · · Q.· ·In your speech you said that this proposed
·4· · · · A.· ·Okay.                                                ·4· ·rule was to, "Increase the efficiency and
·5· · · · Q.· ·Do you see them?                                     ·5· ·predictability of the NRC's regulatory program."· Do
·6· · · · A.· ·Yes, I do.                                           ·6· ·you see that in the second paragraph?
·7· · · · Q.· ·Okay.· And let's mark the one dated April            ·7· · · · A.· ·Second paragraph?· Yes, I do.
·8· ·30th, 2015 as Exhibit 210, I believe unless I miss             ·8· · · · Q.· ·And so again, this proposed rule in your
·9· ·counted.                                                       ·9· ·view was a good thing that would increase efficiency
10· · · · · · ·MR. O'REAR:· Is that the next number, Mr.            10· ·and predictability, right?
11· ·Court Reporter?                                                11· · · · A.· ·Yeah.· The effort to put together a rule was
12· · · · · · ·THE COURT REPORTER:· Let me check it.                12· ·in my view at that time a good -- a way we should be
13· · · · · · ·(Burns Exhibit No. 210 was marked for                13· ·going as an Agency to deal with some of the issues
14· ·identification.)                                               14· ·that are frequently described there.
15· ·BY MR. O'REAR:                                                 15· · · · Q.· ·Let's move to the next exhibit, which is the
16· · · · Q.· ·Have you marked that, Mr. Burns?                     16· ·speech on March 8th, 2016 that I would like marked as
17· · · · A.· ·210, yeah, the one to the USEA.                      17· ·Exhibit 211.
18· · · · Q.· ·Right.· This one will just take a minute.            18· · · · · · ·(Burns Exhibit No. 211 was marked for
19· · · · · · ·If you look on Page 4 of that speech -- and          19· ·identification.)
20· ·can you identify Exhibit 210 as your prepared remarks 20· ·BY MR. O'REAR:
21· ·to the U.S. Energy Association meeting April 30th,             21· · · · Q.· ·And are you familiar with this speech?



                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com            YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 80 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        313–316
                                                        Page 313                                                                Page 315
·1· · · · A.· ·Yes, I am.                                          ·1· ·to guard against making decisions in isolation.· Is
·2· · · · Q.· ·And so, these remarks are consistent with           ·2· ·that correct?
·3· ·the remarks you actually made at the meeting?                 ·3· · · · A.· ·That's correct.· That's what I said.· Those
·4· · · · A.· ·Yes.                                                ·4· ·are the general principles.· I have applications to
·5· · · · Q.· ·Whatever meeting this was.· Tell us what            ·5· ·specific situations.
·6· ·meeting this was?                                             ·6· · · · Q.· ·And so in the context of the NRC making a
·7· · · · A.· ·This was at the NRC's annual regulatory             ·7· ·decision regarding Nuclear Development, you believe it
·8· ·information conference.· It's basically a conference          ·8· ·would be appropriate to consider the real life and
·9· ·sponsored by the Agency once a year.· Didn't happen           ·9· ·actual operating experience and weigh public and
10· ·this year because of COVID-19.                                10· ·stakeholder input.· Is that correct?
11· · · · · · ·But -- and you get a lot of attendance from         11· · · · · · ·MR. LEMBKE:· I want to object based on
12· ·both the industry, NGOs, other people added.· In many 12· ·assuming facts not in evidence.· I was unaware that
13· ·ways it's considered probably next to the IAEA general 13· ·Nuclear Development -- they ever operated anything.
14· ·conference in Vienna, probably the most significant           14· ·BY MR. O'REAR:
15· ·annual conference on nuclear regulations.                     15· · · · Q.· ·Would that be a fair statement?
16· · · · Q.· ·Let me ask you to look at Page 2 of the             16· · · · · · ·MR. LEMBKE:· Same objection.· And I want to
17· ·exhibit.· I want to ask you about some of your                17· ·object on the basis of vagueness.· What action are you
18· ·comments in the speech.· I'm going not going to ask           18· ·talking about?· When you're talking about the action
19· ·you about everything.                                         19· ·on --
20· · · · · · ·The first one I want to ask you about is the        20· · · · · · ·MR. O'REAR:· I'm talking about principles
21· ·paragraph about two-thirds of the way down the page           21· ·that he believes Nuclear Development -- excuse me, NRC

                                                        Page 314                                                 Page 316
·1· ·which starts, adequate protection?                            ·1· ·should apply towards Nuclear Development's
·2· · · · A.· ·Yes.                                                ·2· ·application.
·3· · · · Q.· ·Let me just read that.· "'Adequate                  ·3· ·BY MR. O'REAR:
·4· ·protection' is a difficult phrase to explain to lay           ·4· · · · Q.· ·Do those principles include what you stated
·5· ·audiences, when adequate in the usual vernacular              ·5· ·in this speech in what I read, the part that I just
·6· ·signifies just okay.· For us of course it means the           ·6· ·read?
·7· ·Commission must consistently and over time use its            ·7· · · · A.· ·I agree with the principles that I espoused
·8· ·broad discretion to impose requirements it believes           ·8· ·and described in the speech.· Again, they're
·9· ·meets this mandate.· It can be neither two lax nor too        ·9· ·principles I think ought to be followed and some of
10· ·strict.· And we must not conduct our decision making          10· ·that is related to the consistency of application of
11· ·in a vacuum.· We must consider real life and actual           11· ·NRC requirements as well as decision making that is
12· ·operating experience.· And we must weigh public and           12· ·apparent.
13· ·stakeholder input to guard against making decisions in 13· · · · · · ·And yes, this is a general statement, sort
14· ·isolation."· Do you see that?                                 14· ·of like an overarching principle.
15· · · · A.· ·Yes, I do.· Yes.· I lost track.                     15· · · · Q.· ·And then if you would turn to Page 3 --
16· · · · Q.· ·And did that state principles that you              16· ·well, at the bottom of Page 2 you say that you talked
17· ·believe should be followed by the NRC?                        17· ·a bit about your regulatory philosophy --
18· · · · A.· ·Yes.· It reflects my approach to regulation.        18· · · · A.· ·Right.
19· · · · Q.· ·And you believe that you should in the              19· · · · Q.· ·-- in the speech you gave last year.· Do you
20· ·regulation consider real life and actual operating            20· ·see that?
21· ·experience and weigh the public and stakeholder input 21· · · · A.· ·Yes.


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com                   YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 81 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        317–320
                                                          Page 317                                                         Page 319
·1· · · · Q.· ·And then at the top of Page 3, you're                 ·1· · · · Q.· ·TVA?
·2· ·talking about your regulatory philosophy.· Is that              ·2· · · · A.· ·TVA is one.
·3· ·right?                                                          ·3· · · · Q.· ·Would you consider that NRC to be a
·4· · · · A.· ·Yes.                                                  ·4· ·stakeholder?
·5· · · · Q.· ·And you said, "Along those lines I believe I          ·5· · · · A.· ·The NRC is basically the decisionmaker.· And
·6· ·am independent in my thinking and philosophy.· I don't          ·6· ·usually you think of stakeholders as those with an
·7· ·adhere to a rigid ideology that compels a certain               ·7· ·input, but those who are being affected by the Agency.
·8· ·outcome each time.· So I believe I'm predictable in my          ·8· · · · Q.· ·Would you consider the public to be a
·9· ·approach of evaluating each matter on a case by case            ·9· ·stakeholder with respect to Bellefonte?
10· ·basis and applying rules deliberately and consistently          10· · · · A.· ·Yes.
11· ·across the board."· Do you see that?                            11· · · · Q.· ·All right.· Then --
12· · · · A.· ·Yes.                                                  12· · · · · · ·MR. LEMBKE:· Mr. O'Rear, we're now
13· · · · Q.· ·And so that's an important principle for you          13· ·seven hours and one-minute according to the court
14· ·in your regulatory philosophy.· Is that right?                  14· ·reporter's calculation.· So we'll need to be wrapping
15· · · · A.· ·Correct.                                              15· ·it up.
16· · · · Q.· ·Thank you.· You said next paragraph, "I am            16· · · · · · ·MR. O'REAR:· Yeah, we're wrapping up.
17· ·also independent in that I'm open to new ideas and              17· ·BY MR. O'REAR:
18· ·solutions that others may offer.· I listen open                 18· · · · Q.· ·Well, let me direct you to Page 5 of this
19· ·mindedly to all stakeholders without becoming beholden 19· ·speech.
20· ·to just one point of view.· I believe problems must be          20· · · · A.· ·Okay.
21· ·clearly defined and I think there's rarely only one             21· · · · Q.· ·Would you look at the sentence

                                                   Page 318                                                 Page 320
·1· ·solution to a problem, nor do believe the NRC has --   ·1· ·three-quarters of the way down beginning "but I
·2· ·always has the right answer to any given problem."              ·2· ·argue?"
·3· · · · · · ·Were those true statements, that was your             ·3· · · · A.· ·Yeah, yeah.· I'm there.
·4· ·regulatory philosophy?                                          ·4· · · · Q.· ·It says, "But I argue that the regulator
·5· · · · A.· ·That's my approach.· And probably the best            ·5· ·needs to contemplate for -- "the sweet spot" between
·6· ·example is given in the next few paragraphs with                ·6· ·under-regulation and over-regulation pursue effective
·7· ·respect to the NRC's treatment of flex equipment in             ·7· ·regulation without imposing undue burden and stifling
·8· ·the post Fukushima era.                                         ·8· ·innovation."· Do you see that?
·9· · · · Q.· ·Well, before you describe that, you say in            ·9· · · · A.· ·Yes, I do.
10· ·the next sentence, "In my experience, oftentimes the            10· · · · Q.· ·And do you believe that is a proper
11· ·best decision, the consensus based solution is reached 11· ·regulatory approach?
12· ·through meaningful dialogue and all affected                    12· · · · A.· ·Yes, I do.
13· ·stakeholders."· Right?                                          13· · · · Q.· ·And so, tell me if you believe these
14· · · · A.· ·Yes, it is says that.                                 14· ·principles should be applied by the NRC in its
15· · · · Q.· ·And the stakeholders in this case would               15· ·regulatory function.
16· ·include Nuclear Development, right?                             16· · · · · · ·Do you think fairness should be a
17· · · · A.· ·In what case?                                         17· ·consideration?
18· · · · Q.· ·In this lawsuit, in this case that we're              18· · · · A.· ·Fairness is a consideration.· And actually
19· ·here about, the stakeholders include Nuclear                    19· ·what I would say, is the NRC reflects a number of
20· ·Development?                                                    20· ·these concepts or ideas in what is called the
21· · · · A.· ·Correct, Nuclear Development.                         21· ·principles of good regulation, which is obviously


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com            YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 82 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        321–324
                                                             Page 321                                                  Page 323
·1· ·early 1990s.                                                       ·1· ·foundation and vague as to what "impediment" is.
·2· · · · Q.· ·Did those principles include practicality?               ·2· · · · · · ·THE WITNESS:· So the question, if NRC
·3· · · · A.· ·I don't recall if practicality is there but              ·3· ·approves the application for transfer?
·4· ·it's, you know, things like consistence with                       ·4· · · · · · ·Well, with respect -- if it approves the
·5· ·transparency, you know, achieving a regulatory                     ·5· ·application of transfer my focus has been on the
·6· ·objective, those types of things.                                  ·6· ·regulatory process.· And from my standpoint, the
·7· · · · Q.· ·But fairness is certainly one of them?                   ·7· ·approval of a transfer is what is necessary in order
·8· · · · A.· ·Yes, absolutely, fairness.· Because if you               ·8· ·to allow conveyance of, you know, the property
·9· ·aren't fair, you're subjected to potential appeals in              ·9· ·interest on the site.· So that's, you know, basically
10· ·the court of appeals.                                              10· ·I will stop there.· You know, I recognize there may be
11· · · · Q.· ·Do you have an opinion as to whether under               11· ·other disputes between the parties but that's not what
12· ·the circumstances of this case where this plant is                 12· ·I was asked to provide an opinion on.
13· ·presently inoperable, that the -- whether the transfer             13· · · · · · ·MR. O'REAR:· Okay.· That's all I have.
14· ·of the site to Nuclear Development before the                      14· ·Thank you for your time.· I know it's been a long day.
15· ·construction permits are transferred poses an undue                15· · · · · · ·MR. LEMBKE:· Let's take a five minute break.
16· ·risk to the safety and wellbeing of the public?                    16· ·I'll have some questions.
17· · · · · · ·MR. LEMBKE:· Objection, asked and answered. 17· · · · · · ·(Whereupon, a recess ensued.)
18· ·We went over that earlier.· We are over time and we                18· · · · · · ·MR. LEMBKE:· Back on the record.
19· ·shouldn't be going back over things you've already                 19· · · · · · · · · · · · EXAMINATION:
20· ·asked.                                                             20· ·BY MR. LEMBKE:
21· · · · · · ·MR. O'REAR:· I'm not sure I asked it exactly             21· · · · Q.· ·Mr. Burns, I have a few follow up questions

                                                             Page 322                                                             Page 324
·1· ·that way.                                                          ·1· ·for you.
·2· · · · · · ·MR. LEMBKE:· It was subtly identical.                    ·2· · · · · · ·First, there's been -- you were asked a lot
·3· · · · · · ·MR. O'REAR:· Okay.· Well, he could have                  ·3· ·of questions today about the definition of a
·4· ·answered more quickly than your objection.                         ·4· ·utilization facility.· Does the definition of
·5· · · · · · ·MR. LEMBKE:· I'm just saying I think it's                ·5· ·utilization facility factor in at all to your opinion
·6· ·time to call time on this.· We're now, beyond                      ·6· ·concerning whether there'd be a permit violation if
·7· ·seven hours.                                                       ·7· ·TVA had transferred the site to Nuclear Development
·8· ·BY MR. O'REAR:                                                     ·8· ·before approval of the construction permit transfer?
·9· · · · Q.· ·Well, do you believe there is any --                     ·9· · · · A.· ·Yes, it does.
10· · · · · · ·MR. LEMBKE:· Mr. O'Rear, you're beyond your              10· · · · Q.· ·And how so?
11· ·time limit.                                                        11· · · · A.· ·Well, the thing we've been talking about is
12· · · · · · ·MR. O'REAR:· Well, okay.· I've got two more              12· ·it's obvious that this is not a facility that is ready
13· ·questions.                                                         13· ·as we say to turn the switch and put into operation.
14· · · · · · ·MR. LEMBKE:· All right.· Two.                            14· · · · · · ·But the framework, what I've been trying to
15· ·BY MR. O'REAR:                                                     15· ·emphasize here is that the framework for regulation
16· · · · Q.· ·One question.· Mr. Burns, if the NRC                     16· ·that extends back decades wants -- has the NRC or its
17· ·approves the application submitted by Nuclear                      17· ·predecessor the AEC -- it wants to assure that it has
18· ·Development's transfer of the construction permit, do              18· ·the oversight and control of a site at which a plant
19· ·you see any impediment or problem for TVA to convey 19· ·is being constructed and moving towards that type of
20· ·the site to Nuclear Development?                                   20· ·operation.
21· · · · · · ·MR. LEMBKE:· Object to the form, lack of                 21· · · · · · ·So, that's when I talk about the NRC not



                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com                YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 83 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        325–328
                                                         Page 325                                                    Page 327
·1· ·wanting to bifurcate its jurisdiction or sort of the         ·1· ·takes some time before that -- you're able to be to
·2· ·patch do -- sort of patchwork oversight.                           ·2· ·the point to turn on the switch.
·3· · · · · · ·That's what I'm talking about, and I think               ·3· ·BY MR. LEMBKE:
·4· ·that where also the decision in Marble Hill and Mr.                ·4· · · · Q.· ·All right.· And if you look at the last
·5· ·Case's 2206 decisions address.                                     ·5· ·sentence of Paragraph 23 -- and I know you reference
·6· · · · · · ·Again, what you have is -- is ultimately if              ·6· ·elsewhere that the permit authorizes to construct a
·7· ·you're going to build that utilization facility, if                ·7· ·utilization facility.· That's what you're referring
·8· ·you're going to operate a utilization facility on the              ·8· ·to, correct?
·9· ·site, you have the imprint of the NRC all the way                  ·9· · · · A.· ·Yes.
10· ·along.                                                             10· · · · Q.· ·And then the statement in the permit that
11· · · · · · ·And dividing that or separating it out is                11· ·the facilities would be located at on the applicant's
12· ·just not something in my experience and understanding, 12· ·site, that's not tied in any way to the utilization
13· ·Agency practice and precedent, that has been done.                 13· ·facility definition, correct?
14· · · · Q.· ·In terms of, you know, Exhibit 199 in your               14· · · · · · ·MR. O'REAR:· Objection, leading.
15· ·report with respect to your opinion reflected in --                15· ·BY MR. LEMBKE:
16· ·I'm trying to find where you talk about the actual                 16· · · · Q.· ·How, if at all, is the definition of
17· ·permit language.· Paragraph 23.                                    17· ·utilization facility impacted on the phrase "will be
18· · · · A.· ·Twenty-three?                                            18· ·located on the applicant's site?"
19· · · · Q.· ·Yes.                                                     19· · · · · · ·MR. O'REAR:· Same objection.
20· · · · A.· ·Okay.                                                    20· · · · · · ·THE WITNESS:· Well, I don't think it -- it's
21· · · · Q.· ·And --                                                   21· ·not so much here that's a utilization facility.· It's

                                                             Page 326                                                       Page 328
·1· · · · A.· ·I'm sorry.· Go ahead.                                    ·1· ·what, you know, where the facility can be built.· And
·2· · · · Q.· ·Does the definition of utilization facility              ·2· ·it also in my view, because there are aspects which
·3· ·have any bearing on whether the terms of the these                 ·3· ·related -- which, for example, referenced here, the
·4· ·permit terms that you're referencing were complied                 ·4· ·part 100 exclusion area considerations.· The idea that
·5· ·with?                                                              ·5· ·it is a site owned by a named person or a named
·6· · · · · · ·MR. O'REAR:· Objection, asked and answered.              ·6· ·entity, I think that that is significant.· And it is
·7· · · · · · ·THE WITNESS:· Yes, in my view they do.· And              ·7· ·part in my view, part of the construction --
·8· ·again, because the context we have here is we have a ·8· ·BY MR. LEMBKE:
·9· ·site for which there is a valid construction permit                ·9· · · · Q.· ·And same question as to phrase "shall be
10· ·and the intention is to transfer that permit, and the              10· ·constructed and located at the site described in the
11· ·intention is to continue work on that facility until               11· ·application of Jackson County, Alabama, how if at all
12· ·it became an operational facility.                                 12· ·does the definition of utilization facility affect
13· · · · · · ·So in that -- in that context, that's why                13· ·that particular requirement?
14· ·it's significant.· And that's why, I think going back              14· · · · A.· ·Again, what it says is you can only proceed
15· ·to the Marble Hill, the Marble Hill precedent has                  15· ·with a utilization facility at that site.
16· ·bearing here.· Because it reflects the intention of                16· · · · · · ·And that's the stricture, that's the
17· ·the NRC to explore that it has the regulatory                      17· ·restriction that the NRC or here, the AEC, has imposed
18· ·oversight and imprint on the activities that may be                18· ·on it.
19· ·constructed -- they occur under construction.                      19· · · · Q.· ·All right.· Earlier today, Mr. Burns, you
20· · · · · · ·And that's why it's treated for those                    20· ·were asked questions about when a site becomes a
21· ·purposes as a utilization facility.· Recognizing it                21· ·utilization facility.· Do you recall that?



                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com          YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 84 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        329–332
                                                           Page 329                                                      Page 331
·1· · · · A.· ·Yes.                                                   ·1· ·Development's application for a construction permit
·2· · · · Q.· ·And have you ever known the NRC to make a              ·2· ·transfer, are you aware of any promise they made
·3· ·decision on the precise point at which a site becomes            ·3· ·concerning the recordkeeping, maintenance or security
·4· ·a utilization facility?                                          ·4· ·requirements of the site?
·5· · · · A.· ·I'm not area of a particular decision --               ·5· · · · A.· ·No, I'm not aware.
·6· ·particular decision that says you must have done this            ·6· · · · Q.· ·If you look at Exhibit 124, which is Mr.
·7· ·much to do that.                                                 ·7· ·Case's letter to Dr. Asperger --
·8· · · · · · ·I think it's more in concert with the                  ·8· · · · A.· ·Hold on.· I got it.· Yes, I've got it.
·9· ·concepts reflected in the Marble Hill and the Case               ·9· · · · Q.· ·Am I right that this is a letter pertaining
10· ·letter.                                                          10· ·to the Enrico Fermi Atomic Power Plant Unit Two?
11· · · · Q.· ·All right.· Are you aware of any situation             11· · · · A.· ·Yes, I believe it is.
12· ·where the NRC has suggested that a facility that has             12· · · · Q.· ·And on March 3rd, 1978, do you know if the
13· ·not been -- for which a permit has not been withdrawn            13· ·Fermi plant Unit Two was capable of sustaining nuclear
14· ·or the party holding the permit has sought for it to             14· ·fission in a self-supporting chain reaction?
15· ·be withdrawn when it's as far long as either of the              15· · · · A.· ·I do not believe it was.
16· ·Bellefonte units were along, are you aware of the NRC 16· · · · Q.· ·And what familiarity do you have with that
17· ·ever having suggested that that's not a utilization              17· ·Fermi Unit Two plant?
18· ·facility?                                                        18· · · · A.· ·Well, my familiarity is that I went to -- I
19· · · · A.· ·No.                                                    19· ·actually visited that plant.· I think it started up or
20· · · · Q.· ·Now, let me get you to look at Exhibit 205,            20· ·went critical in the mid 1980's, and I was involved in
21· ·which you were questioned about earlier, which is 10             21· ·some -- I think was some enforcement action with

                                                           Page 330                                                         Page 332
·1· ·CFR 50.5.                                                        ·1· ·potentially -- it was petition related to Fermi in the
·2· · · · A.· ·Hold on.· I got it.                                    ·2· ·mid '80s.· And so, I went out there just prior or it
·3· · · · · · ·MR. O'REAR:· Which one?                                ·3· ·could have been after it had gone critical.· So again,
·4· · · · · · ·MR. LEMBKE:· 255.                                      ·4· ·my recollection was that didn't happen until 1985.
·5· ·BY MR. LEMBKE:                                                   ·5· · · · Q.· ·And when you say go critical, what do you
·6· · · · Q.· ·Does anything -- what, if anything, in 10              ·6· ·mean?
·7· ·CFR Section 50.5 would impose requirements on Nuclear ·7· · · · A.· ·Well, that means they basically sustained a
·8· ·Development for their activities on the site after               ·8· ·nuclear reaction in the reactor.
·9· ·they assumed ownership of it?                                    ·9· · · · Q.· ·Okay.· Mr. Burns, what is the difference
10· · · · A.· ·It doesn't directly impose a new requirement           10· ·between a construction permit being transferred to
11· ·on a licensee.· So it wouldn't in this circumstance.             11· ·another party versus a construction permit being
12· ·It reflects false -- making a false statement and                12· ·withdrawn from the NRC's perspective?
13· ·deliberate violations of the terms of the permit                 13· · · · · · ·MR. O'REAR:· Objection, vague, overbroad,
14· ·holder regulations.                                              14· ·without any specificity.
15· · · · Q.· ·Earlier you talked about the PSAR with Mr.             15· · · · · · ·THE WITNESS:· Well, with respect -- I'll
16· ·O'Rear.· Do you recall that?                                     16· ·start with one being withdrawn.
17· · · · A.· ·Yes.                                                   17· · · · · · ·When we talk about a construction permit
18· · · · Q.· ·Is the PSAR a part of the application for a            18· ·being withdrawn, that's the circumstance in which we
19· ·construction permit?                                             19· ·understand that the license holder, or the
20· · · · A.· ·Yes, it is.                                            20· ·construction -- the construction permit has decided to
21· · · · Q.· ·Are you aware in conjunction with Nuclear              21· ·abandon the project and we'll in effect withdraw the


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com          YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 85 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        333–336
                                                    Page 333                                                       Page 335
·1· ·permit.· In other words, turn them back into the NRC.   ·1· ·and over the facility or the site where the activity
·2· · · · · · ·And that's a circumstance we discussed today          ·2· ·is subject to licensing, even if they're in hiatus
·3· ·in the Fermi project where basically Cincinnati Gas             ·3· ·would be conducted.· And which the future -- which the
·4· ·and Electric decided it would not, you know, cross the          ·4· ·transferee would intend to carry out.
·5· ·finish line with respect to Zinner, so it wanted to             ·5· · · · · · ·So that's the significant difference, I
·6· ·pull back.· It decided to turn in the construction              ·6· ·think, when we focus on the withdrawn license and one
·7· ·permit.                                                         ·7· ·that, for example, might be terminated but -- or in
·8· · · · · · ·So the significance in that circumstance,             ·8· ·deferred status but basically the candle hasn't been
·9· ·again, is what the interest -- the NRC interested in            ·9· ·blown out.· There is still a potential future for that
10· ·it is saying, okay, fine, you're turning in the                 10· ·facility.
11· ·construction permit.· You're getting out of this                11· · · · Q.· ·And are you aware of any circumstance where
12· ·business, so to speak.· But we to be assured that what 12· ·there has been a transfer of ownership of a
13· ·is left behind is not capable of being put into                 13· ·non-withdrawn -- well, let me start over.
14· ·operation.                                                      14· · · · · · ·Are you aware of any circumstance where
15· · · · · · ·So all of this discussion, for example, on            15· ·there's been a transfer of ownership of a plant
16· ·an operable or utilization facility or one being                16· ·subject to a valid construction permit where the
17· ·capable of operation is going to that basically,                17· ·ownership was transferred before the NRC approved
18· ·decision.· It says is this a facility from the NRC's            18· ·transfer of the construction permit?
19· ·standpoint that we can basically say, you're fine,              19· · · · A.· ·No, I'm not aware of such a situation.
20· ·you've abandoned it.· Go forward.· Do whatever else             20· · · · Q.· ·Let me get you to pull Exhibit 207.
21· ·you want with respect to the site.· But, we no longer           21· · · · A.· ·What is that, again?

                                                          Page 334                                                        Page 336
·1· ·have a regulatory interest in it.                               ·1· · · · Q.· ·This is the June 29, 2006 from TVA to the
·2· · · · · · ·So, again, when it's withdrawn, that's the            ·2· ·NRC.
·3· ·scenario you're looking at going to.                            ·3· · · · A.· ·I'm sorry.· I have June 29th?
·4· · · · · · ·I think the deferred plan policy --                   ·4· · · · Q.· ·The June 29, 2006 letter?
·5· ·BY MR. LEMBKE:                                                  ·5· · · · A.· ·I got it.
·6· · · · Q.· ·Let me ask you, how does it differ, than, if          ·6· · · · Q.· ·All right.· I want to direct your attention
·7· ·you have a request to transfer the construction                 ·7· ·on Page 1, and this is Exhibit 207, to the first
·8· ·permit?                                                         ·8· ·sentence.· Do you see where it says, "During a
·9· · · · A.· ·Well, a request for a transfer of the                 ·9· ·conference call with the NRC project manager on
10· ·construction permit by implication tells me that the            10· ·June 21, 2006, TVA was asked to provide additional
11· ·project is not over, that the transferee has an                 11· ·information regarding whether the subject BLN unit can
12· ·interest in continuing it and potentially continuing            12· ·be considered a utilization facility as defined in 10
13· ·it to the point that it becomes a plant that needs an           13· ·CFR 50.2 as follows."· Do you see that?
14· ·operating license.                                              14· · · · A.· ·Yes, I see that.
15· · · · · · ·And so from that standpoint, the NRC has an           15· · · · Q.· ·Do you know what was discussed during that
16· ·ongoing interest -- again, like with any transfer of            16· ·conference call with the NRC project manager on
17· ·license, it has an interest in assuring that it is              17· ·June 21, 2006?
18· ·transferred from the existing entity to one that is             18· · · · A.· ·No, I do not.
19· ·qualified and meets the requirements of NRC licensing, 19· · · · Q.· ·And you referred -- first of all, what is
20· ·and that basically it continues to have that what I             20· ·the difference between a terminated permit and a
21· ·call regulatory imprint or footprint over the activity          21· ·withdrawn permit?



                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com          YVer1f
     Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 86 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        337–340
                                                        Page 337                                                    Page 339
·1· · · · A.· ·You mean terminated status or --                    ·1· ·handling license transfer document that you talked
·2· · · · Q.· ·Within the meaning of the deferred plant            ·2· ·about with Mr. O'Rear, correct?
·3· ·policy, is there any difference between terminated            ·3· · · · A.· ·Correct.
·4· ·versus withdrawn?                                             ·4· · · · Q.· ·And let me direct you, if you look in the
·5· · · · A.· ·Well, I think there's a distinction because         ·5· ·bottom right, the Bates numbers to Page 3478.
·6· ·with respect to the intention of going forward, as I          ·6· · · · A.· ·Yes.
·7· ·mentioned a couple of minutes ago, withdrawn implies ·7· · · · Q.· ·And if you look at -- on Page 3478 under
·8· ·that it's going to go to the point that basically,            ·8· ·Basic Requirements, the first sentence that I think
·9· ·it's done.· It's we're seeking to release ourselves           ·9· ·you looked at with Mr. O'Rear said, "License transfers
10· ·from NRC jurisdiction.                                        10· ·are unique in that they result in the exchange of
11· · · · · · ·So there is some concern at the NRC that if         11· ·ownership and/or the responsibility for operating a
12· ·you're going to go to that, again, as in the Zimmer           12· ·nuclear facility."· Do you see that?
13· ·situation, you're looking at making sure that there is        13· · · · A.· ·Yes, I do.
14· ·not the capability of simply making this into an              14· · · · Q.· ·So is that indicating that the result of the
15· ·operable utilization facility.                                15· ·license transfer is the exchange of ownership, right?
16· · · · · · ·And part of what the NRC's concern is that          16· · · · · · ·MR. O'REAR:· Objection, mischaracterizes or
17· ·the permits basically stay in effect until the NRC            17· ·misstates the language.· Also it's leading.
18· ·releases control.· That's what it -- withdrawn.               18· ·BY MR. LEMBKE:
19· · · · · · ·For the terminated status, what you're              19· · · · Q.· ·Mr. Burns, do you see that sentence?
20· ·basically doing, in some respects you could go down           20· · · · A.· ·I see that sentence.
21· ·that path where they decide to basically withdraw in          21· · · · Q.· ·What, if anything, in that sentence

                                                    Page 338                                                    Page 340
·1· ·the permit.· But the other option that it speaks to is  ·1· ·indicates that the exchange of ownership precedes the
·2· ·this option of transferring it to a new owner who they        ·2· ·license transfer approval?
·3· ·pass it off to.· And a new transferee, they proceed           ·3· · · · A.· ·I don't see anything in that that says so.
·4· ·with the completion of the project, which of course           ·4· · · · Q.· ·And then if you look at the next page which
·5· ·would be subject to the NRC's jurisdiction.                   ·5· ·is Bates number 3479, upper right, it's Page 3, do you
·6· · · · Q.· ·You mentioned the Zimmer opinion.· Do you           ·6· ·see the -- at the top of the page, the third line down
·7· ·regard the Zimmer opinion as in any way inconsistent ·7· ·says, "If the application is not being made by the
·8· ·with the opinions you're offering in this case?               ·8· ·current licensee."· Do you see that?
·9· · · · A.· ·No, not at all because as I explained, I            ·9· · · · A.· ·Yes.
10· ·think a number of times today, it goes toward this            10· · · · Q.· ·And so what, if any, indication is that
11· ·question of -- this goes to the scenario of                   11· ·whether it's mandatory that the current licensee
12· ·withdrawing as opposed to keeping alive.                      12· ·participate in the application?
13· · · · Q.· ·Now, let me direct your attention to                13· · · · A.· ·It doesn't make it -- it doesn't make it
14· ·Exhibit 81, which the first page is an e-mail from Joe        14· ·mandatory.· Again, this is an internal guidance
15· ·McCollum -- excuse me, from Billy Gleaves to Bill             15· ·document to the NRC staff.
16· ·McCollum.                                                     16· · · · Q.· ·Okay.· And then Mr. O'Rear showed you in
17                                                                 17· ·Exhibits 210 and 211 some passages from speeches you
18· · · · A.· ·Okay.· It's 81?                                     18· ·gave in 2015 and 2016 when you were the Chairman of
19· · · · Q.· ·Yes, sir.                                           19· ·the Nuclear Regulatory Commission.· Do you recall
20· · · · A.· ·I have it.                                          20· ·that?
21· · · · Q.· ·Attached to it is the procedures for                21· · · · A.· ·Yes, I do.



                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com        YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 87 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        341–344
                                                        Page 341                                                          Page 343
·1· · · · Q.· ·Did you find anything that Mr. O'Rear               ·1· ·different question?
·2· ·pointed to you from those speeches as being                   ·2· · · · · · ·MR. O'REAR:· You tell me what the question
·3· ·inconsistent with the opinions you're offering in this        ·3· ·was.· That's what I heard the question to be.
·4· ·case?                                                         ·4· · · · · · ·MR. LEMBKE:· The question was:· Has the NRC
·5· · · · A.· ·No.                                                 ·5· ·ever determined when it's first the utilization
·6· · · · Q.· ·Why do you say that?                                ·6· ·facility?
·7· · · · A.· ·Because what I tried to do in my view, my           ·7· · · · · · ·MR. O'REAR:· When it's first a utilization
·8· ·opinion is consistent with those principles because           ·8· ·facility.· Okay.
·9· ·what it says is the NRC's normal regulatory framework         ·9· ·BY MR. O'REAR:
10· ·should be carried out.                                        10· · · · Q.· ·All right.· Referring to the Zimmer case,
11· · · · · · ·Here, again, the NRC, I do not doubt the NRC        11· ·Mr. Burns, the NRC has determined when a facility is
12· ·needs to have communication with the applicant to ask         12· ·not a utilization facility, hasn't it?
13· ·the questions it needs to ask, to evaluate the                13· · · · · · ·MR. LEMBKE:· Objection, asked and answered.
14· ·answers.· But I don't see anything in those speeches.         14· · · · · · ·MR. O'REAR:· I'm following your question.
15· ·What I'm saying in those speeches is the NRC needs to 15· ·BY MR. O'REAR:
16· ·act as a consistent, reliable regulator and not act           16· · · · Q.· ·It has determined when a facility is not a
17· ·arbitrarily.· And in my view acting in accordance with        17· ·utilization facility.· Is that correct?
18· ·the longstanding practice that it's had and is the way        18· · · · A.· ·In the context of Zimmer?
19· ·to go and is perfectly consistent with those                  19· · · · Q.· ·Yes.
20· ·principles.                                                   20· · · · A.· ·Again, in the context of Zimmer and this
21· · · · Q.· ·Mr. Burns, has anything that you heard today        21· ·goes to the circumstances we described, I think at

                                                     Page 342                                                       Page 344
·1· ·or any of the questions that have been asked or any of   ·1· ·least in another plants, is it goes to the question of
·2· ·the documents you've seen caused you to reconsider or         ·2· ·are we satisfied at NRC that the licensee, we can
·3· ·change any of the opinions you've expressed in your           ·3· ·terminate the permit, the licensee can go away, no
·4· ·report and supplemental report?                               ·4· ·longer subject to NRC jurisdiction.· And then we don't
·5· · · · A.· ·No.                                                 ·5· ·have any concern with respect to the state of the
·6· · · · · · ·MR. LEMBKE:· I don't have anything further.         ·6· ·plant at the site.· And that's what it's focused on,
·7· ·Thank you.                                                    ·7· ·assuring that it's defeated from that.· It's not in
·8· · · · · · ·MR. O'REAR:· I've got a few follow ups for          ·8· ·effect withdrawn status of the construction permit.
·9· ·those questions.· Won't take long at all.                     ·9· · · · · · ·Everybody's going away from the facility.
10· · · · · · · · · · · · EXAMINATION:                             10· ·And that's what I think the significance of the Zimmer
11· ·BY MR. O'REAR:                                                11· ·case is.· And it has to be understood in that context.
12· · · · Q.· ·If I could get before you the Zimmer case           12· ·It can't be re-quoting outside of that context with
13· ·that Mr. Lembke asked you about.· This is Exhibit 132.        13· ·respect to what's said in the Zimmer opinion.
14· · · · A.· ·I've got it.                                        14· · · · Q.· ·But the Zimmer case did say if you remove
15· · · · Q.· ·I believe Mr. Lembke asked you whether the          15· ·the nuclear fuel, if you sever and weld the caps on
16· ·NRC's ever made a decision on when along the spectrum 16· ·the two main feed water lines and the four main steam
17· ·of construction the NRC determines that a facility is         17· ·lines and if you remove the control rod drive
18· ·a utilization facility.· I'm paraphrasing his question        18· ·mechanisms, then the facility is not a utilization
19· ·but do you recall that?                                       19· ·facility?
20· · · · · · ·MR. LEMBKE:· Well, I object that it                 20· · · · A.· ·That has continued to be subject to NRC
21· ·misstates the question.· Why don't you read a                 21· ·regulation.


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com             YVer1f
    Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 88 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        345–348
                                                     Page 345                                                    Page 347
·1· · · · · · ·MR. LEMBKE:· And I'm going to object, it       ·1· ·the operative provisions of the policy statement,
·2· ·misstates the exhibit.                                   ·2· ·which gives the context of what expectations are that
·3· ·BY MR. O'REAR:                                           ·3· ·the NRC might have and the guidance it's given to
·4· · · · Q.· ·When Mr. Lembke asked you about the deferred ·4· ·those who might want to take advantage of certain -- a
·5· ·plant policy, he asked you what distinction's drawn in   ·5· ·different circumstance.
·6· ·that policy between a withdrawn application -- excuse    ·6· · · · · · ·MR. O'REAR:· No further questions.
·7· ·me, a withdrawn construction permit and a terminated     ·7· · · · · · ·MR. LEMBKE:· Don't have anything further.
·8· ·permit.                                                  ·8· · · · · · ·Mr. Norris, we do want to read and sign.
·9· · · · · · ·Does the deferred plant policy statement in    ·9· · · · · · ·TVA and Nuclear Development want copies.
10· ·any way refer to a withdrawn permit?                     10· · · · · · ·(The deposition concluded at 6:57 p.m.)
11· · · · A.· ·Yes, it does.· I would say it does.· It says   11
12· ·in Section B on terminated plants, Section 1 it says     12
13· ·in the event that withdrawal of CP is sought, the        13
14· ·permit holder should supply notice to staff              14
15· ·sufficiently far in advance of the expiration of the     15
16· ·permit to -- for the staff the determine appropriate     16
17· ·terms and conditions.                                    17
18· · · · Q.· ·But --                                         18
19· · · · A.· ·So it sounds like where the current holder     19
20· ·is moving toward ending the project all together.· It    20
21· ·then has the language that allows for as I call it the   21

                                                    Page 346                                                       Page 348
·1· ·scavenging of parts or transfer -- the discussion of    ·1· · · · · · ·REPORTER'S CERTIFICATE

·2· ·transfer to a potential new owner.                       ·2· · · · · · ·State of Maryland

·3· · · · Q.· ·But under the deferred plant policy, a         ·3· · · · · · ·County of Baltimore, to wit:

·4· ·deferred plant is a defined term, correct?· Deferred     ·4· · · · · · · · · I, KENNETH NORRIS, a Notary Public of

·5· ·plant status?                                            ·5· ·the State of Maryland, County of Baltimore, do hereby

·6· · · · A.· ·Yes, a deferred plant is one that              ·6· ·certify that the within named witness personally

·7· ·contemplated where they -- they talked about it, in      ·7· ·appeared before me at the time and place herein set

·8· ·terms of for purposes of the guidance as we discussed ·8· ·out, and after having been duly sworn by me, according
·9· ·before as one basically where the option is being        ·9· ·to law, was examined.

10· ·preserved.                                               10· · · · · · · · · I further certify the examination was

11· · · · Q.· ·But the policy defines deferred plant          11· ·recorded stenographically by me and this transcript is

12· ·status, correct?                                         12· ·a true record of the proceedings.

13· · · · A.· ·It gives a definition of deferred plant,       13· · · · · · · · · I further certify that I am not of

14· ·yes.                                                     14· ·counsel to any of the parties, nor in any way

15· · · · Q.· ·And it defines terminated plant, correct?      15· ·interested in the outcome of this action.

16· · · · A.· ·Yes, it also gives a terminated plant.         16· · · · · · · · · As witness my hand and notarial seal

17· · · · Q.· ·It does not use the term "withdrawn plant,"    17· ·this 19th day of August, 2020.

18· ·does it?                                                 18· · · · · · · · · · · · · · · · ·______________________

19· · · · A.· ·Well, not in the definitions.· But what's      19· · · · · · · · · · · · · · · · · · · KENNETH NORRIS

20· ·operative in the policy is what the significance of      20· · · · · · · · · · · · · · · · · · · Notary Republic

21· ·what the holder of the permit may do.· And I read from 21· ·My Commission Expires:· 7-07-22


                                                                                             800.211.DEPO (3376)
                                                                                             EsquireSolutions.com
      Case 5:18-cv-01983-LCB Document 91-34 Filed 10/14/20 Page 89 of 89

STEPHEN G. BURNS                                  August 19, 2020
NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY        349–352
                                                        Page 349                                                      Page 351
·1· · · · · · · · CERTIFICATE OF DEPONENT                          ·1· ·Reference No.: 5882449

·2                                                                 · · ·Case:· NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY
                                                                   ·2
·3· · · · · · · · · ·I hereby certify that I have read and
                                                                   ·3· ·Page No._____Line No._____Change to:______________
·4· ·examined the foregoing transcript, and the same is a          ·4· ·__________________________________________________
·5· ·true and accurate record of the testimony given by me.        ·5· ·Reason for change:________________________________
                                                                   ·6· ·Page No._____Line No._____Change to:______________
·6
                                                                   ·7· ·__________________________________________________
·7· · · · · · · · · Any additions or corrections that I
                                                                   ·8· ·Reason for change:________________________________
·8· ·feel are necessary,· I will attach on a separate sheet        ·9· ·Page No._____Line No._____Change to:______________

·9· ·of paper to the original transcript.                          10· ·__________________________________________________
                                                                   11· ·Reason for change:________________________________
10
                                                                   12· ·Page No._____Line No._____Change to:______________
11· · · · · · · · · _________________________                      13· ·__________________________________________________
12· · · · · · · · · Stephen G. Burns                               14· ·Reason for change:________________________________
                                                                   15· ·Page No._____Line No._____Change to:______________
13
                                                                   16· ·__________________________________________________
14
                                                                   17· ·Reason for change:________________________________
15                                                                 18· ·Page No._____Line No._____Change to:______________

16                                                                 19· ·__________________________________________________
                                                                   20· ·Reason for change:________________________________
17
                                                                   21· ·Page No._____Line No._____Change to:______________
18                                                                 22· ·__________________________________________________
19                                                                 23· ·Reason for change:________________________________
                                                                   24
20
                                                                   · · ·SIGNATURE:_______________________DATE:___________
21
                                                                   25· ·Stephen G. Burns

                                                        Page 350                                                      Page 352
·1·   ·Reference No.: 5882449                                      ·1· ·Reference No.: 5882449
·2                                                                 · · ·Case:· NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY
·3·   ·Case:· NUCLEAR DEVELOPMENT vs TENNESSEE VALLEY AUTHORITY    ·2
·4
                                                                   ·3· ·Page No._____Line No._____Change to:______________
· ·   · · ·DECLARATION UNDER PENALTY OF PERJURY
                                                                   ·4· ·__________________________________________________
·5
· ·   · · · I declare under penalty of perjury that                ·5· ·Reason for change:________________________________
·6·   ·I have read the entire transcript of my Depo-               ·6· ·Page No._____Line No._____Change to:______________
· ·   ·sition taken in the captioned matter or the                 ·7· ·__________________________________________________
·7·   ·same has been read to me, and the same is                   ·8· ·Reason for change:________________________________
· ·   ·true and accurate, save and except for                      ·9· ·Page No._____Line No._____Change to:______________
·8·   ·changes and/or corrections, if any, as indi-
                                                                   10· ·__________________________________________________
· ·   ·cated by me on the DEPOSITION ERRATA SHEET
                                                                   11· ·Reason for change:________________________________
·9·   ·hereof, with the understanding that I offer
· ·   ·these changes as if still under oath.                       12· ·Page No._____Line No._____Change to:______________
10                                                                 13· ·__________________________________________________
11·   · · · · ·___________________________                         14· ·Reason for change:________________________________
12·   · · · · ·Stephen G. Burns                                    15· ·Page No._____Line No._____Change to:______________
13                                                                 16· ·__________________________________________________
14·   · · · · · ·NOTARIZATION OF CHANGES
                                                                   17· ·Reason for change:________________________________
15·   · · · · · · · · (If Required)
                                                                   18· ·Page No._____Line No._____Change to:______________
16
17·   ·Subscribed and sworn to on the ______ day of                19· ·__________________________________________________
18                                                                 20· ·Reason for change:________________________________
19·   ·__________________________, 20____ before me,               21· ·Page No._____Line No._____Change to:______________
20                                                                 22· ·__________________________________________________
21·   ·(Notary Sign)________________________________
                                                                   23· ·Reason for change:________________________________
22
                                                                   24
23·   ·(Print Name)· · · · · · · · · · Notary Public,
24                                                                 · · ·SIGNATURE:_______________________DATE:___________
25·   ·in and for the State of _____________________               25· ·Stephen G. Burns



                                                                                                 800.211.DEPO (3376)
                                                                                                 EsquireSolutions.com
